Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 1 of 123 PAGEID #: 1




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

MASSACHUSETTS LABORERS PENSION FUND,
Derivatively on Behalf of FIRSTENERGY CORP., Case No.:

                  Plaintiff,
                                                  JURY TRIAL DEMANDED
v.

CHARLES E. JONES, MICHAEL J. ANDERSON,
STEVEN J. DEMETRIOU, JULIA L. JOHNSON,
DONALD T. MISHEFF, THOMAS N. MITCHELL,
JAMES F. O’NEIL, III, CHRISTOPHER D. PAPPAS,
SANDRA PIANALTO, LUIS A. REYES, LESLIE M.
TURNER, PAUL T. ADDISON, JERRY SUE
THORNTON, WILLIAM T. COTTLE, GEORGE M.
SMART, JUSTIN BILTZ, MICHAEL J. DOWLING,
JAMES F. PEARSON, STEVEN E. STRAH, K. JON
TAYLOR, ROBERT REFFNER, EBONY YEBOAH-
AMANKWAH, and JOHN DOES 1-50,

                  Defendants,

and

FIRSTENERGY CORP.,

                  Nominal Defendant.




            VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT




                                       1
 Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 2 of 123 PAGEID #: 2




                                                 TABLE OF CONTENTS

I.     INTRODUCTION ............................................................................................................. 5

II.    JURISDICTION AND VENUE ...................................................................................... 10

III.   PARTIES ......................................................................................................................... 11

       A.         Plaintiff ................................................................................................................ 11

       B.         Nominal Defendant .............................................................................................. 11

       C.         The Individual Defendants ................................................................................... 12

                  1.         The Director Defendants .......................................................................... 12

                  2.         The Officer Defendants............................................................................ 15

       D.         Relevant Non-Parties ........................................................................................... 17

IV.    FirstEnergy’s Corporate Funds Are Illegally Used to Facilitate the Largest
       Bribery Scheme in Ohio’s History ................................................................................... 19

       A.         Background of the Company ............................................................................... 19

       B.         FirstEnergy’s History of Corporate Governance and Oversight Failures ............ 21

       C.         FirstEnergy’s Stockholders Target the Board with Proxy Proposals to Be
                  More Transparent About the Company’s Political Spending Activities ............. 22

       D.         FirstEnergy Conceals Senior Management’s Misuse of Corporate Funds
                  for Illegal Political Spending Activities ............................................................... 27

       E.         The Director Defendants Consciously Ignored Numerous Red Flags as the
                  Officer Defendants, Including Board Member and CEO Jones, Began
                  Participating in the Bribery Scheme .................................................................... 29

       F.         The Director Defendants Consciously Ignored Further Red Flags Related
                  to FirstEnergy’s Ties to Householder and Generation Now as HB 6 Was
                  Passed................................................................................................................... 39

       G.         The Director Defendants’ Failure to Exercise Oversight Resulted in
                  FirstEnergy’s Continued Involvement in the Bribery Scheme ............................ 51

       H.         The U.S. Attorney’s Indictment Implicates FirstEnergy and the Officer
                  Defendants in the Largest Public Bribery Scheme in Ohio History .................... 55

       I. `The Ohio State AG Confirms FirstEnergy and the Officer Defendants’ Roles in
               the Largest Public Bribery Scheme in Ohio History ........................................... 62

                                                                    2
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 3 of 123 PAGEID #: 3




        J.The Fallout from the Bribery Scheme Continues.......................................................... 63

        K.        Defendants Jones, Strah, Pearson, Taylor, Reffner, Dowling, and Yeboah-
                  Amankwah Unlawfully Profited at FirstEnergy’s Expense by Selling
                  Shares While in Possession of Non-Public Information ...................................... 68

V.      THE DEFENDANTS VIOLATED SECTION 14(a) OF THE EXCHANGE ACT ....... 73

        A.        Defendants Issue False Proxies in Violation of Section 14(a) of the
                  Exchange Act ....................................................................................................... 73

                  1.         The Director Defendants Caused First Energy to Issue Materially
                             False and Misleading Statements in the 2018 Proxy ............................... 74

                  2.         The Director Defendants Caused First Energy to Issue Materially
                             False and Misleading Statements in the 2019 Proxy ............................... 79

                  3.         The Director Defendants Caused First Energy to Issue Materially
                             False and Misleading Statements in the 2020 Proxy ............................... 85

VI.     DAMAGES TO FIRSTENERGY ................................................................................... 90

VII.    DEFENDANTS WERE OBLIGATED TO SAFEGUARD THE COMPANY’S
        INTERESTS .................................................................................................................... 91

        A.        The Duties of All Defendants .............................................................................. 91

        B.        The Company’s Code of Business Conduct, the Board of Directors Code
                  of Ethics and Business Conduct, Corporate Governance Policies, Insider
                  Trading Policy, Corporate Political Activity Policy and Board Committee
                  Charters ................................................................................................................ 92

VIII.   DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS ................................... 104

        A.        Demand is Excused Because the Director Defendants Face a Substantial
                  Likelihood of Liability ....................................................................................... 105

                  1.         The Director Defendants Face a Substantial Likelihood of Liability
                             for Disseminating False and Misleading Proxy Materials ..................... 105

                  2.         The Director Defendants Face a Substantial Likelihood of Liability
                             for Failing to Exercise Their Fiduciary Duties to FirstEnergy .............. 107

        B.        Demand is Excused Because Director Defendants’ Conduct Did Not
                  Constitute a Valid Exercise of Business Judgment............................................ 110

IX.     CLAIMS AGAINST DEFENDANTS ........................................................................... 114

X.      PRAYER FOR RELIEF ................................................................................................ 120

                                                                    3
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 4 of 123 PAGEID #: 4




XI.   JURY DEMAND ........................................................................................................... 121




                                                              4
    Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 5 of 123 PAGEID #: 5




         Plaintiff Massachusetts Laborers Pension Fund, through its undersigned counsel, submits

this verified complaint and alleges the following upon information and belief, except as to those

allegations concerning Plaintiff, which are alleged upon personal knowledge.            Plaintiff’s

information and belief are based upon, among other things, the investigation of its undersigned

counsel, including a review and analysis of: (i) findings and allegations by Ohio state and federal

authorities in connection with the misconduct in this action and the criminal indictments arising

therefrom, including case filings in United States v. Householder, et. al., No. 1:20-cr-00077-TSB

(S.D. Oh.) and United States v. Borges, No. 1:20-mj-00526 (S.D. Oh.); (ii) State of Ohio v.

FirstEnergy Corp., No. 20-cv-006281, (Ct. Franklin Cty. Oh.); (iii) filings by FirstEnergy with the

U.S. Securities and Exchange Commission (“SEC”); (iv) various investigative news articles

related to Defendants’ 1 misconduct; (v) securities analysts’ reports concerning FirstEnergy; (vi)

wire and press releases and other publications issued by FirstEnergy and related parties; (vii)

shareholder communications, conference calls and postings on the Company’s websites; and (viii)

other publicly available information concerning FirstEnergy.

I.       INTRODUCTION

         1. Plaintiff Massachusetts Laborers Pension Fund (“Plaintiff”), a stockholder of

FirstEnergy Corp. (“FirstEnergy” or the “Company”), brings this derivative action on behalf of

FirstEnergy against the Company’s current and former officers and directors to hold them




1
  Defendants Charles E. Jones, Michael J. Anderson, Steven J. Demetriou, Julia L. Johnson,
Donald T. Misheff, Thomas N. Mitchell, James F. O’Neil, III, Christopher D. Pappas, Sandra
Pianalto, Luis A. Reyes, Paul T. Addison, Jerry Sue Thornton, William T. Cottle, George M.
Smart, Michael J. Dowling, Leslie M. Turner, Robert Reffner, Steven E. Strah, Justin Biltz, K. Jon
Taylor, James F. Pearson, Ebony Yeboah-Amankwah, and John Does 1-50 are collectively
referred to herein as the “Defendants.” Although FirstEnergy is named as a nominal defendant
herein, any reference to “Defendants” does not encompass the Company.
                                                5
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 6 of 123 PAGEID #: 6




accountable for their breaches of fiduciary duties, which allowed FirstEnergy to violate state and

federal laws and perpetrate one of the largest political bribery scandals in Ohio’s history.

       2. With the participation of the Company’s senior management, including FirstEnergy’s

Chief Executive Officer (“CEO”) and board of directors (the “Board”) member, Defendant Charles

E. Jones (“Jones”), this bribery scandal was orchestrated through the funneling of approximately

$60 million of the Company’s funds to the Ohio’s Speaker of the House of Representatives, Larry

Householder (“Householder”) and his affiliates, to secure the passage of House Bill 6 (“HB 6”) to

fund a $1.3 billion bailout for FirstEnergy in July 2019.

       3. In fact, since 2017, Defendant Jones had made no secret that FirstEnergy was seeking a

“legislative solution” to bailout the Company. The Company’s legislative efforts in Ohio,

however, repeatedly failed until Householder was elected as Ohio’s Speaker of the House.

Householder then used illicit tactics to secure HB 6’s approval into legislation, all bankrolled by

FirstEnergy’s corporate funds under the guise of the Company’s political spending activities.

Notably, FirstEnergy had a history of its stockholders demanding greater transparency related to

the use of the Company’s offers to fund its political spending activities, but the Board had actively

opposed those shareholders’ efforts.

       4. After its passage, HB 6 faced a statewide repeal referendum because it was

“overwhelmingly opposed by ratepayer groups, business groups, free market conservative groups,

environmental groups and Ohioans generally.”          Defendants Jones and FirstEnergy’s senior

executives then pumped millions of dollars of the Company’s funds into illegal efforts to quash

the democratic process of that referendum’s process to ensure the repeal would fail and FirstEnergy

would maintain its illegal legislative bailout.




                                                  6
    Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 7 of 123 PAGEID #: 7




          5. During this time, media reports surfaced following HB 6’s passage, which exposed

FirstEnergy’s connection to “dark money” political contributions, “includ[ing] $9.5 million in TV

ads, largely from a dark-money group backing FirstEnergy, which supported salvaging its

bankrupt spinoff Energy Solutions.” Indeed, an executive director of the Energy and Policy

Institute, a clean energy watchdog group, called the amount of money spent by FirstEnergy to pass

HB 6 “astronomical.” Despite these glaring red flags, Defendants pushed on with the illegal

bribery scheme.

          6. On July 17, 2020, the U.S. Attorney for the Southern District of Ohio filed a detailed

criminal complaint and affidavit (the “Indictment” or “FBI Affidavit” 2) against Householder, two

of FirstEnergy’s lobbyists, and other Householder affiliates, with U.S. Attorney, David DeVillers

announcing it concerned the “largest bribery, money laundering scheme ever perpetrated against

the people of the state of Ohio. This was bribery, plain and simple. This was a quid pro quo.”

Notably, the Indictment tied the bribery to an entity listed as “Corporation A,” and DeVillers all

but confirmed FirstEnergy’s direct involvement, stating, “Company A provided $60 million in

return for the $1.3 billion bailout. Everyone in this room knows who Company A is.” In fact,

DeVillers further stated that “no one from the Company has of yet been charged,” but noted that

“there are going to be a lot of busy FBI agents in the Southern District of Ohio. . . this is by no

means over.”

          7. On September 23, 2020, the Ohio Attorney General, Dave Yost, filed a civil racketeering

lawsuit against FirstEnergy and its subsidiaries, along with Householder, his affiliates and “Other

Enterprise Members, Named and Unnamed,” to block the payment of bailout money stemming

from HB 6 (the “State Complaint”). Significantly, Yost remarked that “Ohio laws should not be



2
    References to “¶__” are to the FBI Affidavit.
                                                    7
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 8 of 123 PAGEID #: 8




built on the basis of fraud, deceit and intimidation,” and “Given the corruption surrounding [HB

6], it is proper to block these ill-gotten gains from filling the coffers of those under criminal

indictment.” Accordingly, the State Complaint confirmed – without a doubt – that FirstEnergy

and its subsidiaries were, in fact, “Company A Corp.” (i.e., FirstEnergy) and “Company A Service

Co.” (i.e., FirstEnergy Service Company) and “Company A-1” (i.e., FirstEnergy Solutions Corp.)

named in the Indictment. Notably, much of the $60 million was funneled through FirstEnergy’s

political operations with assistance from FirstEnergy’s lobbyists under the watch of FirstEnergy’s

executive officers.

       8. Moreover, despite these complaints filed by the U.S. and Ohio government with

extensive details concerning how Defendants Jones himself had over 100 calls with Householder,

and other specific details outlining the amounts of FirstEnergy’s money funneled into the illegal

bribery efforts related to HB 6 and tying those efforts to the Company’s senior officers, during an

earnings call, Jones denied that anyone at FirstEnergy acted improperly concerning their roles

related to “supporting HB 6.” Accordingly, at least one member of FirstEnergy’s Board –

Defendant Jones – has already admitted that he knew and actively participated in this massive

bribery scheme.       The rest of the Board members, therefore, either knew and authorized

FirstEnergy’s engagement in this illegal scheme, or those Board members utterly failed in their

oversight duties to prevent the Company from engaging in illegal political spending activities,

which were perpetrated by the Company’s most senior executives in violation of the law and the

Company’s corporate governance policies. Either way, the Board’s fiduciary failures caused the

Company to suffer billions of dollars of harm. In fact, after the Indictment was announced,

FirstEnergy’s stock plummeted 45% – wiping out billions of dollars in stockholder value.




                                                8
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 9 of 123 PAGEID #: 9




        9. Moreover, here, incriminating evidence exists to infer that the Board was intentionally

concealing FirstEnergy’s bribery scheme due to the Board’s repeated and fierce opposition to the

Company shareholders’ proposals demanding that FirstEnergy be transparent, like many other

public corporations, by making basic public disclosures about the Company’s political spending.

Rather than embrace that approach – which presumably would have exposed the illicit scheme

occurring at FirstEnergy at its CEO’s direction – the Board, including that same CEO, actively

opposed those shareholder proposals in the Company’s annual proxy statements in 2015, 2016 and

2017.

        10. Furthermore, in FirstEnergy’s 2016 proxy statement, the shareholder proposal

highlighted how “FirstEnergy previously committed to greater transparency around its political

spending . . . but has not fulfilled its commitment.” It further commented that “inadequate

disclosure by FE . . . present[s] significant risks . . .” It also referenced an energy industry-

focused report that found FirstEnergy to be among the companies “Most at Risk” in particular for

the issues of “Corporate Political Activity Oversight & Disclosure” and “Political Spending and

Public Policy Positions Disclosure.” Significantly, each Board member must have reviewed that

2016 shareholder proposal when preparing the Board’s response vigorously opposing it.

        11. Likewise, in 2017, FirstEnergy shareholders included a proposal in that annual proxy

statement to again require the Company to prepare a report disclosing its lobbying expenses. It

put the Board on notice again “that FirstEnergy’s current lack of trade association disclosure

presents reputational risk. Absent a system of accountability, Company assets could be used for

objectives contrary to FirstEnergy’s long-term interests.”     The Board, however, vigorously

opposed this shareholder proposal too, and it was voted down, although stockholders’ support for

such proposal rose from the prior year’s similar proposal.



                                                9
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 10 of 123 PAGEID #: 10




       12. In light of the rising tide of shareholder support, the Board paid lip-service to the issue

by making assurances to its stockholders that the Board was adequately overseeing the issue of the

Company’s political spending. In this regard, FirstEnergy’s 2018 Proxy Statement confirmed that

the Board’s “Corporate Governance Committee maintains an informed status with respect to the

Company’s practices related to corporate political participation . . .” In addition, the 2019 and

2020 Proxy Statements affirmed that “We have decision-making and oversight processes in place

for political contributions and expenditures.” These statements in FirstEnergy’s Proxy Statements,

however, were false and misleading in violations of Section 14(a) of the Securities Exchange Act

of 1934 (the “Exchange Act”).

       13. Accordingly, Defendants are liable to FirstEnergy for breaches of their fiduciary duties,

insider trading, violations of Section 14(a) of the Exchange Act, and other violations of state law.

Defendants, therefore, also face a substantial likelihood of liability for their misconduct, such that

they cannot make an objective decision to bring claims for damages that they have caused to the

Company.     As a result, Plaintiff asserts this stockholder derivative action to step into the

Company’s shoes to hold Defendants accountable for their disloyal misconduct that caused

FirstEnergy to suffer billions of dollars in damages along with massive reputational harm.

II.    JURISDICTION AND VENUE

       14. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 in that this

Complaint states a federal question. This Court has supplemental jurisdiction over the state law

claims asserted herein pursuant to 28 U.S.C. § 1367(a). This action is not a collusive one to confer

jurisdiction on a court of the United States which it would not otherwise have.

       15. Venue is proper in this Court because the events and omissions giving rise to the claims

asserted herein occurred in substantial part in this District, and FirstEnergy has suffered and will

continue to suffer harm in this District.
                                                 10
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 11 of 123 PAGEID #: 11




III.   PARTIES

       A.      Plaintiff
       16. Plaintiff Massachusetts Labors Pension Fund is a jointly-trusteed Taft-Hartley benefit

fund that provides retirement benefits to members of various local unions in Massachusetts and

northern New England that are affiliated with the Laborers International Union of North America.

As of December 2019, Plaintiff had approximately $1.5 billion under management.

       17. Plaintiff brings this action derivatively on behalf and for the benefit of FirstEnergy to

redress injuries FirstEnergy suffered, and will suffer, as a direct result of Defendants’ misconduct.

FirstEnergy is named as a Nominal Defendant solely in a derivative capacity. Plaintiff will

adequately and fairly represent the interests of the Company and its stockholders in this litigation.

       18. Plaintiff has owned FirstEnergy common stock during the Relevant Period (i.e.,

January 1, 2017 through the present) and remains a current stockholder of the Company. Plaintiff

intends to retain shares in FirstEnergy throughout the duration of this litigation.

       B.      Nominal Defendant
       19. Nominal Defendant FirstEnergy Corporation is incorporated under the laws of Ohio

and headquartered at 76 South Main Street, Akron, Ohio 44308. FirstEnergy is an electric utility

involved in the distribution, transmission, and generation of electricity, as well as energy

management and other related services. The Company is one of the largest investor-owned

utilities, serving more than six million customers across the Midwest and Mid-Atlantic regions.

FirstEnergy, through its subsidiaries, also owned and operated two nuclear power plants in the

State of Ohio: the Perry Nuclear Generating Station and the Davis-Besse Nuclear Power Station

(the “Nuclear Power Plants”).




                                                 11
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 12 of 123 PAGEID #: 12




       20. FirstEnergy’s common stock trades on the New York Stock Exchange (“NYSE”) under

the ticker symbol “FE.” The Company has more than 540 million shares of common stock

outstanding.

       C.       The Individual Defendants
                1.    The Director Defendants

       21. Defendant Charles E. Jones has served as CEO and a director of FirstEnergy since

2015. Defendant Jones previously held various management and senior management positions

with the Company or its subsidiaries since at least 1978. In 2016, FirstEnergy paid Jones

$14,117,750 in total compensation; his base salary was $1,133,840. In 2017, Jones’ total

compensation was $15,281,885. In 2018, Jones’ total compensation was $11,123,128. In 2019,

Jones’ total compensation was $14,684,659. From 2016 to 2019, Jones’ total compensation was

$55,207,422.

       22. Defendant Michael J. Anderson (“Anderson”) has served as a director of FirstEnergy

since 2007. Anderson is also the Chair of the Audit Committee and member of the Finance

Committee. From at least 2016 through 2019, Anderson was on the Corporate Governance and

Corporate Responsibility Committee (the “Corporate Governance Committee”). From 2016 to

2019, Anderson received $1,031,757 in fees, stock awards, and other compensation for his service

on the Board.

       23. Defendant Steven J. Demetriou (“Demetriou”) has served as a director of FirstEnergy

since 2017 and is a member of the Finance Committee and Operations, Safety and Nuclear

Oversight Committee (the “Operations Committee”). Demetriou was on the Compensation

Committee from 2018 through 2019. From 2017 through 2019, Demetriou was awarded $704,538

in fees, stock awards, and other compensation for his service on the Board.



                                               12
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 13 of 123 PAGEID #: 13




       24. Defendant Julia L. Johnson (“Johnson”) has served as a director of FirstEnergy since

2011. Johnson is the Chair of the Corporate Governance Committee and also a member of the

Finance Committee. From 2016 through 2019, Johnson received $953,825 in fees, stock awards,

and other compensation for her service on the Board.

       25. Defendant Donald T. Misheff (“Misheff”) has served as a director of FirstEnergy since

2012 and has been the Non-executive Chairman of the FirstEnergy Board since May 2018.

Misheff is also a member of the Audit and Corporate Governance Committees. Misheff served on

the Compensation Committee from 2016 through 2018. From 2016 to 2019, Misheff was awarded

$1,224,230 in fees, stock awards, and other compensation for his service on the Board.

       26. Defendant Thomas N. Mitchell (“Mitchell”) has served as a director of FirstEnergy

since 2016. Mitchell is a member of the Corporate Governance Committee and also the Chair of

the Operations Committee. From 2016 to 2019, Mitchell received $978,193 in fees, stock awards,

and other compensation for his service on the Board.

       27. Defendant James F. O’Neil, III (“O’Neil”) has served as a director of FirstEnergy since

2017. O’Neil is also the Chair of the Compensation Committee and a member of the Operations

Committee. He also served on the Audit Committee from May 2017 to May 2019. From 2017

through 2019, O’Neil was awarded $739,825 in fees, stock awards, and other compensation for

his service on the Board.

       28. Defendant Christopher D. Pappas (“Pappas”) has served as a director of FirstEnergy

since 2011. Pappas is also the Chair of the Finance Committee and member of the Compensation

Committee. From 2016 through 2019, Pappas received $1,009,482 in fees, stock awards, and other

compensation for his service on the Board.




                                               13
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 14 of 123 PAGEID #: 14




         29. Defendant Sandra Pianalto (“Pianalto”) has served as a director of FirstEnergy since

2018 and is a member of the Audit and Compensation Committees. She also served on the Finance

Committee from 2018 through 2019. From 2018 through 2019, Johnson was awarded $452,838

in fees, stock awards, and other compensation for her service on the Board.

         30. Defendant Luis A. Reyes (“Reyes”) has served as a director of FirstEnergy since 2013

and is a member of the Corporate Governance Committee and Operations Committee. From 2016

to 2019, Reyes received $948,601 in fees, stock awards, and other compensation for his service on

the Board.

         31. Defendant Leslie M. Turner (“Turner”) has served as a director of FirstEnergy since

2018 and is a member of the Audit and Compensation Committees. From 2018 through 2019,

Turner received $314,836 in fees, stock awards, and other compensation for her service on the

Board.

         32. Defendant Paul T. Addison (“Addison”) served as a director of the Company and a

member of the Board’s Audit Committee from 2003 until May 21, 2019. Between 2017 and 2019,

the Company paid Addison total compensation of $604,409 in fees, stock awards, and other

compensation.

         33. Defendant Jerry Sue Thornton (“Thornton”) served as a director of the Company

between 2015 and May 21, 2019. Between 2017 and 2019, the Company paid Thornton total

compensation of $567,146 in fees, stock awards, and other compensation.

         34. Defendant William T. Cottle (“Cottle”) served as a director of the Company and a

member of the Board’s Corporate Governance Committee from 2003 until May 15, 2018. During

2017 and 2018, the Company paid Cottle total compensation of $354,406 in fees, stock awards,

and other compensation.



                                                14
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 15 of 123 PAGEID #: 15




       35. Defendant George M. Smart (“Smart”) served as a director of the Company between

1997 and May 15, 2018, a member of the Board’s Audit Committee from at least 2003 until May

15, 2018, and a member of the Corporate Governance Committee from at least 2005 until May 15,

2018. During 2017 and 2018, the Company paid Smart total compensation of $594,196 in fees,

stock awards, and other compensation.

       36. Defendants Jones, Anderson, Demetriou, Johnson, Misheff, Mitchell, O’Neil, Pappas,

Pianalto, Reyes, Turner, Addison, Thornton, Cottle, and Smart are collectively referred to herein

as the “Director Defendants.”

              2.      The Officer Defendants

       37. Defendant Justin Biltz (“Biltz”) was the Director, State Regulatory Affairs – Ohio for

FirstEnergy between May 2016 and August 2018, and is currently the Director, State & Federal

Regulatory Affairs.

       38. Defendant Michael J. Dowling (“Dowling”), has served as FirstEnergy’s Senior Vice

President, External Affairs since 2011. Dowling is responsible for FirstEnergy’s local, state and

federal Governmental Affairs; Energy Policy; State Regulatory Affairs and Market Policies;

Economic Development; Corporate Affairs and Community Involvement, and the FirstEnergy

Political Action Committee. He previously held various positions with the Company or its

subsidiaries since at least 1986. In 1990, Dowling joined the Governmental Affairs Department.

Dowling was promoted to vice president of Governmental Affairs in 2005. In 2008, he was named

vice president, Communications and promoted to vice president, External Affairs in 2010.

       39. Defendant James F. Pearson (“Pearson”) served as FirstEnergy’s Chief Financial

Officer (“CFO”) from 2013 until March 2018. Pearson then became Vice President of Finance

until his retirement in April 2019. He previously held various positions, including management

positions, with the Company or its subsidiaries since at least 1976. In 2016, FirstEnergy paid
                                               15
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 16 of 123 PAGEID #: 16




Pearson $5,670,945 in total compensation. In 2017, Pearson’s total compensation was $5,977,966.

In 2018, Pearson’s total compensation was $3,895,599. In 2019, Pearson’s total compensation

was $7,258,952. From 2016 to 2019, Pearson’s total compensation was $22,803,462.

       40. Defendant Steven E. Strah (“Strah”) is the President of FirstEnergy. Strah previously

served as FirstEnergy’s CFO from March 2018 until he transitioned to his current position in May

2020. Prior to March 2018, Strah served as Senior Vice President of FirstEnergy’s Utilities

Operations. He previously held various positions with the Company or its subsidiaries, since at

least 1984, including a variety of management and senior management positions. In 2016,

FirstEnergy paid Strah $3,342,359 in total compensation. In 2017, Strah’s total compensation was

$3,976,975.   In 2018, Strah’s total compensation was $3,495,512.          In 2019, Strah’s total

compensation was $6,034,128. From 2016 to 2019, Strah’s total compensation was $16,848,974.

       41. Defendant K. Jon Taylor (“Taylor”) took over as FirstEnergy’s CFO from Defendant

Strah, who he reports to. Prior to assuming this position, he was the Company’s Controller and

Chief Accounting Officer until March 2018, after which time he became President of FirstEnergy’s

Ohio Operations and, in 2019, Vice President of Utilities Operations. Taylor joined FirstEnergy

in 2009 and progressed through various senior level financial positions.

       42. Defendant Robert Reffner (“Reffner”) is FirstEnergy’s Senior Vice President and Chief

Legal Officer, with responsibility for Legal, Corporate Secretary, Ethics, Risk and Internal

Auditing, and the Innovation Center. Reffner reports to Defendant Jones.          Reffner joined

FirstEnergy in 2007 and was elected senior vice president and general counsel in 2018. Reffner’s

total 2019 compensation was $2,467,891.

       43. Defendant Ebony Yeboah-Amankwah (“Yeboah-Amankwah”) is FirstEnergy’s Vice

President, General Counsel and Chief Ethics Officer, reporting to Reffner. Yeboah-Amankwah



                                               16
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 17 of 123 PAGEID #: 17




joined FirstEnergy in 2005 and was named vice president, deputy general counsel, corporate

secretary and chief ethics officer in 2018.     She was promoted several times in the Legal

Department, developing expertise in the area of state regulatory affairs. She joined the External

Affairs Department in 2011 as executive director of State Affairs supporting legislative and

regulatory matters before returning to the Legal Department in 2012 as executive director, State

and Federal Energy Regulatory Commission Legal Affairs. Yeboah-Amankwah advanced to vice

president, State and Federal Regulatory Legal Affairs in January 2017.

       44. Defendants John Does 1-50 are unknown people who may be identified by the U.S.

Attorney, the FBI, the SEC, Ohio state Attorney General, and/or other governmental and

regulatory agencies.    Notably, both federal and state authorities have indicated that their

investigations into the bribery scandal are continuing, and that they expect to potentially name

others as defendants in their respective pending proceedings in the future.

       45. Defendants Biltz, Dowling, Jones, Pearson, Strah, Taylor, Reffner, and Yeboah-

Amankwah are collectively referred to as the “Officer Defendants.”

       46. Defendants Jones, Anderson, Demetriou, Johnson, Misheff, Mitchell, O’Neil, Pappas,

Pianalto, Reyes, Dowling, Turner, Addison, Thornton, Cottle, Smart, Reffner, Strah, Biltz, Taylor,

Pearson, Yeboah-Amankwah, and John Does 1-50 are collectively referred to herein as the

“Defendants.”

       D.       Relevant Non-Parties
       47. Larry Householder has been a member of the Ohio House of Representatives since

January 2017 and was Speaker of the House from January 2019 until his removal on July 30, 2020.

Householder previously was a House member representing Ohio’s 72nd District from 1997 to

2004 and served as Ohio’s Speaker of the House from 2001 to 2004, before resigning after reports

of alleged corrupt activity surfaced in the media and were publicly referred to the FBI.

                                                17
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 18 of 123 PAGEID #: 18




Householder personally benefitted from FirstEnergy by at least $300,000 in bribes, which

Householder used to pay his legal fees and settle a lawsuit against him, over $100,000 paid for

costs associated with his Florida home, and $97,000 went to campaign related expenses.

        48. Generation Now is registered as a 501(c)(4), which is an IRS designation for a tax-

exempt, social welfare organization.     Pursuant to federal law, the names and addresses of

contributors to 501(c)(4)s are not made available for public inspection. From 2017 to the present,

Generation Now purportedly received approximately $60 million from FirstEnergy and its

affiliates.

        49. Matthew Borges (“Borges”) is a registered lobbyist for FirstEnergy Solutions (“FES”),

a FirstEnergy subsidiary. Borges was a key middleman between FirstEnergy and Generation Now

and was at the center of the effort to thwart the referendum opposing HB 6. Borges received $1.62

million in wire transfers from Generation Now, according to the FBI Affidavit. Borges also paid

himself over $350,000 from FirstEnergy through Generation Now. Borges called FirstEnergy’s

flow of funds to Generation Now “Monopoly money.”

        50. Juan Cespedes (“Cespedes”) is a multi-client lobbyist whose services were retained by

FES. Cespedes was central to FES’ efforts to get the bailout legislation passed in Ohio as records

show that Cespedes was the listed “lead consultant” relating to FES’ attempts to pursue legislation

that would save the failing Nuclear Power Plants. According to the FBI Affidavit, Cespedes “was

in regular contact with both [FirstEnergy] and Enterprise members 3 during the relevant period.”

Cespedes received $227,000 from FirstEnergy in 2019 and approximately $600,000 from the

Enterprise. The FBI Affidavit further states that, “supported by toll records and search warrant




3
 The FBI Affidavit’s ¶8 refers to the “Enterprise” and its members to include “Householder,
Borges, Cespedes Generation Now, Longstreth, Clark, and others known and unknown.”
                                                18
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 19 of 123 PAGEID #: 19




returns, Cespedes coordinated the timely payment of $15 million from [FirstEnergy] to Generation

Now.”

        51. Jeffrey Longstreth (“Longstreth”) is Householder’s longtime campaign and political

strategist and instrumental to the Enterprise’s efforts to pass HB 6. According to the Indictment,

“Longstreth led the messaging efforts both in the campaign to pass HB 6 and to defeat the

referendum, and was a point of contact for [FirstEnergy].” Longstreth personally benefitted from

FirstEnergy to the tune of $5 million, including at least $1 million that he transferred to his

brokerage account in January 2020.

        52. Neil Clark (“Clark”) who owns Grant Street Consultants and was previously a

budget director for the Ohio Republican Caucus, is a longtime lobbyist. Clark served as

Householder’s “‘proxy’ relating to [FirstEnergy’s] matters” and in the Enterprise’s efforts to

further the enactment of HB 6 and ensure HB 6 went into effect in October 2019 by defeating

the subsequent ballot-initiative challenge. Clark also communicated directly with House

members to further the Enterprise. Clark stated that FirstEnergy operated as the Enterprise’s

“Bank” as the Company’s “deep pockets” allowed funds to be “unlimited.” Clark personally

benefitted from FirstEnergy, receiving at least $290,000.

        53. Householder, Longstreth, Clark, Borges, Cespedes, and Generation Now are

collectively referred to as the “Enterprise” as that term is defined in ¶8 of the FBI Affidavit.

IV.     FIRSTENERGY’S CORPORATE FUNDS ARE ILLEGALLY USED TO
        FACILITATE THE LARGEST BRIBERY SCHEME IN OHIO’S HISTORY

        A.     Background of the Company
        54. FirstEnergy is a utility company incorporated under Ohio law that generates, transmits,

and distributes electricity through its subsidiaries and affiliates. It is one of the nation’s largest

investor-owned electric systems. The Company’s current core business segments are Regulated


                                                 19
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 20 of 123 PAGEID #: 20




Distribution, comprising 85% of its revenues, and Regulated Transmission, comprising 15% of its

revenues. The Regulated Distribution segment distributes electricity through FirstEnergy’s ten

utility operating companies, serving approximately 6 million customers within 65,000 square miles

of Ohio, Pennsylvania, West Virginia, Maryland, New Jersey and New York. The Regulated

Transmission segment transmits electricity through transmission facilities owned and operated by

certain of FirstEnergy’s subsidiaries and affiliates.

       55. FirstEnergy also owns and operates FirstEnergy Service Co. (“FESC”), a principal

subsidiary that provides legal, financial, and other corporate support to its affiliated companies.

FESC does not have its own CEO or board of directors, and was under the control and management

of FirstEnergy and Defendants at all times during the Relevant Period.

       56. During the Relevant Period, FirstEnergy had a third business segment, known as

Competitive Energy Services (“CES”). CES itself was primarily comprised of three legal entities:

FirstEnergy Solutions (“FES”), FirstEnergy Nuclear Operating Co. (“FENOC”), and Allegheny

Energy Supply. Relevant here, through FES and FENOC, FirstEnergy owned, operated, and

maintained two nuclear power plants in Ohio: the Perry Nuclear Generating Station (the “Perry

Plant”) and the Davis-Besse Nuclear Power Station (the “Davis-Besse Plant”). 4 The deterioration

in value and profitability of these two plants led to the bribery scandal. Among the shared services

FESC provided to FES were “external affairs,” including “corporate contributions,” as well as

“advocacy at the Federal, State, and Local Levels.”



4
  Following a March 2018 bankruptcy and later reorganization, FES and FENOC were renamed
Energy Harbor LLC (a subsidiary of Energy Harbor Corp.) and Energy Harbor Nuclear Corp.,
respectively. Energy Harbor Corp. emerged from bankruptcy on February 27, 2020. Although
these subsidiaries were separated and deconsolidated from FirstEnergy’s financial results, the
Company continued to have numerous, material financial entanglements with FES and FENOC
and an active role in financing and overseeing the corrupt conspiracy to pass HB 6 as detailed
herein.
                                                 20
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 21 of 123 PAGEID #: 21




       B.      FirstEnergy’s History of Corporate Governance and Oversight Failures
       57. In addition to being one of the country’s largest investor-owned electric systems,

FirstEnergy is also one of the most controversial. Since at least 2003, FirstEnergy’s history of

major corporate governance and oversight failures have subjected the Company to tens of millions

of dollars’ worth of liability for its repeated violations of shareholder and public trust, including:

               i.      A joint U.S.-Canadian investigation, led by the U.S. Secretary of Energy

               and Canada’s Minister of Natural Resources, faulted FirstEnergy for the August

               2003 power blackout that cut off power to 50 million people in the U.S. and Canada,

               led to nearly 100 deaths, and resulted in economic damages as high as $10 billion,

               finding that FirstEnergy bore overwhelming responsibility for the blackout for

               violating operating guidelines due to “long-standing institutional failures and

               weaknesses” that “could have been prevented.”

               ii.     In 2004, FirstEnergy bribed Robert Tongren, then-Executive Director of

               Ohio’s Office of Consumers’ Counsel, a total of $2,000 in exchange for Tongren’s

               agreement to destroy an unpublished consultant report. The unpublished report

               disputed FirstEnergy’s claim that it should recoup up to $8.8 billion from ratepayers

               for its nuclear power plants, finding instead that the appropriate amount was

               between $2.2-$4 billion—a staggering difference of $4.8-$6.6 billion.              The

               relationship between FirstEnergy and Tongren eventually came to light and under

               pressure from state officials and consumer groups, Tongren resigned.

               iii.    In 2006, FirstEnergy admitted “full [] responsibility” and paid a record $28

               million fine to avoid criminal prosecution for lying to the government about the

               dangerous conditions at FirstEnergy’s Davis-Besse Plant.           Assistant Attorney

               General Sue Ellen Wooldridge of the Department of Justice’s Environmental and

                                                  21
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 22 of 123 PAGEID #: 22




               Natural Resources Division announced that “[b]y misleading the N[uclear]

               R[egulatory] C[ommission] about its prior safety inspections, FENOC failed to

               meet its regulatory obligations and violated the public’s trust.” (Emphasis added).

               Specifically describing how FirstEnergy acted with “brazen arrogance,” the

               government uncovered damning evidence that FirstEnergy had known for years

               that loose acid had melted away much of the nuclear reactor’s protective cap—

               leaving less than an inch of protection preventing the reactor from bursting and

               causing a nuclear disaster akin to that at Three Mile Island in March 1979.

       58. Accordingly, by the start of the Relevant Period, Defendants knew full well that

FirstEnergy suffered from a decades-long history of corporate governance and oversight failures

that had the potential to cause massive damages to the Company and its shareholders.

       C.      FirstEnergy’s Stockholders Target the Board with Proxy Proposals to Be
               More Transparent About the Company’s Political Spending Activities
       59. In 2010, in Citizens United v. Federal Election Commission, 558 U.S. 310 (2010), the

U.S. Supreme Court removed statutory restraints on the ability of corporations to expend corporate

funds (i.e., the shareholders’ funds) related to political activities. Based on First Amendment

grounds, the Court justified permitting corporate political spending due to its expectation that

stockholders would receive full and fair disclosure of the corporation’s political expenditures to

enable them to hold managers accountable for any abuse of power. In fact, the Court highlighted

how “prompt disclosure of [political] expenditures can provide shareholders and citizens with

information needed to hold corporations and elected officials accountable for their positions and

supporters,” and allows “[s]hareholders [to] determine whether their corporation’s political speech

advances the corporation’s interest in making profits, and citizens can see whether elected officials

are ‘in the pocket’ of so-called moneyed interests.” 558 U.S. at 370.


                                                 22
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 23 of 123 PAGEID #: 23




       60. FirstEnergy, however, did not adhere to this U.S. Supreme Court precedent. That

failure concerned FirstEnergy’s shareholders, along with corporate governance organizations.

Accordingly, in the Company’s 2015 annual proxy, a shareholder proposal was included that

would have required FirstEnergy to prepare an annual report disclosing its lobbying expenditures

(the “2015 Proposal”). In support, the shareholders behind the 2015 Proposal noted that, despite

FirstEnergy agreeing “to report annually on its political campaign contributions” in 2007,

“FirstEnergy has not disclosed any record of its political spending” since 2009. The 2015 Proposal

further noted that “shareholders are missing key information needed to assess our company’s

efforts to influence public policy” because FirstEnergy did not disclose “lobbying to influence

legislation in states.” The shareholders concluded that the Company’s state of affairs posed a

significant risk, warning that:

               Lobbying expenditures can undermine our company’s reputation with
               consumers and the public. In 2012, FirstEnergy faced significant public
               criticism for attempting to amend Ohio state energy efficiency regulations
               during the lame duck General Assembly session, without public hearings.1
               FirstEnergy also lobbied against proposals to limit industrial pollutants that
               threaten public health; FirstEnergy power plants are ranked among the top
               10 most polluting in the nation.

               Shareholders are concerned that the company’s social license to operate
               may be at risk if the company continues to lobby against interests of
               consumers and the public. Additional disclosure is needed for
               shareholders to assess whether lobbying expenditures are in the best
               interests of stockholders and long-term value. (Emphasis added).

       61. Eight days later, shareholder Green Century Capital Management (“Green Century”)

filed a Form PX14A6N with the SEC in further support of the 2015 Proposal, which placed further

emphasis on transparency and oversight of the Company’s lobbying activities. Green Century’s

filing began: “Accountability and transparency in the use of . . . company funds to influence

legislation, regulations and public policy is critical,” and noted that “[t]hird-party organizations

estimate that FirstEnergy spends millions every year on lobbying to influence public policy,

                                                23
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 24 of 123 PAGEID #: 24




however the total actual amounts spent on the state and federal level are undisclosed by our

company. (Emphasis added). Consequently, shareholders do not have the information necessary

to evaluate trends or risks associated with the Company’s efforts to influence public policy, or

whether these activities are in the best interest of shareholders.” In support of the 2015 Proposal,

Green Century stated, “FirstEnergy does not describe the company’s decision-making process and

oversight mechanisms for making lobbying contributions.” The proposal continued:

                 FirstEnergy does not detail its oversight mechanisms for lobbying decisions
                 or rationales governing its lobbying expenditures, nor what the company’s
                 top lobbying priorities are and how they were chosen or may have shifted
                 over time. Shareholders therefore have no way of knowing whether there
                 are appropriate oversight mechanisms in place to ensure FirstEnergy’s
                 lobbying activities to influence the regulatory and legislative processes are
                 in the best interest of the company and its shareholders.

          62. Despite intense efforts to secure passage, the Board opposed the 2015 Proposal, and it

failed.

          63. By 2016, two nonprofit research organizations dedicated to corporate governance and

accountability—the Investor Responsibility Research Center Institute (“IRRCI”) and the Center

for Political Accountability—noted that of the top 25 electric utilities in the U.S., FirstEnergy had

the second highest level of political spending relative to its revenues, yet ranked number 22 in

transparency surrounding political spending.

          64. Specifically, IRRCI’s April 2016 report examined the boards of the 25 largest U.S.

investor owned utilities by revenue, evaluating sustainability reporting, corporate political activity

and lobbying expenditures, and climate risk policy. This report highlighted the “[l]ongstanding

public concern about the extent and nature of corporate political influence on elections and

regulations” and that “[e]lection spending oversight and disclosure of direct expenditures from the

corporate treasury has substantially increased since the turn of the decade.” Notwithstanding the



                                                  24
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 25 of 123 PAGEID #: 25




trend toward greater oversight, the report noted that in spite of FirstEnergy’s rising political

expenditures, the Company lacked transparency and Board oversight.

       65. The IRRCI report further noted FirstEnergy had “far and away the most intensive

political activity spending, which FirstEnergy’s bumped up considerably between 2013 and 2014.”

In this regard, FirstEnergy spent almost $15 million from 2011 through 2015. The Company’s

increased political spending was not, however, accompanied by commensurate transparency or

Board oversight. In fact, the report found FirstEnergy to be among the companies “Most at Risk”

in particular for the issues of “Corporate Political Activity Oversight & Disclosure” and “Political

Spending and Public Policy Positions Disclosure,” noting the Company’s “high political spending

intensity and no disclosure about their public policy positions.” FirstEnergy also appeared near

the bottom of a chart in the IRRCI report scoring each utility company by its oversight and

disclosure functions, specifically due to the fact that—despite these repeated shareholder

concerns—the Company maintained no Board oversight of, or disclosure of, spending on elections

or lobbying.

       66. Encouraged by IRRCI’s scathing report, FirstEnergy shareholders persisted, and

included a proposal in the Company’s 2016 Proxy that would have again required FirstEnergy to

prepare a report disclosing its lobbying expenditures (the “2016 Proposal”). Specifically, on May

5, 2016, shareholder Nathan Cummings Foundation filed a Form PX14A6N with the SEC in

further support of the 2016 Proposal, which again emphasized FirstEnergy’s “ineffective and

risky” lobbying strategy as well as the Company’s failure to provide transparency and oversight

over its lobbying activities and the risks that these failures posed to the Company. The filing

emphasized to shareholders that “FirstEnergy previously committed to greater transparency

around its political spending . . . but has not fulfilled its commitment” and that “inadequate



                                                25
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 26 of 123 PAGEID #: 26




disclosure by FE . . . present[s] significant risks . . . .” (Emphasis added). The Nathan Cummings

Foundation also directly linked FirstEnergy’s “ineffective and risky [lobbying] strategy” directly

to its aging and increasingly uncompetitive power plants. (Emphasis added). The Cummings

Foundation noted that “FirstEnergy’s lobbying efforts constitute an ineffective and risky strategy,”

citing a Federal Energy Regulatory Commission decision to overturn certain price controls relating

to the purchase of power from FirstEnergy’s Nuclear Power Plants. The filing also cited IRRCI’s

April 2016 report, and how troubling it was to shareholders, as the proposal also noted that the

Center for Political Accountability ranked FirstEnergy 22 out of 25 utilities in political spending

transparency.

       67. Despite another intense effort to secure passage, the Board recommended against the

2016 Proposal, and it failed.

       68. Nevertheless, shareholders persisted, and included a proposal in FirstEnergy’s 2017

Proxy that would have again required FirstEnergy to prepare a report disclosing its lobbying

expenditures (the “2017 Proposal”).      Specifically, a shareholder proposal appearing in the

Company’s 2017 annual proxy, filed with the SEC on March 31, 2017, further put Defendants on

notice “that FirstEnergy’s current lack of trade association disclosure presents reputational risk.

Absent a system of accountability, company assets could be used for objectives contrary to

FirstEnergy’s long-term interests.”

       69. The Board again recommended against the 2017 Proposal, and despite another intense

effort to secure passage, it also failed. Nevertheless, each of the 2015, 2016, and 2017 Proposals

received an increasing amount of shareholder support, with the number of shares supporting the

measure more than doubling as the votes in favor increased from 60 million in 2015 to 133 million

in 2017.



                                                26
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 27 of 123 PAGEID #: 27




       70. Sensing that the tide was turning on this issue, the Board paid lip service to reform in

2018. In the 2018 annual proxy, filed with the SEC on March 30, 2018, the Board claimed that it

sought shareholder feedback on its practices and disclosures concerning lobbying, stating that it

had purportedly “enhanced” its oversight and disclosure function. The Board claimed that it

“further strengthened its oversight of [the] Company’s lobbying activities and amended the

Corporate Governance Committee’s Charter to clarify this responsibility.” Notably, the Board

stated that its “Corporate Governance Committee maintains an informed status with respect to the

Company’s practices related to corporate political participation … .” The annual proxies in 2019

and 2020 simply stated:

               We have a decision-making and oversight processes in place for political
               contributions and expenditures. Our Corporate Political Activity Policy
               available on our website describes the criteria for certain political
               contributions and ballot initiative expenditures and the process for
               approving such contributions and expenditures. Also, your Board’s
               Corporate Governance, Sustainability and Corporate Responsibility
               Committee periodically reviews this policy and related practices as well as
               dues and/or contributions to industry groups and trade associations.

               Based on feedback from our shareholder engagement and outreach, we
               expanded our website disclosure to include reports on federal and state level
               lobbying, as well as, the lobbying portion of certain trade association dues.

       71. As detailed below, while Defendants were on notice of oversight concerns related to

political expenditures and lobbying, and even claimed to have a process in place for reviewing

such expenditures, the Board utterly failed in their duty of oversight for several years, disregarding

numerous red flags, media scrutiny, illegal payments to the Enterprise, and increasing concerns

from shareholders and expert analysts.

       D.      FirstEnergy Conceals Senior Management’s Misuse of Corporate Funds for
               Illegal Political Spending Activities
       72. By 2016, FirstEnergy’s competitive nuclear generation operation was financially

unsustainable. For example, in its 2016 Form 10-K, FirstEnergy reported a number of problems

                                                 27
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 28 of 123 PAGEID #: 28




that its CES segment was facing, including “continued depressed prices in the wholesale energy

and capacity markets,” and FES in particular, including “weak demand for electricity and anemic

demand forecasts.” As a result, FirstEnergy recorded a non-case pre-tax impairment charge of

$800 million, recognized in 2Q 2016 “representing the total amount of goodwill at CES.” In light

of this write-down and the Company’s inability to profitably compete in the nuclear electricity

generation market, FirstEnergy announced in the 2016 Form 10-K that:

               Although FirstEnergy is targeting mid-2018 to exit from competitive
               operations, the options for the remaining portion of CES’ generation are still
               uncertain, but could include one or more of the following:

                   •   Legislative or regulatory solutions for generation assets that
                       recognize their environmental or energy security benefits,

                   •   Additional asset sales and/or plant deactivations,

                   •   Restructuring FES debt with its creditors, and/or

                   •   Seeking protection under U.S. bankruptcy laws for FES and
                       possibly FENOC. (Emphasis added).

       73. On the Company’s earnings call the next day, February 22, 2017, Defendant Jones,

FirstEnergy’s CEO and board member, expanded on what a “legislative solution” meant.

Specifically, he explained that FirstEnergy was seeking a bailout for the Perry and Davis-Besse

Plants, sponsored by the state of Ohio.

       74. Not surprisingly and unknown to FirstEnergy’s stockholders, by this time, the scheme

with Householder had already been hatched. The Company’s first attempt of a “legislative

solution” was a proposed law focused on the creation of a zero-emission credit for Perry and Davis-

Besse Plants. Defendant Jones further explained:

               In Ohio, we have had meaningful dialogue with our fellow utilities and
               with legislators on solutions that can help ensure Ohio’s future energy
               security. Our top priority is the preservation of our two nuclear plants in
               the state and legislation for a zero-emission nuclear program is expected
               to be introduced soon…

                                                28
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 29 of 123 PAGEID #: 29




               We are advocating for Ohio’s support for its two nuclear plants, even
               though the likely outcome is that FirstEnergy won’t be the long-term
               owner of these assets. We are optimistic, given these discussions we have
               had so far and we will keep you posted as this process unfolds. (Emphasis
               added).

       75. Additionally, Defendant Jones discussed FirstEnergy’s continued support of FES (and

its subsidiary FirstEnergy Nuclear Generation) and its efforts to obtain subsidies:

               In addition to the $500 million credit facility provided to FES by
               FirstEnergy that provides for ordinary operating liquidity needs,
               FirstEnergy is now working with FES to establish conditional credit support
               on terms and conditions to be agreed upon for the $400 million FES parental
               support agreement that is currently in place, benefiting FE Nuclear
               Generation. As always, the continued safe operation of these nuclear assets
               is of utmost importance and is consistent with our pursuit of environmental
               credits for the assets through a ZEN program.

       76. In light of the fact that the Company’s pursuit of “legislative solutions” was essential

to its future success, FirstEnergy’s internal controls and procedures related to lobbying and

political contributions were critical. But Defendants’ failure to stop the Company from funding

and participating in a widespread, years-long criminal bribery scheme that subjected FirstEnergy

to massive legal, business, and reputational harm and liabilities demonstrates that any purported

oversight mechanisms related to political expenditures and lobbying were wholly illusory.

       E.      The Director Defendants Consciously Ignored Numerous Red Flags as the
               Officer Defendants, Including Board Member and CEO Jones, Began
               Participating in the Bribery Scheme
       77. Despite its lobbying efforts, multiple attempts to obtain a “legislative solution” to

FirstEnergy’s fiscal problems failed to pass, including several proposals in 2017 contained in

House Bill 178, Senate Bill 128, and House Bill 381. As such, FirstEnergy’s management decided

to significantly increase those efforts, and were willing to spend any amount of money to secure a

“legislative solution.” As part of those efforts, FirstEnergy’s management began discussions with

politician Larry Householder, who was making his way back into the Ohio political arena.

                                                29
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 30 of 123 PAGEID #: 30




        78. Notably, Householder was the disgraced former Speaker of the House, who left that

position in 2004 under FBI investigation into allegations of money laundering, kickbacks from

vendors and illegal campaign contributions in exchange for favorable legislation. The prior

allegations and investigation of Householder were noted in a March 12, 2017 profile of

Householder published in the Dayton Daily News, which quoted former Ohio Secretary of State

Ken Blackwell urging Republican leaders to remove Householder as Speaker, and noting that the

“scandal is the result of a political culture that is rapidly slouching into total darkness and a Speaker

[Householder] who relishes being known as the prince of darkness.” The article further noted that

“Householder is cozy with FirstEnergy,” which should have immediately raised significant

concerns among the Director Defendants, given the scope and magnitude of the past accusations

against Householder of impropriety and illegality involving campaign contributions, and the

known deficiencies in the Board’s oversight over FirstEnergy’s lobbying activities. Defendant

Jones, who served as both a director and the Company’s CEO, and other members of FirstEnergy’s

senior management, however, continued to push forward with Householder to secure a legislative

solution, especially after Householder ran in, and won, the November 2016 election for the House

seat in Ohio’s 72nd District.

        79. The FBI Affidavit described this win as the first step in Householder’s strategy to be

reelected as Speaker two years later, in 2019. This is because Members of the Ohio House of

Representatives serve two-year terms and are term-limited to four consecutive terms. At the end

of 2018, therefore, the then-current Speaker would be term limited, and a new Speaker would be

named for the 2019 legislative session.

        80. Consequently, the plan Householder and his co-conspirators hatched was to raise

money and support “a team of electable candidates who would support Householder’s bid for



                                                   30
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 31 of 123 PAGEID #: 31




speakership.” 5 FirstEnergy appeared to be onboard with that plan as Householder reassumed

office on January 3, 2017 and just days later, Householder flew on FirstEnergy’s private jet to

Washington, D.C. to attend the presidential inauguration. 6

       81. By no later than early 2017, a corrupt deal was struck. Matthew Borges, one of

Householder’s co-conspirators and a registered lobbyist for FES, later described it as the “unholy

alliance between” FirstEnergy, Householder, and his own lobbying firm. Following the lavish

presidential inauguration trip, beginning in March 2017, Householder began receiving quarterly

payments of $250,000 from FirstEnergy and FirstEnergy subsidiary FESC, into a bank account of

an entity called Generation Now, a 501(c)(4) entity that Householder secretly controlled and that

was incorporated just one month previously, in February 2017.

       82. Generation Now was intentionally structured to be as opaque as possible. As Neil

Clark, a lobbyist and Householder’s co-conspirator described it, Generation Now’s structure

allowed “donors” to “give as much or more to the (c)(4) and nobody would ever know.” 7 Despite

the omission of Householder’s name from the account, there can be no dispute that Householder

was the true owner: Clark stated in a recorded conversation that “it’s secret, a (c)(4) is secret.

Nobody knows the money goes to the Speaker’s account. It is controlled by his people, one of

his people, and its non-recorded. A (c)(4) is non-recorded.” According to the FBI Affidavit, Clark

later explained that “Generation Now is the Speaker’s (c)(4)” and referred to Householder as “the

overseer” of Generation Now. 8




5
  ¶70.
6
  The Dayton Daily News reported that months after this flight, FirstEnergy still had not billed
Householder for the trip, nor had he made an ethics disclosure regarding the trip.
7
  ¶45.
8
  ¶¶18, 50, 51.
                                                31
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 32 of 123 PAGEID #: 32




       83. At the same time Householder and his co-conspirators were working to secure

Householders Speakership in 2019, FirstEnergy suffered two legislative defeats in 2017: HB 178,

which would have allowed FirstEnergy to collect an additional $300 million annually from

customers for zero emissions credits, and HB 381, which would have allowed FirstEnergy to

charge customers about $2.50 more per month to subsidize the Davis-Besse and Perry nuclear

power plants in northern Ohio. When these measures failed to pass, the Company’s future became

even further entwined with Householder’s plan to retake the Speakership.

       84. As the Company continued funding Generation Now, the agreement was clear:

FirstEnergy would support the candidacies of Householder and his allies in the upcoming 2018

election, in exchange for the legislative relief that was crucial to the Company’s future. From 2017

to 2018, Generation Now would spend about $3 million in money funneled from FirstEnergy to

support the election bids of Householder and nearly two dozen different candidates friendly to

Householder who would then vote for his elevation to Speaker. Indeed, most of these candidates

won the 2018 general election; they all voted to name Householder as Speaker; and all but two

eventually voted for FirstEnergy’s legislative bailout. FirstEnergy used FirstEnergy Service, as

well as another entity it controlled, known in the FBI Affidavit as “Energy Pass-Through,” to

funnel these payments to Householder. Money that FirstEnergy paid to Generation Now was also

used to pay for Householder’s reelection staff (which otherwise would have been paid by

Householder’s candidate committee), which gave Householder a competitive edge over his

opponents. Householder also used FirstEnergy’s money, laundered through Generation Now, to

purchase at least $97,000 worth of mail and radio advertisements in his district.




                                                32
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 33 of 123 PAGEID #: 33




         85. Between the time when Generation Now’s bank account was first opened in February

2017 and the 2018 general election, FirstEnergy funneled nearly $2.5 million into Generation

Now:



 Date                     Amount                Method                Funding Entity
 March 16, 2017                     $250,000           Wire           FirstEnergy Service Co.
 May 17, 2017                       $250,000           Wire           FirstEnergy Service Co.
 August 10, 2017                    $250,000           Wire           FirstEnergy Service Co.
 December 8, 2017                   $250,000           Wire           FirstEnergy Service Co.
 March 15, 2018                     $300,000           Wire           FirstEnergy Service Co.
                                                                      (via Energy Pass Through)
 May 4, 2018                        $100,000           Wire           FirstEnergy Service Co.
                                                                      (via Energy Pass Through)
 August 8, 2018                      $54,000           Wire           FirstEnergy Service Co.
                                                                      (via Energy Pass Through)
 August 16, 2018                    $500,000           Wire           FirstEnergy Service Co.
                                                                      (via Energy Pass Through)
 October 9, 2018                    $400,000          Check           FirstEnergy Service Co.
 October 29, 2018                   $100,000          Check           FirstEnergy Service Co.
 Total                            $2,454,000

         86. Notably, the FBI Affidavit states that one-fifth of these payments—in the final month

before the 2018 general election—were made through checks that were signed by the Senior Vice

President and CFO for FESC, Defendant Strah, who is now President of FirstEnergy. In addition,

FirstEnergy funneled an additional $500,000 to a dark money group associated with the Enterprise

on October 29, 2018—bringing FirstEnergy’s total illicit payments to $2,954,000.

         87. At the same time that FirstEnergy was funneling massive sums of money to

Householder’s allies through Generation Now, senior FirstEnergy executives were in regular

contact with Householder and his allies in furtherance of their illicit scheme. As the FBI Affidavit


                                                33
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 34 of 123 PAGEID #: 34




lays out, for example, prior to FirstEnergy’s $300,000 payment to Householder on March 15, 2018,

there were multiple phone calls between the Enterprise and FirstEnergy executives, which

corroborates the close relationship between members of this bribery scheme:



 Date                Time               Caller             Called Party       Duration
 March 12, 2018      2:03 pm            Householder        FESC SVP,          24 seconds
                                                           External Affairs
 March 12, 2018      3:06 pm            FESC SVP,          Householder        3:03 minutes
                                        External Affairs
 March 12, 2018      3:11 pm            FESC SVP,          Householder        9 seconds
                                        External Affairs
 March 12, 2018      4:59 pm            Householder        FirstEnergy        11:34 minutes
                                                           Ohio Director of
                                                           State Affairs
 March 12, 2018      5:45 pm            FirstEnergy        Householder        0 seconds
                                        Ohio Director of
                                        State Affairs
 March 12, 2018      5:45 pm            FirstEnergy        Householder        13 seconds
                                        Ohio Director of
                                        State Affairs
 March 12, 2018      7:55 pm            Householder        FirstEnergy        11:17 minutes
                                                           Ohio Director of
                                                           State Affairs
 March 13, 2018      5:22 pm            FESC SVP,          Householder        1:32 minutes
                                        External Affairs
 March 13, 2018      5:24 pm            FESC SVP,          Householder        56 seconds
                                        External Affairs

        88. The FBI Affidavit lays out a similar pattern that occurred prior to FirstEnergy’s May

4, 2018 payment of $100,000, which occurred just days prior to the 2018 primary elections:

 Date                Time               Caller             Called Party       Duration
 April 27, 2018      10:49 am           FESC SVP,          Longstreth         0 seconds
                                        External Affairs



                                                 34
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 35 of 123 PAGEID #: 35




 April 27, 2018      10:49 am            FESC SVP,           Longstreth          3 seconds
                                         External Affairs
 April 27, 2018      10:55 am            Longstreth          FESC SVP,           2:47 minutes
                                                             External Affairs
 April 27, 2018      1:37 pm             Longstreth          FESC SVP,           2:56 minutes
                                                             External Affairs
 April 28, 2018      10:38 am            FESC SVP,           Longstreth          1:30 minutes
                                         External Affairs
 April 28, 2018      11:40 am            Longstreth          FESC SVP,           2:14 minutes
                                                             External Affairs
 April 30, 2018      9:11 am             Longstreth          FESC SVP,           2:11 minutes
                                                             External Affairs
 May 1, 2018         6:41 pm             FirstEnergy         Longstreth          15:49 minutes
                                         Ohio Director of
                                         State Affairs
 May 3, 2018         10:09 pm            FirstEnergy         Longstreth          Text message
                                         Ohio Director of
                                         State Affairs
 May 4, 2018         6:10 am             Longstreth          FirstEnergy         Text message
                                                             Ohio Director of
                                                             State Affairs
 May 4, 2018         6:18 am             FirstEnergy         Longstreth          Text message
                                         Ohio Director of
                                         State Affairs
 May 4, 2018         6:25 am             Longstreth          FirstEnergy         14:12 minutes
                                                             Ohio Director of
                                                             State Affairs

       89. Additionally, on April 10, 2018, about a month before the 2018 Ohio primary elections,

then-Speaker Cliff Rosenberger abruptly announced his resignation from the Speakership. Two

days later, when that resignation became effective, the FBI Affidavit revealed that Householder

called FESC’s Vice President of External Affairs, while his co-conspirator Longstreth spoke with

FirstEnergy’s Ohio Director of State Affairs, presumed to be Defendant Biltz—leaving no doubt

that FirstEnergy was inextricably tied to Householder’s illicit conspiracy to retake the Speakership.




                                                 35
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 36 of 123 PAGEID #: 36




       90. These illegal payments were kept hidden from the public. By mid-2018, however, even

FirstEnergy’s publicly disclosed payments to Householder and his legislative allies were drawing

media attention—to say nothing of the millions of dollars that FirstEnergy was also illegally

funneling through Generation Now.          An April 20, 2018 Cleveland.com article entitled

“FirstEnergy PAC writes big checks to House speaker hopeful Larry Householder, campaign

allies” reported that state campaign records showed that FirstEnergy “donated more than $5,000

to [Householder] and a total of about $149,000 to more than a dozen other House candidates” who

backed him for speaker. Noting the 2017 inauguration flight and FirstEnergy’s close ties with

Householder, the article raised serious questions, stating, “[i]t’s unclear exactly why FirstEnergy

decided to put so much money behind Team Householder. But Householder has enjoyed a warm

relationship with the company – last year, he and one of his sons used a FirstEnergy corporate

plane to attend President Donald Trump’s inauguration.” FirstEnergy enjoyed the support of

Householder and his allies, as they co-sponsored the failed House Bill 381, which would have

allowed “FirstEnergy subsidiaries to charge customers about $2.50 more per month to subsidize

the Davis-Besse and Perry nuclear power plants in northern Ohio.”

       91. In spite of the implications of impropriety and illegality associated with a very real pay-

to-play scheme that was already a year into operation when this article was published, Defendants

took no action, while a Company spokesman “didn’t directly say why the company’s PAC made

the contributions.” The article was yet another red flag that should have caused Defendants to take

tangible action to address the misconduct that was already well underway.

       92. In addition to media scrutiny, corporate watchdog groups also took notice of the

influence of “dark money” in Ohio politics related to Householder and FirstEnergy policy




                                                 36
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 37 of 123 PAGEID #: 37




initiatives, including the fact that one candidate who opposed Householder and FirstEnergy was

punished by FirstEnergy-aligned entities.

       93. On May 22, 2018, the Center for Public Integrity published an article in Slate and the

Columbus Dispatch entitled “Negative Energy,” which described how a candidate for Ohio state

representative was targeted by a “dark money group” operated by a FirstEnergy lobbyist because

of her opposition to the failed House Bill 178 (the zero emission credits bill that would have

allowed FirstEnergy to collect an additional $300 million annually from customers). When

Christina Hagan, a candidate for an Ohio congressional seat, rebuffed FirstEnergy officials’

attempts at lobbying her to support the bill, she said, “I became the target of [FirstEnergy] and the

members of our leadership team who wanted to get it done but couldn’t because I wasn’t going to

be supportive.” In retaliation, a group called the Conservative Leadership Alliance spent $113,000

in her race and “targeted [Hagan] with a barrage of attack ads.” Like Generation Now, the group

was a 501(c)(4) “social welfare” nonprofit that spent large amounts of money to support

FirstEnergy’s policy goals. Additionally, the group’s treasurer was Marc Himmelstein, “who has

worked for years as a FirstEnergy lobbyist in Washington,” and whose firm National

Environmental Strategies had been paid $640,000 by FirstEnergy since 2010. Hagan connected

the attacks to her opposition to FirstEnergy, stating, “I’m sure they just wanted to make an example

of me in my race for higher office that if you don’t play well, this is what will happen to you.”

Again, the Company failed to respond to questions on this matter. The Slate/Columbus Dispatch

piece was another red flag that placed the Director Defendants on notice of the criminal conduct

and the Company’s direct connection to and funding of dark money groups. Moreover, at least

one director, Defendant Jones, the Company’s CEO, was well aware of these criminal actions, as

he and other Officer Defendants were participating in those activities.



                                                 37
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 38 of 123 PAGEID #: 38




        94. On July 18, 2018, Cleveland.com published an article entitled “Dark money groups

spent millions on Ohio legislative races,” which discussed dark money funding of ads in

Republican House primaries, including one “pro-Householder” PAC funded by Generation Now

and supportive of the House Bill 381 subsidy of the Company’s two nuclear plants. The

Cleveland.com article reported that the group, Growth & Opportunity PAC, “raised $1 million

from a single donor—a social welfare group registered in Delaware called Generation Now.”

Growth & Opportunity used Generation Now, and thus FirstEnergy, money to promote House Bill

381, “which would subsidize two nuclear power plants in Ohio owned by FirstEnergy, the

financially troubled utility company.” The elements of the entire scheme were contained in this

article, yet the Defendants failed to fulfill their oversight duties in investigating, identifying and

redressing FirstEnergy’s role in funding dark money groups, nor did they investigate or otherwise

meaningfully address the Company’s connection with Householder and Generation Now. Indeed,

the obvious inference is that the Director Defendants consciously disregarded their duties because

they were well aware that their fellow director, Defendant Jones, who also served as the

Company’s CEO, was directly involved due to his public acknowledgment of FirstEnergy’s desire

to secure a legislative bailout.

        95. As questions continued to swirl around the cozy relationship between FirstEnergy and

Householder, the majority of the FirstEnergy-bankrolled and Householder-approved candidates

won their primaries. And despite the significant questions raised by these articles, on August 1,

2018, Householder met with FirstEnergy executives in Columbus in furtherance of their scheme,

to refocus their efforts on ensuring that Householder and his allies won the upcoming general

election in November. According to the FBI Affidavit, later that month, FirstEnergy wired

$500,000 to Generation Now, the first of $1.5 million of total payments to Generation Now



                                                 38
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 39 of 123 PAGEID #: 39




between August and October 2018. 9 In addition to that $1.5 million, on October 29, 2018,

FirstEnergy funneled an additional $500,000 to a dark money group set up by Householder’s co-

conspirator Longstreth. 10

       F.      The Director Defendants Consciously Ignored Further Red Flags Related to
               FirstEnergy’s Ties to Householder and Generation Now as HB 6 Was Passed
       96. The FirstEnergy-backed scheme to elect Householder and his allies in the 2018 general

election worked. Householder won his reelection bid and was named Speaker. Having secured

the Speakership, Householder was now ready to repay FirstEnergy by pursuing a legislative

bailout. Householder’s co-conspirator Clark aptly explained that Householder “went to war for

[FirstEnergy]” after accepting millions from the Company because he was “pay-to-play.” 11 In

return, the Enterprise referred to FirstEnergy as the “Bank” because “they can do, they can fund

these things for 20 years if they want to. . . . They’ve got too much money. . . .” 12

       97. Indeed, Householder immediately began upholding his end of the bargain and returning

favors to FirstEnergy. The very day that Householder was elected Speaker, he pledged to create a

standing subcommittee on energy generation, which existed only to pass the forthcoming HB 6,

which was then introduced on April 12, 2019. 13 While titled “Ohio Clean Air Program,” the FBI

Affidavit explains that “HB6 essentially was created to prevent the shutdown of [FirstEnergy’s]

nuclear plants.” 14 It would do this by creating a $9 subsidy per megawatt hour of energy produced

by nuclear or solar generators. The subsidy would be funded by instituting a monthly fixed charge

on all residential, commercial, and industrial consumers. The fixed charge was projected to


9
  ¶82.
10
   ¶83.
11
   ¶183.
12
   ¶185.
13
    “At an April 12, 2019 press conference, Householder admitted that HB6 ‘is why that
Subcommittee was created.’” ¶116.
14
   ¶111.
                                                  39
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 40 of 123 PAGEID #: 40




produce $140 million in its first year, and $200 million per year thereafter.            Given that

FirstEnergy’s nuclear plants produced over 18.3 million megawatts in 2018 alone (compared to

just 1,095 megawatts produced by Ohio’s six combined solar facilities), FirstEnergy would collect

approximately 94% of the subsidy, which would total more than $160 million annually.

Newspapers throughout Ohio derided HB 6 as a “bailout” for the specific benefit of FirstEnergy.

         98. Householder gave a press conference on April 12, 2019, the day that HB 6 was

introduced. When asked where the amount of the subsidy came from, Householder replied that

“for two years I’ve had this in my head, and I’ve had various versions on that white board over

the last several months.” (Emphasis added). Notably, roughly two years prior to the introduction

of HB 6, FirstEnergy funneled its first $250,000 to Householder through Generation Now.

         99. As HB 6 moved through various House committees and subcommittees, FirstEnergy

bankrolled a media blitz to influence public opinion and pressure legislators to vote in favor of HB

6. Significantly, the FBI Affidavit explained that FirstEnergy funded this entire media blitz, wiring

$9.5 million to Generation Now in just April and May 2019 alone: 15

 Date                     Amount                Method                 Funding Entity
 April 30, 2019                   $1,500,000            Wire           FirstEnergy Service Co.
 May 7, 2019                      $1,500,000            Wire           FirstEnergy Service Co.
 May 15, 2019                     $2,500,000            Wire           FirstEnergy Service Co.
 May 22, 2019                     $2,500,000            Wire           FirstEnergy Service Co.
 May 29, 2019                     $1,500,000            Wire           FirstEnergy Service Co.
 Total                            $9,500,000

         100. The evidence presented in the Indictment and the FBI Affidavit provide undeniable

evidence of the criminal scheme and FirstEnergy’s central role in it. Indeed, text messages from



15
     ¶125.
                                                 40
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 41 of 123 PAGEID #: 41




Juan Cespedes, one of FirstEnergy’s lobbyists, to Longstreth state that FirstEnergy “approved

$15M” in total for the media blitz: 16




         101. The FBI Affidavit concludes that the fact that FirstEnergy funded the entire campaign

in favor of HB 6 in the House, “provides further evidence of the corrupt arrangement” between

the Company and Householder. 17

         102. During this time, numerous articles continued to question the connection between

Householder and FirstEnergy, giving the Board further notice that their “cozy relationship” was a

pay-for-play scheme. One article and radio story published on April 15, 2019 by the Ohio radio


16
     ¶126.
17
     ¶124.
                                                 41
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 42 of 123 PAGEID #: 42




station WKSU entitled “Proposed State Energy Policy Overhaul Influenced by Utility Company”

questioned Householder about publicly disclosed donations he received from FirstEnergy and

whether those donations influenced his support for HB 6, which benefited the Company. The

article noted that “FirstEnergy donated more than $150,000 to House Republicans during the 2018

election” and was then rewarded by Householder who was “pushing for a new energy plan that

would steer about $170 million in subsidies to two nuclear plants owned by FirstEnergy Solutions,

which used to be a subsidiary of FirstEnergy.” While Householder dishonestly told WKSU that

there was no connection between FirstEnergy’s donations and his advocacy on the Company’s

behalf, in reality there was a direct connection, because FirstEnergy had by then funneled millions

of dollars to Householder, his co-conspirators, and political allies to buy precisely the kind of

support they were now receiving. Ignoring repeated red flags about the inappropriate relationship

between the Company’s management and Householder, and the obvious direct benefit of their

activities to FirstEnergy, the Director Defendants allowed the scheme to continue for another year

after this article was published, while the Officer Defendants, including board member and the

Company’s CEO, Defendant Jones, continued their participation in the criminal activities.

       103. On May 23, 2019, Common Cause Ohio, a watchdog group, issued a report entitled

“Connecting the Dots: FirstEnergy Political $$$, Profits, and Utility Policy” discussing the

unmistakable connection between the lobbying by FirstEnergy to pass HB 6 and Generation Now’s

$1 million donation to Growth & Opportunity PAC to purchase advertising supporting the

legislation. The report called HB 6 a “handout” to the Company that was “rushed through the

process” of passage, a result made possible by FirstEnergy’s secret payments to legislators. The

report further inquired “whether FirstEnergy is using secret money to build public pressure this

year,” and “how a pro-House Bill 6 TV advertisement is connected to FirstEnergy.” As the FBI



                                                42
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 43 of 123 PAGEID #: 43




Affidavit has made clear, FirstEnergy was indeed using secret money to push HB 6, and had a

direct connection to the advertising, because it paid Generation Now to buy the advertising and

conspired to hide its role behind Householder’s dark money group.

        104. Another article published on the same day by Cleveland.com reviewed “all the ways

FirstEnergy and its allies have worked to get HB6 passed,” including “well-placed campaign

contributions, . . . lobbyist-engineered testimony, [and] millions of dollars in mysteriously funded

TV and radio ads.” The article stated that FirstEnergy donated over a million dollars to Ohio

political candidates since January 2017, including one donation of $12,700 “in free food and

drinks” from Defendant Jones to now-Governor Mike DeWine.                   The article also detailed

Generation Now’s spending in support of FirstEnergy and HB 6, including “$4.6 million worth of

pro-HB6 radio and TV ads that have run across the state.” One Republican ad consultant called

Generation Now’s multi-million-dollar ad campaign “unprecedented.” The consultant seemed to

acknowledge the connection between FirstEnergy and Generation Now, further observing,

“[r]arely if ever has a public affairs campaign aimed at a vote in the state legislature seen this level

of TV spending in Ohio. The stakes are high for [FirstEnergy Solutions]. They need this taxpayer

funded bailout to stay afloat, so no amount of money is probably too much for them to spend on

this endeavor. Whether it will actually impact the vote remains to be seen.” In truth, the

advertising was not “mysteriously funded,” but rather funded by the company that directly

benefitted from it: FirstEnergy. Defendants once again were on notice of a dark money group

spending “unprecedented” amounts in support of the Company’s desperately sought-after

legislative priority, and failed to employ its self-described “enhanced” oversight and disclosure

functions to shed light on the same questions about Generation Now that so many media outlets

and experts were asking at the time.



                                                  43
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 44 of 123 PAGEID #: 44




       105. HB 6 passed the House on May 29, 2019. 18 As the FBI Affidavit notes, while the

passage of HB 6 in the House helped Householder maintain his agreement with FirstEnergy, it did

not fulfill that agreement; rather, Householder needed to ensure that HB 6 passed the Senate and

was thereafter signed into law. That same day, FirstEnergy released a statement explaining that

the bill was “an effective legislative solution to keep [FirstEnergy’s] nuclear power plants open”

and stating that “[u]ntil the Senate vote, [FirstEnergy] will continue to engage in a constructive

dialogue with legislators. . . .” On June 3, 2019, in response to negative press coverage regarding

HB6 passing the House, Householder co-conspirator Longstreth pulled the “whole HB6 team”

together for a strategy session. Longstreth texted FirstEnergy lobbyist Cespedes, stating “Speaker

has asked me to pull together the whole HB6 team on Monday. Are you available?” adding,

“Speaker is on a rampage.” 19 Cespedes responded, “Understood. Just let me know what I should

be prepared for. I want to make sure I have answers and do not want the speaker’s rage directed

at me lol.” Longstreth told Cespedes that Householder “was p*ssed” about a newspaper article, to

which Cespedes replied, “Aw f*ck. Sorry to hear that. I’ve got your back. You have been great.

Let’s just regroup and get the rest of the deal done.” 20 (Emphasis added).



18
     After HB 6 passed the House, FirstEnergy lost a previous attempt at bailing out its failing
companies. On June 19, 2019, the Ohio Supreme Court overturned the Public Utilities
Commission of Ohio’s 2016 approval of a “Distribution Modernization Rider” that allowed
FirstEnergy to collect an estimated $168 to $204 million in extra revenue per year in charges to its
customers as incentive to modernize the distribution systems of its companies Ohio Edison
Company, the Cleveland Electric Illuminating Company, and the Toledo Edison Company. In re
Ohio Edison Co., 157 Ohio St. 3d 73, 86, 131 N.E.3d 906 (Ohio 2019), reconsideration denied,
156 Ohio St.3d 1487. Following the decision, a spokesman for the Ohio Consumers Counsel – the
state of Ohio’s legal representative for residential utility consumers that sought review of the
charges – noted that while FirstEnergy had lost this subsidy, “a couple blocks away from the court
at the Statehouse, hearings are in progress on legislation (House Bill 6) supported by FirstEnergy
. . . and others to charge millions of Ohioans even more money to subsidize nuclear and coal power
plants. The utilities have too much influence in this state, and that needs to be reformed.”
19
    ¶154
20
    Id.
                                                44
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 45 of 123 PAGEID #: 45




         106. Text messages recovered from Householder co-conspirator Jeffrey Longstreth

showed “that [FirstEnergy] had budgeted for, and was paying for the costs associated with the

campaign to pass HB 6 through the Senate.” 21 Less than a week after HB 6 was introduced in the

Senate, FirstEnergy wired $2 million to Generation Now, the first of what would eventually

amount to nearly $7.4 million in illicit funds: 22

 Date                      Amount                    Method           Funding Entity
 June 5, 2019                      $2,000,000             Wire        FirstEnergy Service Co.
 June 13, 2019                     $1,361,899             Wire        FirstEnergy Service Co.
 June 20, 2019                     $2,116,899             Wire        FirstEnergy Service Co.
 July 5, 2019                      $1,879,457             Wire        First Energy Solutions
 Total                             $7,358,255

         107. These laundered funds paid for numerous television commercials which the

Enterprise targeted at individual Senators. Notably, as the FBI Affidavit explains, many of these

commercials disclosed that they were “paid for by Generation Now”—another red flag that would

have been immediately apparent to anyone meaningfully monitoring FirstEnergy’s outgoing wire

transfers to Generation Now.

         108. Investigative news articles continued to question the relationship between FirstEnergy

and Householder as HB 6 moved through the Senate. An article published on July 2, 2019 in the

Cincinnati Enquirer asked, “Who paid all that money to buy all those nuclear bailout ads raining

on Ohio?” The article reported that HB 6, “which has the backing of powerful House Speaker

Larry Householder, triggered up to $8.3 million in ads and other campaign spending,” only $2.7

million of which was reported to the FCC, due to broadcasters choosing not to disclose the figures,




21
     ¶152.
22
     ¶151.
                                                     45
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 46 of 123 PAGEID #: 46




which further obscured the sources of the funding. 23 According to the article, Generation Now

was the primary financial backer of HB 6, and that “while it's clear which candidates got the ‘dark

money’ boosting the nuke plant bailout … it’s uncertain who originally contributed it or the money

that bought airtime.” For his part, Householder offered that “working men and women from Ohio,

who want to save their jobs” were “paying for these ads.” The article explained that this statement

was absurd: Generation Now’s website contained no web portal to make individual donations. In

truth, it was FirstEnergy that paid for everything, with the Company’s contributions funneled

through Generation Now to dark money organizations who then bought advertising. Defendants

would no doubt have been aware of the pervasive TV and radio advertising, which should have

raised questions to the Board about the advertising and the funding of Generation Now. Moreover,

it can be further reasonably inferred that the rest of the Director Defendants not only knew, but

had authorized FirstEnergy to make illicit payments to fund the advertising campaign in light of

evidence detailed in the FBI Affidavit related to Defendant Jones and other Officers Defendants’

roles in the bribery scheme.

       109. With FirstEnergy’s funding, Householder’s strategy worked. The Senate passed HB

6 approximately one month after it was introduced and on July 23, 2019, the governor signed HB

6 into law. In all, FirstEnergy illicitly paid approximately $15 million to back Householder’s

media blitz and ensure that HB 6 was signed into law. FES lobbyist Juan Cespedes was often in

contact with Householder’s lieutenants to coordinate the logistics regarding the laundered funds

and how those funds would be used.




23
   In April 2019, The Energy and Policy Institute, an advocacy group for renewable energy,
compiled hundreds of pages of filings from FES’ ongoing bankruptcy proceedings and confirmed
that from March through December 2018, FES had paid nearly $2.7 million to lobbyists and PR
firms working to convince Ohio lawmakers to support bailing out the state’s nuclear plants.
                                                46
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 47 of 123 PAGEID #: 47




         110. For example, on June 12, 2018, the FBI Affidavit recounts the following exchange

with Longstreth regarding a wire that FirstEnergy funneled to Generation Now: 24




         111. Two days later, Cespedes followed up, asking for a report as to how FirstEnergy’s

money was being spent: 25




24
     ¶177.
25
     ¶178.
                                               47
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 48 of 123 PAGEID #: 48




         112. The text messages continued: 26




26
     ¶180.
                                                48
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 49 of 123 PAGEID #: 49




                                       49
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 50 of 123 PAGEID #: 50




       113. The FBI Affidavit concludes that “[t]he volume of [FirstEnergy’s] payments, the

timing of these payments, communication and coordination amongst co-conspirators and

[FirstEnergy], the official action taken by Householder, and the actions to maintain the official

action, show the corrupt arrangement was [FirstEnergy] funding Householder’s speakership bid in

exchange for a legislative fix.” 27 Indeed, during the period from January to July 2019, when HB

6 was pending, FirstEnergy’s CEO, Defendant Jones, had 30 phone calls with Householder—

including on January 7, 2019, the day when Householder was elected Speaker. 28 All told, from

February 2017 to July 2017, FirstEnergy’s CEO and director, Defendant Jones had 84 phone calls

with Householder (to say nothing of Householder’s 14 phone calls with FESC’s CEO and 188

phone calls with FirstEnergy’s Ohio Director of State Affairs). 29 The FBI Affidavit further reveals

that Longstreth’s contacts during this period “exceeded even Householder’s over the course of the

conspiracy, to include significant phone contacts with [FirstEnergy] executives during the period

from February 2017 to October 2019.” 30

       114. The bribery scheme eventually turned to protecting the legislation from being

overturned—“to corruptly ensure that HB6 went into effect by defeating a ballot initiative.” 31




27
   ¶80. While FirstEnergy was referred to as Company A and not specifically named, the FBI
Affidavit clearly identifies “Company A” as FirstEnergy, citing the Company’s 2016 Annual
Report and quoting Defendant Jones from investor conference calls held on February 22, 2017 and
November 4, 2019, as well as referencing public news articles about FirstEnergy. As the U.S.
Attorney David M. DeVillers said in the press conference announcing the charges, “Everyone in
this room knows who Company A is.”
28
   ¶182.
29
   Id.
30
   Id.
31
   ¶9.
                                                50
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 51 of 123 PAGEID #: 51




       G.      The Director Defendants’ Failure to Exercise Oversight Resulted in
               FirstEnergy’s Continued Involvement in the Bribery Scheme
       115. Following the passage of HB 6, an article published on July 28, 2019 in the Columbus

Dispatch discussed FirstEnergy’s political contributions and the influence of dark money. The

article stated that the campaign to pass HB 6 “included $9.5 million in TV ads, largely from a

dark-money group backing FirstEnergy, which supported salvaging its bankrupt spinoff

FirstEnergy Solutions.” Once again, “FirstEnergy officials refused to answer questions about the

contributions.” The article detailed FirstEnergy’s campaign contributions to Householder-backed

candidates, noting that “[i]t paid to be allied with Householder. [FirstEnergy] donated $163,382 to

35 of the 98 other House members, with the 21 lawmakers who voted both for Householder for

speaker and in favor of House Bill 6 pocketing the majority at $125,474 — an average of $5,975

each.” The article also quoted the executive director of the Energy and Policy Institute, a clean

energy watchdog group, marveling at the amount of money spent by FirstEnergy and other utilities

like American Electric Power (“AEP,” which itself donated to Generation Now), along with dark

money groups, to pass HB 6. The executive director stated, “While it’s unfortunately typical for

investor-owned utilities to spend money to influence politicians, the amount of money that

FirstEnergy Solutions, AEP and allied dark-money groups spent to buy support from legislators

for their coal and nuclear bailout has been astronomical.”

       116. Even as numerous articles and reports were published calling into question the

“astronomical” amount of money spent by FirstEnergy, Defendants failed to take any action to

uphold their fiduciary duties, instead ignoring obvious warnings that the Company was involved

in corrupt political spending and lobbying. Indeed, the most obvious and reasonable inference

from Defendants’ failure to act in furtherance of their fiduciary duties is that they were already




                                                51
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 52 of 123 PAGEID #: 52




acting disloyally by authorizing and/or participating in the illegal bribery scheme by using the

Company’s corporate funds – the shareholders’ money – and would continue to do so.

        117. In fact, despite the numerous red flags in the form of public scrutiny of FirstEnergy’s

campaign spending and close relationship to Householder, Defendants failed to exercise oversight

as FirstEnergy proceeded to wire $23 million to Generation Now from the period following

passage of HB 6 through October 2019.

        118. At this point, FirstEnergy’s management and Householder had entered their most

intense phase of coordination in the effort to defeat a campaign to overturn HB 6 through a ballot

initiative. As the FBI Affidavit put it, “Enterprise members and associates coordinated with

[FirstEnergy] executives and lobbyists while it was receiving millions of secret dollars from

[FirstEnergy] and pressuring public officials to support the bailout.” 32 The goal for FirstEnergy’s

management, Householder, and Generation Now, according to a text by Juan Cespedes, was to

“get the rest of the deal done.” 33

        119. Householder and his associates were able to get the deal done by engaging in a variety

of unethical and unlawful acts, while coordinating funding from FirstEnergy. Following the media

spotlight on dark money used to pass HB 6 discussed above, from August to October 2019, the

Enterprise “pumped $23,000,000 of [FirstEnergy]-to-Generation Now money” into a “Front

Company” that would conceal their “criminal acts to defeat the referendum.” 34 The FBI Affidavit

noted that wire records showed that “every penny of that $23 million came from Generation Now

via [FirstEnergy] entities – specifically [FirstEnergy Service] and Energy Pass-Through.”35




32
   ¶173.
33
   ¶174.
34
   ¶195.
35
   ¶198.
                                                52
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 53 of 123 PAGEID #: 53




FirstEnergy’s money was used on another “media blitz,” including misleading mailers about China

being behind the ballot initiative, as well as ads featuring project managers from FirstEnergy’s

nuclear plants. As the FBI Affidavit concluded, “the media campaign against the ballot initiative

is indicative of the corrupt exchange with [FirstEnergy].” 36 FirstEnergy executives saw some of

the advertisements from this period. 37

       120. FirstEnergy and Generation Now also hired signature collection firms so that the firms

would be prevented from working on the ballot initiative because of a conflict of interest.

According to the FBI Affidavit, “the Company A CEO,” Jones, was driven by Borges “to see

signature collectors who were working on behalf of [the ballot initiative].” 38 (Emphasis added).

In another instance, the FBI Affidavit recounted an episode where Defendant Jones – the

Company’s CEO and director – while on the way to the airport, wanted to stop to speak to a

signature collector at the Worthington library. 39

       121. Additionally, Borges bribed an employee of the ballot initiative to obtain inside

information on its signature collection efforts for the benefit of the Enterprise. Borges told the

employee that “he and his firm were working for [FirstEnergy] on the ballot project.” 40 Describing

his efforts to defeat the ballot initiative and his coordination with FirstEnergy, Borges said: “The

only people on my side is this f*cking company.” 41

       122. As the FBI Affidavit concluded: “the media campaign is significant… evidence of

the corrupt relationship with [FirstEnergy]-the Enterprise likely would not be spending




36
   ¶¶200-201.
37
   ¶225.
38
   ¶225.
39
   ¶240.
40
   ¶224.
41
   ¶55.
                                                 53
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 54 of 123 PAGEID #: 54




millions of dollars from [FirstEnergy] that was passed through a 501(c)(4) account for the benefit

of [FirstEnergy]'s main legislative priority absent an agreement with [FirstEnergy].” 42

       123. Householder and other criminal defendants also continued to personally benefit from

FirstEnergy money donated to Generation Now. Following the defeat of the ballot initiative,

Energy Pass-Through, which was funded by FirstEnergy Service, wired $3 million to Generation

Now, which then found its way to accounts controlled by Longstreth and Householder. 43

Householder helped himself to over $100,000 “in [FirstEnergy]-to-Generation Now payments . . .

to pay for costs associated with his residence in Florida.” 44 Borges would comment “that it was

‘insane’ how much Enterprise members were making off [FirstEnergy].” 45 (Emphasis added).

       124. FirstEnergy and Householder’s plan was complete. Their unlawful tactics prevented

the ballot initiative from collecting the needed signatures, and HB 6 went into effect on October

21, 2019. Together, they succeeded in enacting FirstEnergy’s “legislative solution” of a $1.3

billion bailout of its Nuclear Power Plants through the use of what Clark called FirstEnergy’s

“unlimited” funding.

       125. The scheme remained largely inactive from October 2019 until January-February

2020, when the Enterprise wired $1,010,000 of money from FirstEnergy to Team Householder

candidates for the 2020 primary election. 46




42
   ¶128.
43
   ¶244.
44
   ¶245.
45
   ¶225.
46
   ¶35.
                                               54
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 55 of 123 PAGEID #: 55




         H.     The U.S. Attorney’s Indictment Implicates FirstEnergy and the Officer
                Defendants in the Largest Public Bribery Scheme in Ohio History
         126. On July 21, 2020, the U.S. Attorney’s Office for the Southern District of Ohio

announced the filing of criminal charges against Householder, Generation Now, Cespedes, Borges,

and Householder associates Jeffrey Longstreth and Neil Clark for federal racketeering conspiracy.

         127. The charging documents alleged a scheme involving the payment of approximately

$60 million by FirstEnergy to the Householder-controlled entity Generation Now, for

Householder’s assistance in passing and upholding the bailout of the Nuclear Power Plants under

HB 6. The 80-page Criminal Complaint detailed a pay-to-play scheme in which FirstEnergy and

Householder corrupted every facet of the legislative process in order to ensure the passage of HB

6. The U.S. Attorney called it the “largest bribery, money-laundering scheme ever perpetrated” in

Ohio.

         128. In addition to the billion-dollar bailout of the Nuclear Power Plants, the FBI Affidavit

detailed other benefits received by FirstEnergy which were included by legislators in HB 6 “as a

result of the successful influence campaign waged” by the Company, Householder, and other

criminal defendants. 47 For example, in May 2019, when HB 6 was referred to the Ohio House

Rules and Reference Committee, it was amended to include “a provision permitting an electric

company with taxable property that is fueled by nuclear power (a company such as [FirstEnergy])

to file a petition for a reduction in taxable property value. This provision was an added benefit to

[FirstEnergy].” 48 Then, HB 6 was further amended in the Ohio State Senate to include a provision

allowing electric utilities to charge customers more to make up for lost revenue in a given year.




47
     ¶169.
48
     ¶120.
                                                  55
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 56 of 123 PAGEID #: 56




According to the FBI Affidavit, this amendment was a “further benefit” to FirstEnergy, added to

HB 6 “as a result of the successful influence campaign waged by Company A and the Enterprise”:

       [The] amendments included a provision that gave an electric distribution utility,
       such as [FirstEnergy], the ability to decouple its energy rates. Decoupling is the
       dissociation of annual revenue from volume of energy sales. The decoupling
       mechanism was based upon the baseline revenue the company received in 2018.
       Therefore, if a given year’s annual revenue is less than it was in 2018, the company
       may charge retail customers a rider, or surcharge, to compensate for the lost
       revenue. 49

       129. The FBI Affidavit quoted Defendant Jones’ comments on a November 4, 2019

investor call confirming the benefit to FirstEnergy of the amendment, stating, “[decoupling] fixes

our base revenues and essentially it takes about one-third of our company and I think makes it

somewhat recession-proof. So, I get a question a lot about where I’m worried about a future

recession. It’s 2 million customers in Ohio that this is going to help make sure that that doesn't

impact us.” 50 In just the few months leading to the call, FirstEnergy had donated $38 million to

Householder and the other criminal defendants to ensure that HB 6, and all of its benefits to the

Company, went into effect. 51

       130. As the FBI Affidavit lays out, almost all of the nearly $60 million paid from

FirstEnergy to Householder’s Generation Now entity were wired through the Company’s

FirstEnergy Service subsidiary, which was “under the management of [FirstEnergy’s] leadership

team”: 52




49
   ¶169.
50
   Id.
51
   ¶17.
52
   ¶37, ¶47.
                                               56
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 57 of 123 PAGEID #: 57




                                       57
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 58 of 123 PAGEID #: 58




       131. The FBI Affidavit makes clear that “[a]t the time [FirstEnergy] was aggressively

lobbying for legislative action to save its two nuclear power plants, [FirstEnergy] was paying

millions in secret payments to the Enterprise through Generation Now.” 53

       132. Indeed, the FBI Affidavit identified one person who signed FirstEnergy Service

checks to Generation Now “is now the President of [FirstEnergy].” Defendant Strah has been

President of FirstEnergy since May 2020 and was the Company’s Senior Vice President and CFO

at the time he signed the checks. 54 Clark called these donations “Monopoly money” from

FirstEnergy’s “deep pockets.” 55 The FBI Affidavit makes clear that FirstEnergy’s donations were

made outside of campaign finance regulations: “The millions paid into the entity are akin to bags

of cash- unlike campaign or PAC contributions, they were not regulated, not reported, not subject

to public scrutiny – and the Enterprise freely spent the bribe payments to further the Enterprise’s

political interests and to enrich themselves.” 56 (Emphasis added).

       133. Other FirstEnergy executives were personally involved in these efforts, as well. In

the crucial months when FirstEnergy and Householder were pushing for HB 6’s passage,

Defendant Jones, the Company’s CEO and a Board member, had at least 30 calls with

Householder, and there were a total of 84 calls between them from just before when FirstEnergy

started making payments to Generation Now in March 2017 through HB 6’s passage in July

2019. 57 Similarly, other Company officials had numerous phone contacts with the criminal

defendants at the time FirstEnergy was making large donations to Generation Now, including

FirstEnergy’s Director of Ohio Affairs (188 calls) and FirstEnergy Service’s VP of External



53
   ¶47.
54
   ¶82 n.22.
55
   ¶18.
56
   Id.
57
   ¶182.
                                                58
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 59 of 123 PAGEID #: 59




Affairs (14).   The FBI Affidavit said that these calls, as well as text messages and other

communications, taken together with bank records of FirstEnergy’s donations to Generation Now,

“paint a clear picture of the partnership between the Enterprise and [FirstEnergy] in working

towards their agreement.” 58

        134. Additionally, criminal defendants Cespedes and Borges were registered lobbyists of

FES and acted as middlemen between FirstEnergy and Householder. Cespedes’ contract with FES

specifically included “assisting [FES] in attaining necessary funding through government action

to allow for the financial stability/sustainability of its two nuclear power plants,” FirstEnergy’s

“legislative solution.” 59 Cespedes and Borges worked closely with FirstEnergy during this period

to achieve its legislative priorities. For example, in a 2018 document created by Cespedes

discussing FirstEnergy’s support for Householder, Cespedes “suggested that [FirstEnergy] should

continue to support the ‘Larry Householder Caucus’ financially because ‘Householder has a

history of favorably rewarding those who provide both early and late money into his efforts.” 60 In

the document, Cespedes also cited a conversation between “Company A’s CEO” (Defendant

Jones), and Householder “where [Defendant Jones] suggested that we would/should independently

support him as Company A-1.” 61 This statement from Defendant Jones indicated FirstEnergy’s

continued interest in funding Householder even upon the separation of “Company A-1,” or FES.

        135. Similarly, the FBI Affidavit included Borges’ description of a meeting among

“members of the Enterprise and [FirstEnergy] executives, including ‘the CEO of the Company’”

that took place during FirstEnergy and Householder’s effort to defeat the ballot initiative opposing




58
    Id.
59
    ¶40.
60
    ¶110.
61
   Id.
                                                59
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 60 of 123 PAGEID #: 60




HB 6’s enactment. 62 Borges said that at the meeting “Company brass” reviewed advertisements

supporting HB 6.63 According to the FBI Affidavit, the meeting “shows the Enterprise working

with [FirstEnergy] to discuss strategy for defeating the ballot initiative, to include bribing and

paying off employees and signature collectors for the ballot campaign.” Borges had described the

convergence of FirstEnergy, Householder, and Borges’ firm as an “unholy alliance.” 64

       136. The involvement of Cespedes and Borges should have raised concerns with

Defendants causing them to investigate the Company’s relationship with the lobbyists and their

related corporate expenditures for campaigns and lobbying activities. According to the FBI

Affidavit, “Cespedes coordinated the timely payment of $15 million from [FirstEnergy] to

Generation Now,” 65 an incredible amount for a lone lobbyist to procure without the knowledge of

a board properly exercising its oversight duties over the Company’s political contributions. Borges

was himself “embroiled in a pay-to-play scandal in 2004,” resulting in his pleading “guilty in

Cuyahoga County Common Pleas Court to a misdemeanor count of unauthorized use of a public

office for giving preferential treatment to certain brokers who contributed to Republican Ohio

Treasurer Joe Deters’ re-election campaign.” Here, however, Defendant Jones, the Company’s

CEO and Board member, was actively involved in these illicit payments, and therefore, it is

reasonable to infer that the Defendant Directors knew and had presumably authorized those illegal

payments.

       137. In announcing the charges, U.S. Attorney David M. DeVillers and Chris Hoffman,

FBI, Special Agent in Charge described the gravity of the charges. Hoffman stressed to reporters




62
   ¶240.
63
   ¶241.
64
   Id.
65
   ¶33.
                                                60
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 61 of 123 PAGEID #: 61




that this was a “shameful betrayal,” a “sophisticated criminal conspiracy to enact legislation on

behalf of Corporation A to corruptly defeat the potential ballot initiative that could’ve gone in

front of the Ohio taxpayers.” (Emphasis added). This was the “first time racketeering charges

have been used on a public official in the Southern District of Ohio.”

       138. Officials also explained that more arrests are indeed possible in the future because

investigators can now subpoena, issue search warrants, interview and question more individuals

about the case as it is no longer covert. Experts believe that prosecutors are likely cutting deals

with key witnesses whose testimony could be used to get convictions against high-level personnel

both within FirstEnergy and the state government. In other words, the investigation continues, and

more individuals or companies will likely be charged.

       139. Tellingly, during the conference, U.S. Attorney DeVillers also seemingly confirmed

FirstEnergy’s identity as Company A stating: “Company A, provided $60 Million in return for the

$1.3 billion bailout. Everyone in this room knows who Company A is, I will not be mentioning

the name of Company A because of our regulations and rules. No one from the Company has of

yet been charged.” In response to a question by a media representative specifically referencing

FirstEnergy, DeVillers responded: “As I said before, individuals that work for Company A, and

Company A in and of itself, we will continue to investigate this and investigate wherever it leads

and where it is and whoever they work for.” (Emphasis added).

       140. On the same day, FirstEnergy released a statement stating that the Company had

received subpoenas in connection with the investigation.

       141. In response to the announcement of the FirstEnergy/Householder pay-to-play scandal,

Governor Mike DeWine stated: “I am deeply concerned about the allegations of wrongdoing

issued today by the U.S. Attorney's Office,” calling it “a sad day for Ohio.”



                                                61
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 62 of 123 PAGEID #: 62




       142. The price of FirstEnergy stock plummeted on news of the Company’s fraud, falling

to a low of just $22.85 per share on July 22, 2020, 45% below the stock’s closing price on July 20,

2020 of $41.26 per share, on abnormally high trading volume.

       I.      The Ohio State AG Confirms FirstEnergy and the Officer Defendants’ Roles
               in the Largest Public Bribery Scheme in Ohio History
       143. On September 23, 2020, the Ohio Attorney General, Dave Yost, filed a civil

racketeering lawsuit against FirstEnergy and its subsidiaries, FES, FSC, Householder, his affiliates

and “Other Enterprise Members, Named and Unnamed,” to block the payment of nuclear bailout

money stemming from HB 6. 66

       144. Not that any doubt existed, but the State Complaint confirmed that FirstEnergy and

its subsidiaries were, in fact, “Company A Corp.” (i.e., FirstEnergy), “Company A Service Co.”

(i.e., FirstEnergy Service Company) and “Company A-1” (i.e., FirstEnergy Solutions Corp.)

respectively named in the Indictment.

       145. Upon the filing of the lawsuit, Yost remarked that “Ohio laws should not be built on

the basis of fraud, deceit and intimidation,” and “Given the corruption surrounding [HB 6], it is

proper to block these ill-gotten gains from filling the coffers of those under criminal

indictment.” (Emphasis added).

       146. Indeed, the State Complaint explained that:

               The criminal indictment handed up by the federal grand jury may
               provide a certain degree of justice and recompense, but they cannot
               address the harm Ohio utility ratepayers still face as they pay into a
               corporate bailout fund that was secured through fraud, deceit and
               intimidation.

               Equally as important, the United States Attorney cannot undo the
               harm wrought upon Ohio’s legislative process or prevent the
               recurrence of similar acts by members and associates of the

66
  Complaint, State of Ohio ex rel. Yost v. FirstEnergy Corp., No. 20-cv-006281 (Franklin Cty,
Court of Common Pleas, Sep. 23, 2020) (the “State Complaint”).
                                                62
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 63 of 123 PAGEID #: 63




                 Enterprise who have not yet and may never be charged with a
                 criminal offense…Without an order for injunctive relief from this
                 honorable Court, H.B. 6, which was the product of deceit, deception,
                 intimidation and graft will provide more than $1 billion in ratepayer-
                 funded bailout money to Energy Harbor as successor in interest and
                 benefit to [FESC] and [FES]. 67

          147. Notably, the State Complaint further highlighted how Defendant Jones, along with

other FirstEnergy “senior executives,” also served as the “senior officers of [FES]” and how

FirstEnergy “directed and controlled the operation of [FES] through this shared leadership.”



          J.     The Fallout from the Bribery Scheme Continues
          148. The fallout from the bribery scheme has been dramatic, severe, and destructive for

FirstEnergy and will only continue to worsen as more information regarding the details of the

scheme are revealed.

          149. On July 23, 2020, after initially supporting the law the day before, Governor DeWine

asked the state legislature to “repeal and replace House Bill 6.” DeWine’s change of heart came

after reports detailed how his director of legislative affairs was the principal of a 501(c)(4) believed

to be one of the “pass-through entities” that funneled money to Generation Now. DeWine further

stated at his news conference, “While the policy, in my opinion, is good, the process by which it

was created stinks. It’s terrible. It’s not acceptable.”

          150. In addition to Governor DeWine, certain lawmakers are currently seeking to repeal

the legislation. In addition to seeking a repeal, some are also now publicly donating funds received

from FirstEnergy’s Political Action Committee.

          151. On July 24, 2020, the Company held an earnings call for its second quarter of 2020.

On the call, Defendant Jones claimed to have no control over FES during the Relevant Period, but


67
     State Complaint at 7.
                                                  63
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 64 of 123 PAGEID #: 64




nonetheless admitted that FirstEnergy’s “share” of the $60 million bribery scheme may have

amounted to as much as $15 million:

                On your specific question, as I’ve said, I’m not going to get into the details
                of the case, but I will say this, that of the funds that are referenced in the
                Department of Justice affidavit, FirstEnergy's share of that is about 25%.
                And in the context of 5.5 years of meeting or exceeding every earnings
                commitment that we’ve given you every quarter, we do make prudent
                decisions to spend corporate funds on issues that we believe are important
                to our customers and shareholders. Beyond that, we intend to provide the
                details on what we spent, how we spend it to the Department of Justice in
                the coming weeks. (Emphasis added).

Notably, even if the Company’s “share” of the funds began from the start of the Relevant Period,

the Company would not have reached 25%, or approximately $15 million, until the bribery scheme

was well into 2019. 68 By that point, FirstEnergy had already funded Householder and his slate of

candidates in their successful bid to control the House, and were in the midst of the efforts to pass

HB 6.

         152. Analysts pressed Defendant Jones about “the underlying vetting process at the time”

of the payments to the 501(c)(4) and if “regulatory affairs just request them and receive approval

freely?” The analyst questioned how FirstEnergy would “assess whether those funds were directed

towards the 501(c) would be used for like societal benefits versus political aspirations.” Defendant

Jones, however, did not give an answer and said that he was “going to stay away from that

question.”

         153. Additionally during the call, when Defendant Jones was questioned “about the

reference like phone calls [sic] between you and other leadership and some of these folks,” Jones

responded: “No, I'm not going to talk to that… So we have to see what they're talking about.…”

(Emphasis added).



68
     See ¶47 at Table 1: Company A Payments to Generation Now Bank.
                                                 64
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 65 of 123 PAGEID #: 65




       154. Also on July 24, 2020, an article entitled “Majority of Ohio Legislature Received

Campaign Funds From FirstEnergy” was published. The article scrutinized the Company, stating

that “[w]hile it isn’t unusual for large corporations to shell out millions in campaign contributions,

the fact that the majority of the lawmakers received money is of note.” “According to the Ohio

Capital Journal and corroborated by Ohio Secretary of State finance data, ‘FirstEnergy had a

relationship with the majority of both chambers’ with “[r]ecords show[ing] 32 out of the 33

senators received money from FirstEnergy at some point in their career.” “In the House, 77 out

of 99 members benefited from FirstEnergy funding.” (Emphasis added). The article added that:

               According to campaign finance data, some of the top recipients include Bill Seitz
               (R-Cincinnati), whose campaign fund has raked in a collective $55,000 from the
               company. Anthony DeVitis (R-Green) got $53,000 for his campaign…Senator
               Sandra Williams (D-Cleveland) spoke out against the bill, saying it took Ohio
               backwards, but then ended up voting for it. Her campaign received $31,000 from
               FirstEnergy.

       155. On July 30, 2020, Householder, and the other arrested conspirators, were officially

indicted by a Grand Jury in the Southern District of Ohio. 69 The Grand Jury decision was filed

just before the Ohio House of Representatives voted 90-to-0 to strip Householder of his Speaker

position, marking the first time in Ohio history that the House has voted to unseat its leader.

       156. Also on that day, Rep. Bob Cupp was elected to replace indicted Larry Householder

as the next speaker of the Ohio House of Representatives. However, Cupp may also have unethical

FirstEnergy ties. According to an August 10, 2020 article entitled “New Ohio Speaker Has His

Own Ethics Issues Involving FirstEnergy,” “FirstEnergy (“Company A” in the Householder

charging document) has been Cupp’s sixth-highest donor, with its PAC contributing a total of




69
   See United States v. Householder, et al., No. 1:20-cr-00077 (S.D. Ohio). Recently, on September
3, 2020, Householder pled not guilty to the charges against him in the criminal case.
                                                 65
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 66 of 123 PAGEID #: 66




$21,650 over seven elections.” Cupp also was “the subject of a judicial ethics complaint involving

campaign contributions from the PAC of FirstEnergy, one of his top donors”:

               Cupp has faced his share of ethics allegations stemming from his energy
               industry donations. During his unsuccessful 2012 re-election race for
               Supreme Court, Cupp’s Democratic challenger, retired judge William
               O’Neill, filed a formal complaint alleging that Cupp and another justice,
               Republican-appointed Terrence O’Donnell, violated Canon 1 of the Ohio
               Code of Judicial Conduct by taking campaign contributions from a party of
               interest in a case.

               In the 2012 case in question, an attorney participated who was representing
               power provider Ohio Edison, which was owned by FirstEnergy, the Akron-
               based energy company at the center of the Householder bribery scandal.
               Two weeks after oral arguments, FirstEnergy’s PAC donated $6,300 to
               each of the re-election campaigns of Cupp and O’Donnell. Four weeks
               later, Cupp and O’Donnell joined a majority opinion favoring Ohio
               Edison in the case, O’Neill’s formal grievance detailed. (Emphasis
               added).

       157. In addition to Cupp, Sam Randazzo’s FirstEnergy ties are also being questioned as a

new campaign aims to oust Ohio’s top utilities regulator. Specifically, The Ohio Consumers

Power Alliance is tying him to FirstEnergy through his previous work as a lobbyist and

attorney.

       158. An article published on July 30, 2020 by Cleveland.com entitled “Ohio lawmakers

seek to repeal another bill benefiting FirstEnergy” reported that two state Representatives were

seeking to repeal a 2019 budget bill provision added “by an unknown House member,” which

allowed FirstEnergy to combine the profits of three subsidiaries to avoid a finding that one had

“significantly excessive” profits.” Ohio state law provides that if a utility is found to have made

“significantly excessive” profits, typically about 17%, then anything in excess must be returned to

customers. FirstEnergy sought this change to allow one of its higher profit subsidiaries “to make

a windfall” by averaging it with two lower profit subsidiaries, bringing their combined profits

below the “significantly excessive” threshold. In a statement calling for the repeal of the “Corrupt


                                                66
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 67 of 123 PAGEID #: 67




Price Gouging Budget Amendment Benefiting FirstEnergy,” one of the bill’s sponsors said that

the “pay-to-play mentality has to come to an end.”

       159. On August 10, 2020, FirstEnergy filed a Notification of Late Filing with the SEC

stating that they would not be able to file their quarterly report on time due to the “investigation,

subpoenas and subsequent pending and threatened litigation”:

               On July 21, 2020, a complaint and supporting affidavit containing federal
               criminal allegations were unsealed against the now former Ohio House
               Speaker Larry Householder and other individuals and entities allegedly
               affiliated with Mr. Householder. Also, on July 21, 2020, and in connection
               with the investigation, the Company received subpoenas for records from
               the U.S. Attorney’s Office for the Southern District of Ohio. The Company
               was not aware of the criminal allegations, affidavit or subpoenas before
               July 21, 2020…

               In addition to the subpoenas referenced above, in late July 2020, certain of
               the Company’s stockholders and customers filed several lawsuits against
               the Company and certain current and former directors, officers and other
               employees, each relating to the allegations against the now former Ohio
               House Speaker Larry Householder and other individuals and entities
               allegedly affiliated with Mr. Householder. In connection with the
               investigation, subpoenas and subsequent pending and threatened litigation,
               the Company requires additional time to complete its quarterly review and
               closing procedures and to provide appropriate disclosure in the Form 10-Q.
               While no assurance can be given, the Company intends to file the Form 10-
               Q on or before the fifth calendar day following the prescribed due date, in
               accordance with Rule 12b-25.

       160. Indeed, as noted above, in addition to the criminal charges, several other lawsuits have

been filed in connection with the Ohio bribery scheme, including two securities class actions:

Owens v. FirstEnergy Corp., et al., No. 2:20-cv-03785 (S.D. Ohio) and Frand v. FirstEnergy

Corp. et al., No. 2:20-cv-04287 (S.D. Ohio); four RICO class actions: Smith v. FirstEnergy Corp.,

et al., No. 2:20-cv-03755 (S.D. Ohio), Buldas v. FirstEnergy Corp., et al., No. 1:20-cv-00593

(S.D. Ohio), Hudock v. FirstEnergy Corp., No. 2:20-cv-03954 (S.D. Ohio), and Szep v.

FirstEnergy Corp., et al., Summit C.P. No. CV-2020-07-2133; and a class action alleging, inter



                                                 67
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 68 of 123 PAGEID #: 68




alia, gross negligence, breach of contract, and deceptive consumer acts or practices: Emmons v.

FirstEnergy Corp., Cuyahoga C.P. No. CV-20-935557.

       161. On August 12, 2020, Cleveland City Council voted unanimously to launch

investigations into whether the FirstEnergy corruption scandal sought to harm city-owned

Cleveland Public Power. City Council President Kevin Kelley, the primary sponsor of the

resolution, noted that CPP is a competitor to FirstEnergy in Cleveland and that he intends for

the investigation to include a look at lobbying by FirstEnergy.

       162. The full costs to FirstEnergy from its illicit conduct have yet to fully materialize,

but initial reports from analysts suggest that regulatory fines will be massive. Reports have

drawn “parallels to Commonwealth Edison’s agreement to pay $200 million to resolve a bribery

complaint involving Illinois legislators.” Wolfe Research and CreditSights have estimated fines

and penalties to the Company in the $500 million range. UBS stated that they “consider an SEC

investigation a possibility (similar to what [Exelon Corporation] faces) and we believe there is

the potential for credit rating agencies to downgrade FE to non-investment grade (BBB-/Baa3).”

ScotiaBank downgraded the Company’s stock and stated “it seems quite likely to us that things

will get worse for FE before they get better.” The Company remains subject to a litany of criminal

and civil lawsuits and investigations by both governmental and private entities.

       K.      Defendants Jones, Strah, Pearson, Taylor, Reffner, Dowling, and Yeboah-
               Amankwah Unlawfully Profited at FirstEnergy’s Expense by Selling Shares
               While in Possession of Non-Public Information
       163. Defendants Jones, Strah, Pearson, Taylor, Reffner, Dowling, and Yeboah-Amankwah

(the “Insider Selling Defendants”) collectively sold or otherwise disposed of millions of dollars’

worth of FirstEnergy stock during that time, all while in the possession of material, non-public

information.   Specifically, Jones, Strah, Pearson, Taylor, Reffner, Dowling, and Yeboah-

Amankwah knew, participated, or recklessly disregarded the unlawful practices related to the Ohio

                                                68
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 69 of 123 PAGEID #: 69




bribery scheme detailed in this Complaint when they sold their stock. These Defendants engaged

in the transactions despite the fact that they were in possession of this materially adverse

information and that the Company’s own Insider Trading Policy specifically prohibited persons

who were aware of material non-public information about the Company from trading in securities

of the Company.

          164. As detailed in the chart below, between 2017 and 2020, before the full extent and the

impact of the Ohio bribery scheme on FirstEnergy became publicly known, and while directly

participating in the bribery scheme, Defendant Jones sold or otherwise disposed of over 788,000

shares of FirstEnergy common stock for a total of over $31 million:

            Transaction        Transaction         Number of Price Per          Total
               Date                Type             Shares    Share             Value
             03/01/17         Sale to Issuer 70        24,485 $31.74             $777,154
             03/01/18           Forfeiture 71       106,716   $32.48          $3,466,136
             03/01/18          Sale to Issuer       116,045   $32.48          $3,769,490
             03/01/19            Forfeiture         134,511   $40.73          $5,478,633
             03/01/19          Sale to Issuer       148,302   $40.73          $6,040,340
             03/01/20            Forfeiture         123,757   $44.40          $5,494,811
             03/01/20          Sale to Issuer       134,576   $44.40          $5,975,174
               Total                  -             788,392      -           $31,001,738


          165. As detailed above, the truth about FirstEnergy’s involvement in the Ohio bribery

scheme came to light in July 2020. Jones’s sales of FirstEnergy shares between 2017 and 2020

were motivated by his non-public knowledge that if revelations of FirstEnergy’s conduct with

respect to the Ohio bribery scheme were made public, FirstEnergy would be revealed to be so

culpable in the fraud that its share price would drop.




70
     Represents a sale of shares back to the Company at that day’s closing price.
71
     Represents tax forfeiture to cover tax withholdings.
                                                  69
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 70 of 123 PAGEID #: 70




       166. As detailed in the charts below, between 2017 and 2020, before the full extent and the

impact of the Ohio bribery scheme scandal on FirstEnergy became known, Strah sold or otherwise

disposed of over 99,000 shares of FirstEnergy common stock for a total gain of almost $4 million.

As a top executive with knowledge of FirstEnergy’s strategies related to lobbying and “legislative

solutions” for the Company’s energy assets, Strah would have knowledge of the Ohio bribery

scheme. Thus, from 2017 through 2020, he possessed material non-public information about the

true extent of the risk that FirstEnergy faced from its role in the Ohio bribery scheme scandal.

Nevertheless, motivated by this information, he traded on this information at inflated prices,

netting nearly $4 million.

          Transaction          Transaction        Number of Price Per            Total
             Date                  Type            Shares    Share               Value
           03/01/17             Forfeiture             2,454 $31.74               $77,890
           03/01/18            Sale to Issuer         12,347 $32.48              $401,068
           03/01/18             Forfeiture         12,716    $32.48            $413,054
           03/01/19            Sale to Issuer      23,823    $40.73            $970,311
           03/01/19             Forfeiture         21,608    $40.73            $880,094
           03/01/20            Sale to Issuer      24,020    $44.40           $1,066,488
           03/01/20             Forfeiture          2,330    $44.40            $103,452
             Total                   -             99,298       -             $3,912,357

       167. As detailed in the charts below, between 2017 and 2019, before the full extent and the

impact of the Ohio bribery scheme scandal on FirstEnergy became known, Pearson sold or

otherwise disposed of over 226,000 shares of FirstEnergy common stock for a total gain of over

$8 million. As a top executive with knowledge of FirstEnergy’s strategies related to lobbying and

“legislative solutions” for the Company’s energy assets, Pearson would have knowledge of the

Ohio bribery scheme.         Thus, from 2017 through 2019, he possessed material non-public

information about the true extent of the risk that FirstEnergy faced from its role in the Ohio bribery




                                                 70
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 71 of 123 PAGEID #: 71




scheme scandal. Nevertheless, motivated by this information, he traded on this information at

inflated prices, netting over $8 million.

          Transaction        Transaction        Number of Price Per          Total
             Date               Type             Shares    Share             Value
           03/01/17           Forfeiture          25,092   $31.74           $796,420
           03/01/18         Sale to Issuer        39,821   $32.48          $1,293,506
           03/01/18           Forfeiture          33,629   $32.48          $1,092,371
           01/09/19        Open Market Sale       40,000   $37.87          $1,514,840
           03/01/19         Sale to Issuer        46,246   $40.73          $1,883,600
           03/01/19           Forfeiture          41,751   $40.73          $1,700,518
              Total                 -            226,539      -            $8,281,255

       168. As detailed in the charts below, between 2017 and 2018, before the full extent and the

impact of the Ohio bribery scheme scandal on FirstEnergy became known, Taylor sold or

otherwise disposed of over 11,000 shares of FirstEnergy common stock for a total gain of over

$383,000. As a top executive with knowledge of FirstEnergy’s strategies related to lobbying and

“legislative solutions” for the Company’s energy assets, Taylor would have knowledge of the Ohio

bribery scheme. Thus, from 2017 through 2018, he possessed material non-public information

about the true extent of the risk that FirstEnergy faced from its role in the Ohio bribery scheme

scandal. Nevertheless, motivated by this information, he traded on this information at inflated

prices, netting over $383,000.

          Transaction         Transaction       Number of Price Per           Total
             Date                 Type           Shares    Share              Value
           03/01/17            Forfeiture          660     $31.74            $20,948
           03/01/18            Forfeiture         3,427    $32.48           $111,319
           03/01/18           Sale to Issuer      7,725    $32.48           $250,931
              Total                 -            11,812       -             $383,198


       169. As detailed in the chart below, between 2017 and 2020, before the full extent and the

impact of the Ohio bribery scheme scandal on FirstEnergy became known, Reffner sold or

                                               71
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 72 of 123 PAGEID #: 72




otherwise disposed of over 51,000 shares of FirstEnergy common stock for a total gain of over

$1,860,000. As a top executive with knowledge of FirstEnergy’s strategies related to lobbying

and “legislative solutions” for the Company’s energy assets, Reffner would have knowledge of the

Ohio bribery scheme.       Thus, from 2017 through 2020, he possessed material non-public

information about the true extent of the risk that FirstEnergy faced from its role in the Ohio bribery

scheme scandal. Nevertheless, motivated by this information, Reffner traded on this information

at inflated prices, netting over $1,860,000.

          Transaction         Transaction         Number of Price Per           Total
             Date                 Type             Shares    Share              Value
           03/01/17            Forfeiture           5,175    $31.74            $164,255
           03/01/18           Sale to Issuer        7,978    $32.48            $259,149
           03/01/18            Forfeiture           4,917    $32.48            $159,719
           03/01/19           Sale to Issuer        9,132    $40.73            $371,946
           03/01/19            Forfeiture           7,362    $40.73            $299,854
           03/01/20            Forfeiture           8,052    $44.40            $357,509
           03/01/20           Sale to Issuer        9,207    $44.40            $408,791
              Total                 -              51,823       -             $1,861,664

       170. As detailed in the chart below, between 2017 and 2019, before the full extent and the

impact of the Ohio bribery scheme scandal on FirstEnergy became known, Dowling sold or

otherwise disposed of over 38,000 shares of FirstEnergy common stock for a total gain of over

$1,393,000. As a top executive with knowledge of FirstEnergy’s strategies related to lobbying

and “legislative solutions” for the Company’s energy assets, Dowling would have knowledge of

the Ohio bribery scheme. Thus, from 2017 through 2019, Dowling possessed material non-public

information about the true extent of the risk that FirstEnergy faced from its role in the Ohio bribery

scheme scandal. Nevertheless, motivated by this information, he traded on this information at

inflated prices, netting over $1,393,000.




                                                 72
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 73 of 123 PAGEID #: 73




            Transaction       Transaction        Number of Price Per           Total
               Date               Type            Shares    Share              Value
             03/01/17          Forfeiture          5,007    $31.74            $158,922
             03/01/18         Sale to Issuer       8,729    $32.48            $283,544
             03/01/18          Forfeiture          5,375    $32.48            $174,596
             03/01/19          Forfeiture          8,629    $40.73            $351,459
             03/01/19         Sale to Issuer      10,446    $40.73            $425,466
               Total                -             38,186       -             $1,393,987

       171. As detailed in the chart below, between 2018 and 2019, before the full extent and the

impact of the Ohio bribery scheme scandal on FirstEnergy became known, Yeboah-Amankwah

sold or otherwise disposed of over 12,000 shares of FirstEnergy common stock for a total gain of

over $453,000. As a top executive with knowledge of FirstEnergy’s strategies related to lobbying

and “legislative solutions” for the Company’s energy assets, Yeboah-Amankwah would have

knowledge of the Ohio bribery scheme. Thus, from 2018 through 2019, she possessed material

non-public information about the true extent of the risk that FirstEnergy faced from its role in the

Ohio bribery scheme scandal. Nevertheless, motivated by this information, she traded on this

information at inflated prices, netting over $453,000.

            Transaction       Transaction        Number of Price Per            Total
               Date               Type            Shares    Share               Value
             03/01/18         Sale to Issuer       3,456    $32.48            $112,261
             03/01/18          Forfeiture          2,194    $32.48             $71,268
             03/01/19          Forfeiture          2,572    $40.73            $104,758
             03/01/19         Sale to Issuer       4,052    $40.73            $165,038
               Total                -             12,274       -              $453,325

V.     THE DEFENDANTS VIOLATED SECTION 14(A) OF THE EXCHANGE ACT

       A.       Defendants Issue False Proxies in Violation of Section 14(a) of the Exchange
                Act
       172. The Director Defendants violated Section 14(a) of the Exchange Act and SEC Rule

14a-9 by causing FirstEnergy to issue proxy statements that failed to disclose material facts related


                                                 73
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 74 of 123 PAGEID #: 74




to the money laundering, racketeering and bribery scheme, including the seriously deficient

internal controls and compliance practices that allowed the bribery scheme to begin and helped

perpetuate it. Director Defendants’ failure to disclose those material facts likewise constitutes a

breach of their fiduciary duties.

               1.      The Director Defendants Caused First Energy to Issue Materially False
                       and Misleading Statements in the 2018 Proxy

       173. On March 30, 2018, the Director Defendants caused FirstEnergy to issue its 2018

Annual Proxy Statement (the “2018 Proxy”) in connection with the 2018 annual stockholders

meeting to be held on May 15, 2018. In the 2018 Proxy Statement, these Defendants solicited

stockholder votes to, among other things: (i) re-elect themselves to the Board, and (ii) approve

executive compensation. With respect to each of these solicited votes, the Director Defendants

issued materially false or misleading statements.

       174. The 2018 Proxy described the Board’s key role in risk oversight:




               Board’s Role in Risk Oversight

               Your Company faces a variety of risks and recognizes that the effective
               management of those risks contributes to the overall success of your
               Company. Your Company has implemented a process to identify, prioritize,
               report, monitor, manage, and mitigate its significant risks. A Risk Policy
               Committee, consisting of the Chief Risk Officer and senior executive
               officers, provides oversight and monitoring to ensure that appropriate risk
               policies are established and carried out and processes are executed in
               accordance with selected limits and approval levels. Other management
               committees exist to address topical risk issues. Timely reports on
               significant risk issues are provided as appropriate to employees,
               management, senior executive officers, respective Board committees, and
               the full Board. The Chief Risk Officer also prepares enterprise-wide risk
               management reports that are presented to the Audit Committee, the Finance
               Committee and your Board.

               Your Board administers its risk oversight function through the full Board,
               as well as through the various Board committees. Specifically, the full
                                                74
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 75 of 123 PAGEID #: 75




                 Board considers risks applicable to your Company at each meeting in
                 connection with its consideration of significant business and financial
                 developments of your Company. Also, the Audit Committee Charter
                 requires the Audit Committee to oversee, assess, discuss, and generally
                 review your Company’s policies with respect to the assessment and
                 management of risks, including risks related to the financial statements and
                 financial reporting process of the Company, credit risk, liquidity and
                 commodity market risks, and risks related to cybersecurity. The Audit
                 Committee also reviews and discusses with management the steps taken to
                 monitor, control, and mitigate such exposures. Through this oversight
                 process, your Board obtains an understanding of significant risk issues on a
                 timely basis, including the risks inherent in your Company’s strategy.

                                                      ***

                 In addition to the Audit Committee’s role in risk oversight, our other Board
                 committees also play a role in risk oversight within each of their areas of
                 responsibility… Specifically, the Compensation Committee reviews,
                 discusses, and assesses risks related to compensation programs, including
                 incentive compensation and equity-based plans, as well as the relationship
                 between our risk management policies and practices and compensation. . . .
                 . The Corporate Governance Committee considers risks related to corporate
                 governance, including Board and committee membership, Board
                 effectiveness, and related person transactions. . . . We believe that your
                 Board’s role in risk oversight is consistent with and complemented by your
                 Board’s leadership structure.

          175. Specifically, with respect to the Corporate Governance Committee, the 2018 Proxy

stated:

                 The purpose of the Corporate Governance Committee is to develop,
                 recommend to your Board, and periodically review the corporate
                 governance principles applicable to your Company. . . .

                 The Corporate Governance Committee’s charter requires it to also
                 periodically review the Company’s Corporate Political Activity Policy,
                 including practices relating to corporate political participation, and dues
                 and/or contributions to industry groups and trade associations. The
                 Corporate Governance Committee is guided by its charter, the Corporate
                 Governance Policies, and other applicable laws and regulations . . . .
                 (Emphasis added).

          176. In addition, with respect to the Audit Committee, the 2018 Proxy stated:

                 The purpose of the Audit Committee is to assist your Board with oversight
                 of: the integrity of your Company’s financial statements; your Company’s

                                                 75
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 76 of 123 PAGEID #: 76




               compliance with legal, risk management and oversight, and regulatory
               requirements … and your Company’s systems of internal control with
               respect … adherence to Company policies, and compliance with legal and
               regulatory requirements.

       177. The 2018 Proxy falsely and misleadingly suggested that the Board effectively

managed risk and promoted compliance with laws, and omitted any disclosures regarding: (i)

FirstEnergy’s ineffective internal and disclosure controls related to the Company’s political

spending activities; (ii) reporting failures that failed to appropriately address the Ohio bribery

scheme; (iii) Board-approved compensation programs that encouraged the risky conduct that led

to the Ohio bribery scheme; and (iv) failures of the Audit and Corporate Governance Committees

to review the Company’s political spending activities.        The 2018 Proxy also omitted any

disclosures reflecting or acknowledging that Director Defendants failed to address numerous red

flags after they should have been aware of the misconduct. Indeed, by the time the 2018 Proxy

was filed the Ohio bribery scheme was already well underway, and FirstEnergy had funneled

millions of dollars to Householder in return for a financial bailout, and therefore, Defendant Jones

– the Company’s CEO and director – was overseeing FirstEnergy’s illicit payments. Notably, by

this time there was already heightened scrutiny over Householder’s problematic past, and multiple

news reports had pointed to and questioned Householder’s intimate relationship with FirstEnergy.

       178. The 2018 Proxy harmed FirstEnergy by interfering with the proper governance on its

behalf that follows stockholders’ informed voting of directors and resulted in the reelection of

directors who subjected FirstEnergy to significant monetary and reputational damages. As a result

of the misleading statements in the 2018 Proxy Statement, FirstEnergy stockholders voted to re-

elect Defendants Addison, Anderson, Demetriou, Johnson, Jones, Misheff, Mitchell, O’Neil,

Pappas, Pianalto, Reyes, and Thornton to the Board.




                                                76
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 77 of 123 PAGEID #: 77




       179. The 2018 Proxy also urged stockholders to approve an advisory vote to approve

executive compensation. In recommending that shareholders vote in favor of the proposal, the

2018 Proxy stated:

              The primary objectives of your Company’s executive compensation
              program are to attract, motivate, retain, and reward the talented executives,
              including the NEOs [named executive officers], who we believe can
              provide the performance and leadership to achieve success in the highly
              complex energy industry. Our executive compensation program is centered
              on a pay-for-performance philosophy.

                                              ***
              Your Board strongly believes that our compensation philosophy, in
              conjunction with continued shareholder outreach, is in the best interests of
              shareholders.

       180. With respect to the Compensation Committee, the 2018 Proxy stated:

              The purpose of the Compensation Committee is to discharge the
              responsibilities of your Board as specified in the Compensation Committee
              Charter relating to the compensation of certain senior-level officers of your
              Company, including your CEO, your Company’s other non-CEO executive
              officers, the Chairman of the Board, if the Chairman of the Board is not an
              employee, and other individuals named in your Company’s annual proxy
              statement. The Compensation Committee’s responsibilities also include: (i)
              review, discuss, and endorse a compensation philosophy and objectives that
              support competitive pay-for-performance and are consistent with the
              corporate strategy; (ii) assist your Board in establishing the appropriate
              incentive compensation and equity-based plans for your Company's
              executive officers and other senior-level officers; administer such plans in
              order to attract, retain, and motivate skilled and talented executives and to
              align such plans with Company and business unit performance, business
              strategies, and growth in shareholder value…. (Emphasis added).

       181. Highlights from the 2018 Annual Proxy related to the firm’s compensation practices

included:

              Compensation Philosophy

              The primary objectives of our executive compensation programs are to:




                                               77
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 78 of 123 PAGEID #: 78




                   •   Attract, retain, focus and reward talented executives who drive our
                       success in the highly complex utility industry by offering
                       competitive total compensation for our executives overall;

                   •   Promote the long-term financial health of the business, and the
                       creation of value for the sustained benefit of shareholders, by
                       emphasizing long-term incentives in the pay mix;

                   •   Seek to calibrate pay to performance to ensure that the interests of
                       our executives and shareholders are aligned, such that 50th
                       percentile compensation is realized for strong corporate
                       performance, above 50th percentile compensation is realized for
                       exceptional performance, and below 50th percentile compensation
                       is realized for below expected performance;

                   •   Tie executive awards to overall business unit performance to hold
                       executives accountable for their areas of responsibility as well as
                       overall corporate results;

                   •   Recognize individual contributions, including individual
                       performance, experience, and future potential in determining
                       individual target and actual pay levels to ensure that the Company
                       retains our most critical talent; and

                   •   Conduct ourselves in a way that comports with standards of good
                       governance, consistent with creating long-term value for
                       shareholders.

       182. With respect to the risk assessment of the Company’s compliance programs, the 2018

Proxy stated:

                The Compensation Committee and management designed our
                compensation programs to align our executives’ interests with the long-term
                interests of our shareholders without encouraging excessive risk taking. In
                this regard, our compensation structure contains various features intended
                to mitigate excessive risk taking. These features include, among others:

                   •   The mix of compensation among base salary, and short- and long-
                       term incentive programs is not overly weighted toward short-term
                       incentives, and thus, does not encourage excessive risk taking . . . .

                Additionally, our Chief Risk Officer participated in the discussion with
                senior management regarding the establishment of goals and their
                weightings and measurements for our short- and long-term incentive


                                                78
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 79 of 123 PAGEID #: 79




               compensation programs . . . . The Chief Risk Officer provided his view to
               the Compensation Committee that:

                                                    ***

                    •   Proposed goals would not create inappropriate incentives or
                        inadvertently encourage willingness to embrace risk exposures other
                        than those we encounter in the normal course of our business;

                    •   By avoiding individually based goals or goals applicable only to a
                        small group of employees, the risk of encouraging inappropriate
                        behavior is greatly mitigated . . . .

       183. The statements in the 2018 Proxy related to compensation misleadingly conveyed that

FirstEnergy’s compensation structures encouraged long-term stockholder value, pay for

performance, and good governance. In reality, FirstEnergy’s compensation system actually

encouraged the risky conduct that led to the Ohio bribery scheme.

       184. Under this false impression, numerous FirstEnergy stockholders voted in support of

compensation to Defendants Jones, Pearson, and Strah, totaling over $15.2 million, $5.9 million,

and $3.9 million, respectively, in 2017 and causing damage to FirstEnergy, without the benefit of

material information regarding Defendants’ roles in, and their failure to address, the Ohio bribery

scheme.

               2.       The Director Defendants Caused First Energy to Issue Materially False
                        and Misleading Statements in the 2019 Proxy

       185. On April 1, 2019, the Director Defendants caused FirstEnergy to issue its 2019

Annual Proxy Statement (the “2019 Proxy”) in connection with the 2019 annual stockholders

meeting to be held on May 21, 2019. In the 2019 Proxy, the Director Defendants solicited

stockholder votes to, among other things: (i) re-elect themselves to the Board; and (ii) approve

executive compensation. With respect to each of these solicited votes, these Director Defendants

issued materially false or misleading statements.

       186. The 2019 Proxy described the Board’s key role in risk oversight:

                                                79
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 80 of 123 PAGEID #: 80




            Board Oversight

            Risk Management

            Your Company faces a variety of risks and recognizes that the effective
            management of those risks contributes to the overall success of your
            Company. Your Company has implemented a process to identify, prioritize,
            report, monitor, manage, and mitigate its significant risks. A management
            Risk Policy Committee, consisting of the Chief Risk Officer and senior
            executive officers, provides oversight and monitoring to ensure that
            appropriate risk policies are established and carried out and processes are
            executed in accordance with selected limits and approval levels. Other
            management committees exist to address topical risk issues. Timely reports
            on significant risk issues are provided as appropriate to employees,
            management, senior executive officers, respective Board committees, and
            the full Board. The Chief Risk Officer also prepares enterprise-wide risk
            management reports that are presented to the Audit Committee, the Finance
            Committee and your Board.

            Your Board administers its risk oversight function through the full Board,
            as well as through the various Board committees. Specifically, your Board
            considers risks applicable to your Company at each meeting in connection
            with its consideration of significant business and financial developments of
            your Company. Also, the Audit Committee Charter requires the Audit
            Committee to oversee, assess, discuss, and generally review your
            Company’s policies with respect to the assessment and management of
            risks, including risks related to the financial statements and financial
            reporting process of the Company, credit risk, liquidity and commodity
            market risks, and risks related to cybersecurity. The Audit Committee also
            reviews and discusses with management the steps taken to monitor, control,
            and mitigate such exposures. Through this oversight process, your Board
            obtains an understanding of significant risk issues on a timely basis,
            including the risks inherent in your Company’s strategy.

                                                 ***

            In addition to the Audit Committee’s role in risk oversight, our other Board
            committees also play a role in risk oversight within each of their areas of
            responsibility. Specifically, the Compensation Committee reviews,
            discusses, and assesses risks related to compensation programs, including
            incentive compensation and equity-based plans, as well as the relationship
            between our risk management policies and practices and compensation. . . .
            . The Corporate Governance, Sustainability and Corporate Responsibility
            Committee considers risks related to corporate governance, including Board
            and committee membership, Board effectiveness, and related person



                                            80
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 81 of 123 PAGEID #: 81




                 transactions. . . . We believe that your Board’s role in risk oversight is
                 consistent with and complemented by your Board’s leadership structure.

          187. Specifically, with respect to the Corporate Governance Committee, the 2019 Proxy

stated:

                 The Corporate Governance, Sustainability and Corporate Responsibility
                 Committee is primarily responsible for:

                                                        ***

                     •   developing and periodically reviewing our corporate governance
                         policies.

                 The Committee is also directly responsible for oversight of our (i) political
                 activities and practices and (ii) our corporate citizenship practices,
                 including sustainability, environmental and corporate social
                 responsibility initiatives. (Emphasis added).

          188. In addition, with respect to the Audit Committee, the 2019 Proxy stated:

                 The Audit Committee is primarily responsible for assisting your Board with
                 oversight of the integrity of the Company’s:…

                     •   compliance with       legal,    risk   management   and   regulatory
                         requirements…

                     •   systems of internal control with respect to… adherence to Company
                         policies and compliance with legal and regulatory requirements; and

                     •   oversee major financial risk exposures . . . .

          189. The 2019 Proxy falsely and misleadingly suggested that the Board effectively

managed risk and promoted compliance with laws, and omitted any disclosures regarding: (i)

FirstEnergy’s ineffective internal and disclosure controls with respect to the Company’s political

spending activities; (ii) reporting failures that failed to appropriately address the Ohio bribery

scheme; (iii) Board-approved compensation programs that encouraged the risky conduct that led

to the Ohio bribery scheme; and (iv) failures of the Audit and Corporate Governance Committees

to review the Company’s political spending activities.            The 2019 Proxy also omitted any


                                                   81
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 82 of 123 PAGEID #: 82




disclosures reflecting or acknowledging that Defendants failed to address numerous red flags after

they should have been aware of the misconduct. Indeed, by the time the 2019 Proxy was filed the

Ohio bribery scheme was already well underway, and FirstEnergy had funneled millions of dollars

to Householder in return for a financial bailout with Defendant Jones’ knowledge and support.

Notably, by this time there was already heightened scrutiny over Householder’s problematic past,

and multiple news reports had pointed to and questioned Householder’s intimate relationship with

FirstEnergy.

       190. The 2019 Proxy harmed FirstEnergy by interfering with the proper governance on its

behalf that follows stockholders’ informed voting of directors and resulted in the reelection of

directors who subjected FirstEnergy to significant monetary and reputational damages. As a result

of the misleading statements in the 2019 Proxy, FirstEnergy stockholders voted to re-elect

Defendants Anderson, Demetriou, Johnson, Jones, Misheff, Mitchell, O’Neil, Pappas, Pianalto,

Reyes, and Turner to the Board.

       191. The 2019 Proxy also urged stockholders to approve an advisory vote to approve

executive compensation. In recommending that shareholders vote in favor of the proposal, the

2019 Proxy stated:

               The primary objectives of your Company’s executive compensation
               program are to attract, motivate, retain, and reward the talented executives,
               including the NEOs, who we believe can provide the performance and
               leadership to achieve success in the highly complex energy industry. Our
               executive compensation program is centered on a pay-for-performance
               philosophy.

                                                  ***
               Your Board strongly believes that our compensation philosophy, in
               conjunction with continued shareholder outreach, is in the best interests of
               shareholders.

       192. With respect to the Compensation Committee, the 2019 Proxy stated:


                                                82
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 83 of 123 PAGEID #: 83




             The Compensation Committee is primarily responsible for:

                 •   discharging the responsibilities of your Board relating to
                     compensation of certain executive officers of the Company,
                     including our CEO;

                 •   endorsing a compensation philosophy and objectives that support
                     competitive pay for performance and are consistent with our
                     corporate strategy;

                 •   establishing the appropriate incentive compensation and equity-
                     based plans for our senior-level officers . . . .

      193. Highlights from the 2019 Proxy related to the firm’s compensation practices included:

             Compensation Philosophy

             The primary objectives of our executive compensation programs are to:

                 •   Attract, retain, focus and reward talented executives who drive our
                     success in the highly complex utility industry by offering
                     competitive total compensation for our executives overall;

                 •   Promote the long-term financial health of the business, and the
                     creation of value for the sustained benefit of shareholders, by
                     emphasizing long-term incentives in the pay mix;

                 •   Seek to calibrate pay to performance to ensure that the interests of
                     our executives and shareholders are aligned, such that 50th
                     percentile compensation is realized for strong corporate
                     performance, above 50th percentile compensation is realized for
                     exceptional performance, and below 50th percentile compensation
                     is realized for below expected performance;

                 •   Tie executive awards to corporate results as well as to overall
                     business unit performance to hold executives accountable for their
                     areas of responsibility;

                 •   Recognize individual contributions, including individual
                     performance, experience, and future potential in determining actual
                     pay levels to ensure that the Company retains our most critical
                     talent; and

                 •   Conduct ourselves in a way that comports with standards of good
                     governance, consistent with creating long-term value for
                     shareholders


                                              83
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 84 of 123 PAGEID #: 84




       194. With respect to the risk assessment of the Company’s compliance programs, the 2019

Proxy stated:

                The Compensation Committee and management designed our
                compensation programs to align our executives’ interests with the long-term
                interests of our shareholders without encouraging excessive risk taking. In
                this regard, our compensation structure contains various features intended
                to mitigate excessive risk taking. These features include, among others:

                   •   The mix of compensation among base salary, and short- and long-
                       term incentive programs is not overly weighted toward short-term
                       incentives, and thus, does not encourage excessive risk taking . . . .

                Additionally, our Chief Risk Officer participated in the discussion with
                senior management regarding the establishment of goals and their
                weightings and measurements for our short- and long-term incentive
                compensation programs . . . . The Chief Risk Officer provided his view to
                the Compensation Committee that:

                                                   ***

                   •   Proposed goals would not create inappropriate incentives or
                       inadvertently encourage willingness to embrace risk exposures other
                       than those we encounter in the normal course of our business;

                   •   By avoiding individually based goals or goals applicable only to a
                       small group of employees, the risk of encouraging inappropriate
                       behavior is greatly mitigated . . . .

       195. The statements in the 2019 Proxy related to compensation falsely and misleadingly

conveyed that FirstEnergy’s compensation structures encouraged long-term stockholder value, pay

for performance, and good governance. In reality, FirstEnergy’s compensation system actually

encouraged the risky conduct that led to the Ohio bribery scheme.

       196. Under this false impression, numerous FirstEnergy stockholders voted in support of

compensation to Defendants Jones, Strah, and Pearson and other executives totaling over $11.1

million, $3.4 million, and $3.8 million, respectively, in 2018 and causing damage to FirstEnergy,

without the benefit of material information regarding Defendants’ role in, and their failure to

address, the Ohio bribery scheme.

                                                84
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 85 of 123 PAGEID #: 85




              3.      The Director Defendants Caused First Energy to Issue Materially False
                      and Misleading Statements in the 2020 Proxy

       197. On April 1, 2020, the Director Defendants caused FirstEnergy to issue its 2020 Proxy

Statement (the “2020 Proxy”) in connection with the 2020 annual stockholders meeting to be held

on May 19, 2020. In the 2020 Proxy, the Director Defendants solicited stockholder votes to, among

other things: (i) re-elect themselves to the Board; and (ii) approve executive compensation. With

respect to each of these solicited votes, these Director Defendants issued materially false or

misleading statements.

       198. The 2020 Proxy described the Board’s key role in risk oversight:

              Board Oversight

              Risk Management

              The Company faces a variety of risks and recognizes that the effective
              management of those risks contributes to the overall success of the
              Company. The Company has implemented a process to identify, prioritize,
              report, monitor, manage, and mitigate its significant risks. A management
              Risk Policy Committee, consisting of the Vice President, Risk & Internal
              Audit (who serves as our Chief Risk Officer) and senior executive officers,
              provides oversight and monitoring to ensure that appropriate risk policies
              are established and carried out and processes are executed in accordance
              with selected limits and approval levels. Other management committees
              exist to address topical risk issues. Timely reports on significant risk issues
              are provided as appropriate to employees, management, senior executive
              officers, respective Board committees, and the full Board. The Chief Risk
              Officer also prepares enterprise-wide risk management reports that are
              presented to the Audit Committee, the Finance Committee and your Board.

              Your Board administers its risk oversight function through the full Board,
              as well as through the various Board committees. Specifically, your Board
              considers risks applicable to the Company at each meeting in connection
              with its consideration of significant business and financial developments of
              the Company. Also, the Audit Committee Charter requires the Audit
              Committee to oversee, assess, discuss, and generally review the Company’s
              policies with respect to the assessment and management of risks, including
              risks related to the financial statements and financial reporting process of
              the Company, credit risk, liquidity and commodity market risks, and risks
              related to cybersecurity. The Audit Committee also reviews and discusses
              with management the steps taken to monitor, control, and mitigate such

                                                85
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 86 of 123 PAGEID #: 86




                 exposures. Through this oversight process, your Board obtains an
                 understanding of significant risk issues on a timely basis, including the risks
                 inherent in the Company’s strategy.

                                                         ***

                 In addition to the Audit Committee’s role in risk oversight, our other Board
                 committees also play a role in risk oversight within each of their areas of
                 responsibility. Specifically, the Compensation Committee reviews,
                 discusses, and assesses risks related to compensation programs, including
                 incentive compensation and equity-based plans, as well as the relationship
                 between our risk management policies and practices and compensation. . . .
                 The Corporate Governance and Corporate Responsibility Committee
                 considers risks related to corporate governance, including Board and
                 committee membership, Board effectiveness, related person transactions,
                 and the Company’s corporate citizenship practices. . . . We believe that your
                 Board’s role in risk oversight is consistent with and complemented by your
                 Board’s leadership structure.

          199. Specifically, with respect to the Corporate Governance Committee, the 2020 Proxy

stated:

                 The Corporate Governance and Corporate Responsibility Committee is
                 primarily responsible for:

                                                         ***

                     •   developing and periodically reviewing our corporate governance
                         policies.

                 The Committee is also directly responsible for oversight of our (i) political
                 activities and practices and (ii) our corporate citizenship practices,
                 including sustainability, environmental and corporate social
                 responsibility initiatives. (Emphasis added).

          200. In addition, with respect to the Audit Committee, the 2020 Proxy stated:

                 The Audit Committee is primarily responsible for assisting your Board with
                 oversight of:…

                     •   compliance with        legal,    risk    management   and   regulatory
                         requirements . . . .

                     •   systems of internal control with respect to … adherence to Company
                         policies and compliance with legal and regulatory requirements; and

                     •   major financial risk exposures . . . .
                                                    86
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 87 of 123 PAGEID #: 87




       201. The 2020 Proxy falsely and misleadingly suggested that the Board effectively

managed risk and promoted compliance with laws, and omitted any disclosures regarding: (i)

FirstEnergy’s ineffective internal and disclosure controls to the Company’s political spending

activities; (ii) reporting failures that failed to appropriately address the Ohio bribery scheme; (iii)

Board-approved compensation programs that encouraged the risky conduct that led to the Ohio

bribery scheme; and (iv) failures of the Audit and Corporate Governance Committees to review

the Company’s political spending activities. The 2020 Proxy also omitted any disclosures

reflecting or acknowledging that Defendants failed to address numerous red flags after they should

have been aware of the misconduct. Indeed, by the time the 2020 Proxy was filed the Ohio bribery

scheme was already well underway, and FirstEnergy had funneled millions of dollars to

Householder in return for a financial bailout under Defendant Jones’ direct watch. Moreover, by

this time there was already heightened scrutiny over Householder’s problematic past, and multiple

news reports had pointed to and questioned Householder’s intimate relationship with FirstEnergy.

       202. The 2020 Proxy harmed FirstEnergy by interfering with the proper governance on its

behalf that follows stockholders’ informed voting of directors and resulted in the reelection of

directors who subjected FirstEnergy to significant monetary and reputational damages. As a result

of the misleading statements in the 2020 Proxy, FirstEnergy stockholders voted to re-elect

Defendants Anderson, Demetriou, Johnson, Jones, Misheff, Mitchell, O’Neil, Pappas, Pianalto,

Reyes, and Turner to the Board.

       203. The 2020 Proxy also urged stockholders to approve an advisory vote to approve

executive compensation. In recommending that shareholders vote in favor of the proposal, the

2020 Proxy stated:

               The primary objectives of the Company’s executive compensation program
               are to attract, motivate, retain, and reward the talented executives, including

                                                  87
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 88 of 123 PAGEID #: 88




             the NEOs, who we believe can provide the performance and leadership to
             achieve success in the highly complex energy industry. Our executive
             compensation program is centered on a pay-for-performance philosophy.

                                                ***

             Your Board strongly believes that our compensation philosophy, in
             conjunction with continued shareholder outreach, is in the best interests of
             shareholders.

      204. With respect to the Compensation Committee, the 2020 Proxy stated:

             The Compensation Committee is primarily responsible for:

                 •   discharging the responsibilities of your Board relating to
                     compensation of certain executive officers of the Company,
                     including our CEO;

                 •   endorsing a compensation philosophy and objectives that support
                     competitive pay for performance and are consistent with our
                     corporate strategy;

                 •   establishing the appropriate incentive compensation and equity-
                     based plans for our senior-level officers . . . .

      205. Highlights from the 2020 Proxy related to the firm’s compensation practices included:

             Compensation Philosophy

             The primary objectives of our executive compensation programs are to:

                 •   Attract, retain, focus and reward talented executives who drive our
                     success in the highly complex utility industry by offering
                     competitive total compensation for our executives overall;

                 •   Promote the long-term financial health of the business, and the
                     creation of value for the sustained benefit of shareholders, by
                     emphasizing long-term incentives in the pay mix;

                 •   Seek to calibrate pay for performance to ensure the interests of our
                     executives and shareholders are aligned, such that 50th percentile
                     compensation is realized for strong corporate performance, above
                     50th percentile compensation is realized for exceptional
                     performance, and below 50th percentile compensation is realized for
                     below expected performance;




                                              88
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 89 of 123 PAGEID #: 89




                   •   Tie executive awards to corporate results as well as to overall
                       business unit performance to hold executives accountable for their
                       areas of responsibility;

                   •   Recognize individual contributions, including individual
                       performance, experience, and future potential in determining actual
                       pay levels to ensure that the Company retains our most critical
                       talent; and

                   •   Conduct ourselves in a way that comports with standards of good
                       governance, consistent with creating long-term value for
                       shareholders.

       206. With respect to the risk assessment of the Company’s compliance programs, the 2020

Proxy stated:

                The Compensation Committee and management designed our
                compensation programs to align our executives’ interests with the long-term
                interests of our shareholders without encouraging excessive risk taking. In
                this regard, our compensation structure contains various features intended
                to mitigate excessive risk taking. These features include, among others:

                   •   The mix of compensation among base salary, and short- and long-
                       term incentive programs is not overly weighted toward short-term
                       incentives, and thus, does not encourage excessive risk taking . . . .

                Additionally, our Chief Risk Officer participated in the discussion with
                senior management regarding the establishment of goals and their
                weightings and measurements for our short- and long-term incentive
                compensation programs . . . . The Chief Risk Officer provided his view to
                the Compensation Committee that:

                                                   ***

                   •   Proposed goals would not create inappropriate incentives or
                       inadvertently encourage willingness to embrace risk exposures other
                       than those we encounter in the normal course of our business;

                   •   By avoiding individually based goals or goals applicable only to a
                       small group of employees, the risk of encouraging inappropriate
                       behavior is greatly mitigated . . . .

       207. The statements in the 2020 Proxy related to compensation misleadingly conveyed that

FirstEnergy’s compensation structures encouraged long-term stockholder value, pay for


                                                89
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 90 of 123 PAGEID #: 90




performance, and good governance. In reality, FirstEnergy’s compensation system actually

encouraged the risky conduct that led to the Ohio bribery scheme.

       208. Under this false impression, numerous FirstEnergy stockholders voted in support of

compensation to Defendant Jones, Strah, Reffner, and Pearson and other executives, totaling over

$14.6 million, $6.0 million, $2.4 million, and $7.2 million, respectively, in 2019 and causing

damage to FirstEnergy, without the benefit of material information regarding Defendants’ role in,

and their failure to address, the Ohio bribery scheme.

VI.    DAMAGES TO FIRSTENERGY

       209. As a direct and proximate result of Defendants’ misconduct, FirstEnergy has been

severely damaged and injured. Moreover, Defendants’ faithless acts and/or omissions have

irreparably damaged FirstEnergy’s reputation, credibility, corporate image and goodwill. For at

least the foreseeable future, FirstEnergy will suffer from what is known as the “liar’s discount,” a

term applied to the stocks of companies who have been implicated in improper behavior and have

misled the investing public, such that FirstEnergy’s ability to raise equity capital or debt on

favorable terms in the future is now impaired. Further, as a direct and proximate result of

Defendants’ misconduct, FirstEnergy has been named a defendant in class action lawsuits for

violations of the federal securities laws and become the subject of federal investigations. Damages

to FirstEnergy will include costs incurred in defending against, and the potential settlement of,

civil and criminal legal and regulatory proceedings brought against the Company related to the

Ohio bribery scheme, as well as regulatory penalties, fines and costs.

       210. The full costs to FirstEnergy from its illicit conduct have yet to fully materialize, but

initial reports from analysts suggest that potential criminal liability and regulatory fines will be

massive. In a July 24, 2020 report, EverCore assumed the Company would pay $200 million in



                                                90
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 91 of 123 PAGEID #: 91




fines. Wolfe Research and CreditSights have estimated fines and penalties to the Company in the

$500 million range.

VII.   DEFENDANTS WERE OBLIGATED TO SAFEGUARD THE COMPANY’S
       INTERESTS

       A.      The Duties of All Defendants
       211. By reason of their positions as directors of FirstEnergy and because of their ability to

control the business, corporate, and financial affairs of the Company, Defendants owed

FirstEnergy and its shareholders the duty to exercise due care and diligence in the management

and administration of the affairs of the Company, including ensuring that FirstEnergy operated in

compliance with all applicable federal and state laws, rules and regulations. Defendants were and

are required to act in furtherance of the best interests of FirstEnergy and its shareholders so as to

benefit all shareholders equally and not in furtherance of Defendants’ personal interest or benefit.

Each director owes to FirstEnergy and its shareholders the fiduciary duty to exercise good faith

and diligence in the administration of the affairs of the Company and in the use and preservation

of its property and assets, and the highest obligations of fair dealing.

       212. Because of their positions of control and authority as directors of FirstEnergy,

Defendants were able to and did, directly or indirectly, exercise control over the wrongful acts

complained of in this Complaint. Due to their positions with FirstEnergy, Defendants had

knowledge of material non-public information regarding the Company.

       213. To discharge their duties, Defendants were required to exercise reasonable and

prudent supervision over the management, policies, practices, controls and financial and corporate

affairs of the Company. By virtue of such duties, the officers and directors of FirstEnergy were

required to, among other things:




                                                  91
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 92 of 123 PAGEID #: 92




              a.      Manage, conduct, supervise, and direct the employees, businesses and

       affairs of FirstEnergy in accordance with laws, rules and regulations, and the charter and

       by-laws of FirstEnergy;

              b. Ensure that FirstEnergy did not engage in imprudent or unlawful practices and

       that the Company complied with all applicable laws and regulations;

              c. Remain informed as to how FirstEnergy was, in fact, operating, and, upon

       receiving notice or information of imprudent or unsound practices, to take reasonable

       corrective and preventative actions, including maintaining and implementing adequate

       financial and operational controls;

              d. Supervise the preparation, filing, or dissemination of any SEC filings, press

       releases, audits, reports, or other information disseminated by FirstEnergy, and to examine

       and evaluate any reports of examinations or investigations concerning the practices,

       products or conduct of officers of the Company;

              e. Preserve and enhance FirstEnergy’s reputation as befits a public corporation;

              f. Exercise good faith to ensure that the affairs of the Company were conducted

       in an efficient, business-like manner so as to make it possible to provide the highest quality

       performance of their business; and

              g. Refrain from unduly benefiting themselves and other FirstEnergy insiders at the

       expense of the Company.

       B.     The Company’s Code of Business Conduct, the Board of Directors Code of
              Ethics and Business Conduct, Corporate Governance Policies, Insider
              Trading Policy, Corporate Political Activity Policy and Board Committee
              Charters
       214. FirstEnergy’s Code of Business Conduct (the “Code”) applies to each of the

Defendants. As Defendant Jones himself stated:


                                                92
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 93 of 123 PAGEID #: 93




                 Maintaining high ethical standards builds trust with our customers,
                 shareholders, fellow personnel, and the communities we serve. At
                 FirstEnergy, we are all responsible for upholding high standards and being
                 aware of ethical issues that we may face on the job. Our Code of Business
                 Conduct communicates the fundamentals of ethical behavior in the
                 workplace and provides important guidelines to ensure we maintain our
                 high standards. It applies equally to all FirstEnergy personnel, including
                 the Chief Executive Officer, Chief Financial Officer and Chief Accounting
                 Officer.

       215. Further, the Code states that “the Board of Directors, in concert with the CEO and

Executive Council, will lead the Company,” with the Code also setting forth the following, in

relevant part:

                 This Code of Business Conduct (the “Code”) serves as a reminder of the
                 high standards we must meet in our day-to-day business activities. It also
                 helps to guide us when formulating and pursuing Company goals and
                 objectives.

                                                 ***

                 FirstEnergy personnel are all responsible for complying with applicable
                 laws and regulations and the principles and provisions included in this
                 Code.

                                             ***

                 Known or suspected violations of laws, rules, regulations or this Code are
                 serious matters and must be dealt with accordingly….This reporting
                 requirement includes any actual, potential or suspected violations of the
                 securities laws (such as any accounting, investor or financial and financial
                 reporting related matters).

                                                 ***

                 This Code is to be used as a guide for ethical conduct and help foster a
                 culture of honesty and accountability. It is endorsed by FirstEnergy’s
                 Board of Directors and executives, communicates our culture of intolerance
                 for retaliation, provides policy guidance, and concludes with a question and
                 answer section.

                                                 ***

                 If the Company confirms a violation of laws, rules, regulations or this Code,
                 the Company will take corrective action against the offending individual,
                                                   93
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 94 of 123 PAGEID #: 94




            including discipline up to and including termination of employment, as
            appropriate.


            Guiding Principles of Business Conduct
            It is the responsibility of every one of us to comply with all applicable laws,
            rules and regulations and all provisions of this Code and related policies and
            procedures. This Code is designed to encourage you to lead by example
            with ethics and integrity and engage in open, honest, direct and ongoing
            dialogue. In addition, our Company has adopted a Corporate Compliance
            Program (“Program”) to assist all business units and personnel to fully
            comply with all applicable laws, regulations and policies. The Program
            demonstrates that we intend to operate our business in accordance with
            sound business ethics. It includes many guiding principles for specific
            standards of conduct.

            “Maintaining high ethical standards builds trust with customers,
            shareholders, FirstEnergy Personnel, and the communities we serve. At
            FirstEnergy, we are all responsible for upholding high standards and being
            aware of ethical issues that we may face on the job.”

            Relationships with Others
            Fair Dealing - We have built a reputation as a trustworthy and ethical
            member of our community and our industry. We are committed to
            maintaining the highest levels of integrity and fairness within our Company.
            When we fail to negotiate, perform or market in good faith, we may
            seriously damage our reputation and lose the loyalty of our customers. You
            must conduct business, including dealings with the Company’s customers,
            suppliers, competitors and other personnel, honestly and fairly and not take
            unfair advantage of anyone through any misrepresentation of material facts,
            manipulation, concealment, abuse of privileged information, fraud, bribes,
            kickbacks, illegal payments, cash gifts, cash equivalent gifts or other unfair
            business practices. Also, please be aware that special rules apply when
            dealing with government employees. You should direct any questions
            about dealing with government employees to your supervisor.

                                            ***

            Conflicts of Interest - We should all be aware of any potential influences
            that impact
            or appear to impact our loyalty to FirstEnergy. A “conflict of interest” can
            occur when your personal interest interferes with – or may appear to
            interfere with – the interests of the Company as a whole, or when your
            personal interests make it difficult for you to perform your job duties
            objectively and effectively. Conflicts of interest also arise when personnel,
            or a member of his or her immediate family, receives improper personal

                                              94
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 95 of 123 PAGEID #: 95




            benefits as a result of his or her position with the Company. Avoid situations
            in which your personal interests are in conflict, or appear to be in conflict,
            with the interests of the Company or your job responsibilities. This includes
            the use of knowledge gained through your work activities to make decisions
            that will lead to personal gain and that are contrary to the law or the interests
            of the Company. This also includes financial relationships, including equity
            interests and loans to, or guarantees of obligations of, the party with the
            FirstEnergy relationship. Furthermore, the Company will not make any
            loans or guarantees to executive officers or their family members. You also
            have the specific responsibility of understanding and abiding by the
            Company’s expanded Conflicts of Interest Policy.

                                             ***

            Protection of Corporate Assets, Including Corporate Funds - We have a
            responsibility to use Company assets efficiently and carefully and to protect
            them from loss, theft, misuse, waste and carelessness, which have a direct
            impact on the Company’s profitability. Company assets and funds may be
            used only for legitimate business purposes and may never be used for
            illegal purposes. Do not keep undisclosed funds nor establish any
            undisclosed accounts while conducting your work. Do not knowingly cause
            corporate funds to be used for unlawful purposes or for purposes other than
            those described by the documentation supporting payment.

                                             ***

            Political Activities - FirstEnergy participates in the political process through
            political action committees and lobbying activity to the extent permitted by
            law. Do not bring pressure on personnel, customers, suppliers or
            shareholders, etc. to contribute to, support, or oppose any political group or
            candidate.

                                             ***

            Compliance with the Law - Comply with both the letter and spirit of all
            applicable U.S. and foreign laws, rules and regulations, seeking any
            necessary clarifications from your immediate supervisor or the Legal
            Department. Do not knowingly take, or permit to be taken, any action on
            behalf of the Company that violates any law, rule or regulation.
            Acknowledge that you are expected to have an understanding of the
            applicable laws, rules and regulations that affect our work assignments.

                                             ***

            Insider Trading - Because we are a public company, we are subject to a
            number of laws and regulations concerning the purchase and sale of our

                                               95
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 96 of 123 PAGEID #: 96




                 stock and other publicly traded securities, as well as laws and regulations
                 concerning disclosure of Company information to anyone outside the
                 Company. Regardless of your position with us, if you are aware of what is
                 known as “material non-public information” regarding our Company,
                 business, affairs or prospects, you may not disclose that information to
                 anyone outside our Company, and you are not permitted to buy or sell our
                 stock or other publicly-traded securities of the Company until the material
                 non-public information is known not only by individuals within our
                 Company, but also by the general public.

                 “Material non-public information” is any information concerning us that is
                 not available to the general public and which an investor would likely
                 consider to be important in making a decision whether to buy, sell or hold
                 our stock or other securities. A good rule of thumb to determine whether
                 information about us is material non-public information is whether or not
                 the release of that information to the public would have an effect on the
                 price of our stock. The improper use of material non-public information is
                 known as insider trading. Insider trading is unethical and a criminal
                 offense and is strictly prohibited. All personnel should read and
                 understand the Company’s Insider Trading Policy, which is available on
                 the Company’s portal.

        216. The Board of Directors’ Code of Ethics and Business Conduct, which “each director

must comply with,” confirms that the fiduciary responsibility of the Board includes compliance

with laws. In a section titled “Compliance with Laws, Rules, and Regulations,” the code states,

“Directors shall comply, and oversee and proactively promote compliance by employees, officers

and other directors, with laws, rules and regulations applicable to the Company, including insider

trading laws.” The Board of Directors’ Code of Ethics and Business Conduct adds that “Directors

shall proactively promote ethical behavior and take steps to ensure the Company… encourages

employees to report violations of laws, rules, regulations….”

        217. This is further emphasized in the Company’s Corporate Governance Policies, which

state in part:

                 The Board believes that the long-term success of the Company is dependent
                 upon the maintenance of an ethical business environment that focuses on
                 adherence to both the letter and the spirit of regulatory and legal mandates.



                                                  96
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 97 of 123 PAGEID #: 97




               Board and committee agendas and materials are established with legal and
               regulatory requirements in mind. The Board expects that Directors will
               acknowledge adherence to the Board of Directors Code of Ethics and
               Business Conduct and that management will acknowledge adherence to and
               conduct operations consistent with the Code of Business Conduct…

       218. Regarding “Board Access to Senior Management,” the Company’s Corporate

Governance Policies state in part the following:

               Directors have complete access to management and, as needed, the books
               and records of the Company. It is assumed that Directors will use judgment
               to be sure
               that this contact is not distracting to the business operation of the Company
               and that
               such contact, if in writing, be copied to the CEO and to the Chairman, if the
               Chairman is not the CEO.

               Furthermore, the Board encourages management to, from time to time,
               bring managers into Board meetings who: (a) can provide additional insight
               as to the items being discussed because of personal involvement in these
               areas, and/or (b) are individuals with future potential that the senior
               management believes should be
               given exposure to the Board.

       219. FirstEnergy’s Conflicts-of-Interest Policy, which was reviewed and approved by

Defendant Yeboah-Amankwah, also states, among other things, that:

               All personnel, including the Chief Executive Officer, Chief Financial
               Officer and Chief Accounting Officer, have an obligation to conduct
               Company-related business in an environment free from the influence of
               conflicting personal interests. Generally, a conflict of interest arises when
               our position or job responsibilities present an opportunity for personal gain
               or when an obligation or situation resulting from our personal activities and
               financial affairs may influence our judgment and action in the performance
               of our Company duties.

       220. Defendants’ duties to actively identify and report illegal or unethical business

practices within the Company were also identified in the Company’s Political Activity Policy,

which includes the following:

               Under federal law, there are limits on a corporation’s ability to give direct
               corporate contributions to federal candidates and national political parties.

                                                97
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 98 of 123 PAGEID #: 98




               Accordingly, FirstEnergy does not contribute corporate funds directly to
               federal political candidates or parties.

               Each state has different laws, rules and regulations governing political
               contributions in state and local elections. Any corporate political
               contributions by FirstEnergy are made in accordance with applicable laws,
               rules and regulations.

               Our contribution decisions are based on what is in the best interests of
               FirstEnergy and not based on the personal preferences of our executives.

       221. Additionally, FirstEnergy has adopted an Insider Trading Policy which applies to all

officers and employees of the Company and its subsidiaries, and to all members of the Company’s

Board to promote compliance with applicable securities laws. Specifically, the policy states:

           It is the policy of the Company that no member of the Board, officer or other
           employee of the Company who is aware of material nonpublic information
           relating to the Company may, directly, or indirectly through family members or
           other persons or entities:

               1. Engage in transactions in Company Securities, except as otherwise
                  specified in this Policy under the headings "Transactions Under
                  Company Plans," "Transactions Not Involving a Purchase or Sale" and
                  "Rule 10b5-l Plans;"
                                          ***

           It is also the policy of the Company that no member of the Board, officer or
           other employee who, in the course of working for the Company learns of
           material nonpublic information about a company with which the Company does
           business, including a customer or supplier of the Company, may trade in that
           company’s securities until the information becomes public or is no longer
           material.

       222. Further, the Board maintains several standing committees to monitor specific aspects

of FirstEnergy’s business, the membership of which is summarized below:




                                               98
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 99 of 123 PAGEID #: 99




                                                      Corporate
                       Audit      Compensation                         Finance       Operations
                                                      Governance
                     Committee     Committee                          Committee      Committee
                                                      Committee


     Michael J.
                       Chair                                               •
     Anderson 72
      Steven J.
                                                                           •              •
     Demetriou 73
       Julia L.
                                                         Chair             •
       Johnson
     Donald T.
                         •                                 •
      Misheff 74
     Thomas N.
                                                           •                            Chair
      Mitchell
      James F.
                                       Chair                                              •
     O’Neil III 75
     Christopher
                                         •                               Chair
     D. Pappas
       Sandra
                         •               •
      Pianalto 76
       Luis A.
                                                           •                              •
       Reyes
      Leslie M.
                         •               •
       Turner


          223. The Corporate Governance Committee is currently composed of Defendants Johnson,

Misheff, Mitchell, and Reyes. According to the Charter of the Corporate Governance Committee,

that Committee’s purpose is to, among other things, “develop, recommend to the Board, and

periodically review the corporate governance policies applicable to the Company.” The Charter


72
   Corporate Governance Committee from 2016 through 2019. Audit Committee since 2020.
73
   Compensation Committee from 2018 through 2019. Operations Committee since 2020.
74
   Compensation Committee from 2016 through 2018. Corporate Governance Committee since
2019.
75
   Audit Committee from 2018 through 2019. Compensation Committee since 2020.
76
   Finance Committee from 2018 through 2019. Audit Committee since 2020.
                                               99
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 100 of 123 PAGEID #: 100




 of the Corporate Governance and Corporate Responsibility Committee further provided, “The

 Committee shall periodically review the Company’s Corporate Political Activity Policy, including

 practices relating to corporate participation, and dues and/or contributions to industry groups and

 trade associations.”

           224. The Compensation Committee is currently composed of Defendants O’Neil, Pappas,

 Pianalto, and Turner. According to the Charter of the Compensation Committee, the Compensation

 Committee’s purpose is to, among other things, “review, discuss, and endorse a compensation

 philosophy and objectives that support competitive pay for performance and are consistent with

 the corporate strategy,” and “assist the Board in establishing the appropriate annual salary,

 incentive compensation and equity-based plans for the Company’s Section 16 Officers, remaining

 Executive Council members, and certain other senior-level officers . . . and to align such plans

 with Company and business unit performance, business strategies and growth in shareholder

 value."

           225. The Charter of the Compensation Committee specifically provides that the job of the

 Committee is to, among other things:

                  a.      Establish a process, considering objective and subjective performance

           criteria, to obtain an evaluation from all independent Directors of the CEO’s performance;

                  b.      Review and recommend for approval by the Board, corporate goals and

           objectives relevant to the compensation of the Section 16 Officers;

                  c.      Review, approve and inform the Board, corporate goals and objectives

           relevant to the compensation of the remaining Executive Council members or any other

           senior-level officers;




                                                  100
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 101 of 123 PAGEID #: 101




              d.      At least annually, evaluate the CEO’s performance in light of such corporate

       goals and objectives, present the results of such evaluation to the independent Directors of

       the Board, and cause such results to be communicated to the CEO;

              e.      Review and recommend for approval by the Board, the CEO’s

       compensation level based on the evaluation in (c) above (including annual salary, short-

       term incentive, long-term incentive and other direct and indirect benefits) to the

       independent Directors of the Board who shall determine and approve such compensation;

              f.      In determining the long-term incentive component of the CEO’s

       compensation, consider, among other items, the Company’s performance and relative

       shareholder return, the value of similar incentive awards to CEOs at comparable

       companies, and the awards provided to the Company’s CEO in the past;

              g.      Review and recommend for approval by the Board, the compensation levels

       (including annual salary, short-term incentive, long-term incentive and other direct and

       indirect benefits) with respect to the Section 16 Officers other than the CEO;

              h.      Review, approve and inform the Board, the compensation levels (including

       annual salary, short-term incentive, long-term incentive and other direct and indirect

       benefits) with respect to the remaining Executive Council members;

              i.      Review new executive compensation programs and recommend for

       approval by the Board incentive compensation and equity-based plans and programs that

       provide benefits to Section 16 Officers, remaining Executive Council members and certain

       other senior-level officers;

              j.      Monitor executive compensation programs to determine whether they are

       properly coordinated and achieve their intended purpose.



                                               101
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 102 of 123 PAGEID #: 102




               k.      Modify (or, if applicable, recommend to the Board that it modify), as

       necessary and appropriate, any executive compensation program that yields payments and

       benefits that are not achieving their intended purpose, reasonably related to executive and

       corporate performance or not reasonably comparable to programs of peer businesses.

               l.      For the CEO, periodically, and as appropriate, review and recommend for

       approval by the independent Directors of the Board any (i) employment agreements and

       severance arrangements; (ii) change in control agreements and change in control provisions

       affecting any elements of compensation and benefits; and (iii) special or supplemental

       compensation and benefits. For all non-CEO Section 16 Officers and remaining Executive

       Council members, periodically, and as appropriate, review and recommend for approval

       (i), (ii), or (iii) referenced above by the Board;

               m.      Annually assess the rigor of the performance targets and ranges included in

       the Company’s short-term and long-term incentive programs for Section 16 Officers,

       remaining Executive Council members and other senior-level officers.

               n.      Oversee the risk assessment of the Company’s compensation arrangements

       applicable to the Company’s Section 16 Officers, remaining Executive Council members,

       other senior-level executives, and other employees and review and discuss at least annually

       the relationship between risk management policies and practices and compensation and

       determine whether any such policies and practices are reasonably likely to have a material

       adverse effect on the Company.

               o.      Administer or oversee the administration of the Company’s compensation

       plans, including stock option and other non-qualified deferred compensation plans, of the

       Company in accordance with the terms of such plans.



                                                 102
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 103 of 123 PAGEID #: 103




                p.      Review and make recommendations to the Board regarding the Company’s

        compensation plans and policies, including incentive compensation plans and policies and

        equity-based plans and policies, taking into account the results of the most recent Say-on-

        Pay vote.

        226. The Audit Committee is currently comprised of Defendants Anderson, Misheff,

 Pianalto, and Turner. According to FirstEnergy’s Audit Committee Charter, the Audit

 Committee’s purpose is to, among other matters, “assist the Board with oversight of (i) the integrity

 of the Company’s financial statements; (ii) the Company’s compliance with legal, risk

 management and regulatory requirements. . . . and (v) the Company’s systems of internal controls

 with respect to the accuracy of financial records, adherence to Company policies and compliance

 with legal and regulatory requirements.”

        227. The Audit Committee’s Charter in effect during the Relevant Period specifically

 provided that the job of the Committee is to, among other things, “review and discuss the annual

 audited financial statements and quarterly financial statements with management and the

 independent auditor,” “oversee, require and review periodic evaluations of the Company’s internal

 control and corporate compliance structures,” and to “oversee, assess, discuss, and review the

 Company’s policies with respect to the Company’s . . . assessment and management of risks . . .

 .” The Audit Committee’s Charter also states:

                Periodically, the Committee shall meet with appropriate members of
                management to review adherence to applicable federal, state, and local laws
                and corporate policies and review processes relating to training, monitoring
                and reporting of policy compliance. In particular, the Committee shall
                review the Company’s Code of Business Conduct to determine that it is
                designed to provide adequate protection against violations of applicable
                laws and regulations, and shall review the record keeping and reporting
                systems to measure and monitor regulatory compliance requirements.




                                                 103
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 104 of 123 PAGEID #: 104




        228. Defendants failed to meet their responsibilities and obligations as provided in the

 Charter of the Audit Committee, the Charter of the Compensation Committee, the Charter of the

 Corporate Governance Committee, the Code, the Board of Directors Code of Ethics and Business

 Conduct, Corporate Governance Policies, Conflicts-of-Interest Policy and Political Activity

 Policy. Defendants’ illegal course of conduct constituted breaches of their fiduciary duties to

 FirstEnergy, as well as violations of state and federal law, and resulted in significant harm to the

 Company.

 VIII. DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

        229. Plaintiff realleges and incorporates ¶¶1-228 above.

        230. Plaintiff is a current owner of FirstEnergy common stock and was owner of

 FirstEnergy common stock during the period relevant to Defendants’ wrongful course of conduct

 alleged herein. FirstEnergy is named as a nominal defendant solely in a derivative capacity. This

 is not a collusive action to confer jurisdiction on this Court that it would not otherwise have.

        231. Plaintiff brings this action derivatively to redress injuries suffered, and to be suffered,

 by the Company as a direct result of the breaches of fiduciary duty, unjust enrichment, corporate

 waste, gross mismanagement, contribution and indemnification, and violations of Section 14(a) of

 the Exchange Act. Plaintiff will adequately and fairly represent the interests of FirstEnergy in

 enforcing and prosecuting its rights. Prosecution of this action, independent of the FirstEnergy

 Board, is in the best interests of the Company.

        232. The FirstEnergy Board, at the time of filing of this action, consisted of the eleven

 Director Defendants; accordingly, Plaintiff needs only to allege demand futility as to six of those

 eleven directors. As alleged above, Defendants breached their fiduciary duties of loyalty and good

 faith by, inter alia, (i) engaging in a course of conduct that violated the Company’s policies and

 public statements; (ii) failing to disclose to the investing public material adverse information
                                                   104
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 105 of 123 PAGEID #: 105




 regarding FirstEnergy’s business; (iii) failing to properly monitor the Company’s operations,

 which led to FirstEnergy’s involvement in the Ohio bribery scheme; and (iv) consciously

 disregarding numerous red flags related to the Ohio bribery scheme.

        233. Plaintiff has not made any demand upon the FirstEnergy Board to bring an action on

 behalf of the Company asserting claims herein to recover damages for the injuries suffered by

 FirstEnergy, since such demand would have been a futile, wasteful and useless act, and is therefore

 excused, for the reasons stated herein.

        A.      Demand is Excused Because the Director Defendants Face a Substantial
                Likelihood of Liability
        234. Demand is excused because the Director Defendants face a substantial likelihood of

 liability for the claims asserted against them in this Complaint, given their awareness and

 conscious disregard of significant red flags relating to the Ohio bribery scheme due to the

 breakdown in FirstEnergy’s internal controls and compliance functions.

                1.       The Director Defendants Face a Substantial Likelihood of Liability for
                         Disseminating False and Misleading Proxy Materials

        235. Defendants Jones, Anderson, Demetriou, Johnson, Misheff, Mitchell, Pappas, and

 Reyes were all directors as of March 2017, when they voted against a shareholder proposal

 requesting transparency and accountability on lobbying policies and payments that would have

 required disclosure of the Ohio bribery scheme here. Similar shareholder proposals were defeated

 in 2015 and 2016 with Defendants Anderson, Johnson, Jones, Misheff, Pappas, and Reyes

 recommending shareholders vote against the proposals in each of those years.

        236. Specifically, FirstEnergy filed its proxy statement with the SEC on March 31, 2017.

 The 2017 Proxy included a shareholder proposal requiring an annual report on lobbying policies

 and payments.       The proposal, by The Nathan Cummings Foundation, noted that that “full

 disclosure of our company’s direct and indirect lobbying activities and expenditures is required to

                                                105
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 106 of 123 PAGEID #: 106




 assess whether FirstEnergy’s lobbying is consistent with its expressed goals and in the best

 interests of shareholders”—and that the while the Company’s disclosed federal lobbying exceeded

 $4 million in 2014 and 2015, its state lobbying payouts went undisclosed.           This posed a

 “reputational risk,” and “absent a system of accountability, company assets could be used for

 objectives contrary to FirstEnergy’s long-term interests.” Accordingly, The Nathan Cummings

 Foundation proposed that the Company prepare an annual report disclosing:

                1.     Company policy and procedures governing lobbying, both direct
                and indirect, and grassroots lobbying communications.

                2.      Payments by FirstEnergy used for (a) direct or indirect lobbying or
                (b) grassroots lobbying communications, in each case including the amount
                of the payment and the recipient.

                3.     FirstEnergy’s membership in and payments to any tax-exempt
                organization that writes and endorses model legislation.

                4.     A description of the decision making process and oversight by
                management and the Board for making payments described in section 2 and
                3 above.

                                                   ***

                The report shall be presented to the Audit Committee or other relevant
                oversight committee and posted on FirstEnergy’s website.

        237. Defendants Jones, Anderson, Demetriou, Johnson, Misheff, Mitchell, Pappas, and

 Reyes responded by dismissing the proposal and recommending that shareholders vote against it,

 and instead rely on the existing disclosure framework—that failed to detect and disclose the funds

 that FirstEnergy was already funneling to Householder with Defendant Jones’ participation in the

 bribery scheme.

        238. Thus, the Company’s Board has demonstrated long-standing opposition to

 transparency regarding payments to state public officials, as its recommendation to vote against

 shareholder proposals requiring such disclosure in 2015, 2016, and 2017 demonstrates. Moreover,


                                                106
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 107 of 123 PAGEID #: 107




 in 2017, just months after the Ohio bribery scheme started, a majority of the current Board

 recommended that shareholders vote against the proposal that would have required disclosure of

 the illegal payments at issue, demonstrating that demand on the current Board to take action in

 response to the illegal payments would be futile.

        239. In addition, the Director Defendants each negligently issued, caused to be issued, and

 participated in the issuance of the 2018, 2019, and 2020 Proxies as described above. These Proxies

 falsely and misleadingly suggested that the Board effectively managed risk and promoted

 compliance with laws, and omitted any disclosures regarding: (i) FirstEnergy’s ineffective internal

 and disclosure controls to the Company’s political spending activities; (ii) reporting failures that

 failed to appropriately address the Ohio bribery scheme; (iii) Board-approved compensation

 programs that encouraged the risky conduct that led to the Ohio bribery scheme; and (iv) failures

 of the Audit and Corporate Governance Committees to review the Company’s political spending

 activities.. As a result, the Director Defendants each face a substantial likelihood of liability for

 their actions described herein, rendering any demand upon them futile.

                2.      The Director Defendants Face a Substantial Likelihood of Liability for
                        Failing to Exercise Their Fiduciary Duties to FirstEnergy

        240. During the Relevant Period, Defendants Jones, Misheff, Mitchell, and Reyes served

 as members of the Corporate Governance Committee. Pursuant to the Corporate Governance

 Committee’s Charter, the members of this Committee were and are responsible for, inter alia,

 developing, recommending to the Board, and periodically reviewing the corporate governance

 policies applicable to the Company. The Charter of the Corporate Governance and Corporate

 Responsibility Committee further required that the Committee’s members “periodically review

 the Company’s Corporate Political Activity Policy, including practices relating to corporate

 participation, and dues and/or contributions to industry groups and trade associations.”


                                                 107
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 108 of 123 PAGEID #: 108




 (Emphasis added). Defendants Jones, Misheff, Mitchell, and Reyes breached their fiduciary duties

 of due care, loyalty, and good faith, because the Corporate Governance Committee, inter alia,

 allowed or permitted the Company to engage in the illicit activity described herein, which

 ultimately led the Company to become embroiled in the Ohio bribery scheme and become the

 subject of investigations by the U.S. Attorney and FBI. Indeed, Defendant Jones, who served on

 this Committee and also as the Company’s CEO was participating in the bribery scheme despite

 his fiduciary duties to the contrary. Moreover, based on the Company’s Proxy Statements filed

 with the SEC, the Corporate Governance Committee met at least 21 times from 2016 through 2019.

 Therefore, Defendants Jones, Misheff, Mitchell, and Reyes face a substantial likelihood of liability

 for their breach of fiduciary duties, and any demand upon them is futile.

        241. During the Relevant Period, Director Defendants Anderson, Misheff, Pianalto, and

 Turner served as members of the Audit Committee. Pursuant to the Company’s Audit Committee

 Charter, the members of this Committee were and are responsible for, inter alia, reviewing the

 Company’s annual and quarterly financial reports, reviewing the integrity of the Company’s

 internal controls, and ensuring that the Company was in compliance with legal and regulatory

 requirements (and the Code). Defendants Anderson, Misheff, Pianalto, and Turner breached their

 fiduciary duties of due care, loyalty, and good faith, because the Audit Committee, inter alia,

 allowed or permitted the Company to disseminate false and misleading statements in the

 Company’s SEC filings and other disclosures, caused the above-discussed internal control failures,

 and caused or allowed the illicit activity described herein, which ultimately led the Company to

 become embroiled in the Ohio bribery scheme and become the subject of investigations by the

 U.S. Attorney and FBI. According to the Company’s Proxy Statements filed with the SEC, the

 Audit Committee met at least 32 times from 2016 through 2019. Therefore, Defendants Anderson,



                                                 108
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 109 of 123 PAGEID #: 109




 Misheff, Pianalto, and Turner face a substantial likelihood of liability for their breach of fiduciary

 duties, and any demand upon them is futile.

        242. During the Relevant Period, Defendants O’Neil, Pappas, Pianalto, and Turner served

 as members of the Compensation Committee. Pursuant to the Compensation Committee Charter,

 the members of the Compensation Committee were and are responsible for, inter alia, developing,

 recommending to the Board, and periodically reviewing the Company’s compensation system, as

 well as assessing risks related to the compensation system. The Charter of the Compensation

 Committee further required that Committee’s members “review, discuss, and endorse a

 compensation philosophy and objectives that support competitive pay for performance and are

 consistent with the corporate strategy,” and “assist the Board in establishing the appropriate annual

 salary, incentive compensation and equity-based plans for the Company’s Section 16 Officers,

 remaining Executive Council members, and certain other senior-level officers . . . and to align such

 plans with Company and business unit performance, business strategies and growth in shareholder

 value.” Defendants O’Neil, Pappas, Pianalto, and Turner breached their fiduciary duties of due

 care, loyalty, and good faith, because the Compensation Committee, inter alia, allowed or

 permitted the Company to engage in the illicit activity described herein, and encouraged risky

 conduct through the Company’s compensation system, which ultimately led the Company to

 become embroiled in the Ohio bribery scheme and become the subject of investigations by the

 U.S. Attorney and FBI. Based on the Company’s Proxy Statements filed with the SEC, the

 Compensation Committee met at least 24 times from 2016 through 2019. Therefore, Defendants

 O’Neil, Pappas, Pianalto, and Turner face a substantial likelihood of liability for their breach of

 fiduciary duties, and any demand upon them is futile.




                                                  109
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 110 of 123 PAGEID #: 110




         243. In order to properly prosecute this lawsuit, it would be necessary for the directors to

 sue themselves and the other defendants, requiring them to expose themselves and their comrades

 to millions of dollars in potential civil liability and criminal or SEC sanctions. This they will not

 do. Specifically, in addition to FirstEnergy, Defendant Jones has been named as a defendant in at

 least two putative class actions asserting violations of §§10(b) and 20(a) of the Exchange Act and

 SEC Rule 10b-5 in connection with FirstEnergy’s issuance of materially false and misleading

 statements and financial reports. The participation of Jones, along with Defendants Pearson, and

 Strah in the alleged fraud is detailed in the Complaint for Violations of the Federal Securities Laws

 filed in that matter on July 28, 2020, and because all of the other board members are beholden to

 defendant Jones because they either knew or should have known about his illegal actions, they

 cannot effectively investigate and prosecute the claims detailed herein.

         244. For these reasons, the Board is incapable or unwilling to take the actions required to

 seek the relief requested in this Complaint. Because a majority of the Board faces a substantial

 risk of liability, demand is futile.

         B.      Demand is Excused Because Director Defendants’ Conduct Did Not Constitute
                 a Valid Exercise of Business Judgment
         245. Demand is also excused because the wrongful acts complained of in this Complaint

 are not a valid exercise of business judgment. The Board’s challenged misconduct at the heart of

 this case constitutes unlawful/illicit activity or the facilitation of illegal/illicit activity. In essence,

 as the ultimate decision-making body of the Company, the Board affirmatively adopted,

 implemented, and/or condoned a business strategy based on violations of law and/or statutes

 (federal and/or state). Breaking the law and/or violating a federal and/or state statute is not a

 legally protected business decision, and such conduct is incapable of ratification because it cannot

 be considered a valid exercise of business judgment.


                                                    110
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 111 of 123 PAGEID #: 111




        246. The sheer size of the contributions—totaling approximately $60 million—could not

 be done without the Director Defendants’ knowledge and approval, or their conscious and knowing

 disregard of these contributions and their abject failure to properly exercise oversight over the

 Company. All of the Director Defendants were required to participate in both the review and

 approval of FirstEnergy’s activities including payment of approximately $60 million designed to

 assist Householder’s Enterprise, which resulted in a legislative kickback through the passage of

 HB 6 of approximately $1.3 billion. Indeed, Defendant Jones has publicly stated that FirstEnergy

 is innocent and “acted ethically” in connection with efforts to pass HB 6 that the U.S. Attorney

 says was fueled by bribery, which acknowledges that Defendants were aware of the decision to

 funnel bribes to Householder’s Enterprise, and approve them.

        247. In addition, the Director Defendants’ acts evidence a pattern of conduct showing a

 wholesale abandonment of the Director Defendants’ fiduciary duties. Those acts, set forth in this

 Complaint which demonstrate a pattern of misconduct, were not the product of a valid or good

 faith exercise of business judgment, nor could they have been. Simply put, approving the

 violations of applicable law and/or statutes by others, or looking the other way while refusing to

 prevent others under the Board’s control from violating the law and/or statutes are all forms of

 misconduct that cannot under any circumstance be examples of legitimate business conduct.

 Because condoning a business strategy predicated on breaking the law and/or violating state and/or

 federal laws cannot be a valid exercise of business judgement, demand upon the Board is excused.

        248. The Director Defendants’ blatant and repeated disregard of their responsibility to

 safeguard the Company against wrongdoing indicate that they knowingly adopted, endorsed, or

 condoned a business strategy that prioritized securing legislative relief ahead of compliance with




                                                111
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 112 of 123 PAGEID #: 112




 laws, which cannot be considered a legitimate exercise of business judgment. Demand is therefore

 excused.

        249. At the time the action was initiated, the principal professional occupation of

 Defendant Jones was (and is) his employment with FirstEnergy as its CEO, pursuant to which he

 receives substantial monetary compensation and other benefits. In addition, according to the 2020

 Proxy, Defendants have admitted that Defendant Jones is not independent. Thus, Defendant Jones

 lacks independence from demonstrably interested directors, rendering him incapable of impartially

 considering a demand to commence and vigorously prosecute this action. Further, Jones has

 already publicly defended the Company and its actions in connection with the Ohio bribery

 scheme, stated that the Company is innocent and that it acted ethically. Thus, a demand on Jones

 would be futile.

        250. As detailed above, the non-employee Director Defendants each received lavish

 compensation packages for their services as Directors. The continuation of this extravagant

 compensation to each Director Defendant is dependent upon his or her cooperation with other

 Board members, and his or her participation and acquiescence in the wrongdoing described in this

 Complaint. The Director Defendants are therefore incapable of exercising independent and

 disinterested judgment, and demand upon them would be futile.

        251. Moreover, Directors Misheff and Pappas serve together on the Trinseo S.A. board of

 directors. Misheff has been a director since February 2015 and Pappas since October 2010. In

 addition, Pappas was Trinseo’s President and CEO from June 2010 through March 2019, and is

 currently a Special Adviser to Trinseo’s President and CEO.




                                               112
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 113 of 123 PAGEID #: 113




         252. Directors Misheff and Demetriou served together on the Aleris Corporation board of

 directors. Misheff served as a director from December 2013 through April 2018. Demetriou

 served as Chairman and CEO from 2004 through 2015.

         253. Misheff serves on the TimkenSteel Corporation board of directors. Also currently

 serving on TimkenSteel’s board is Leila Vespoli, who was FirstEnergy’s Executive Vice President

 of Corporate Strategy, Regulatory Affairs and Chief Legal Officer from May 2016 through April

 2019. TimkenSteel, headquartered in Canton, Ohio, is a steel manufacturer that produces high-

 performance carbon and alloy steel products for the automotive, industrial, and energy markets.

 TimkenSteel publicly supported passage of HB 6, with its Senior Manager of Government Affairs

 & Energy Commodity Joe Price testifying before the Ohio House Energy and Natural Resources

 Committee on May 15, 2019. In his submitted testimony, Price told the committee that as a very

 large consumer of electricity, TimkenSteel supported HB 6 because the bill established a cap on

 charges to fund clean energy, maintained an energy efficiency opt-out which benefitted the

 company, and “most significantly,” eliminated a mandate that required the purchase of renewable

 energy, which he said created costs to the company that were “significant” and “rising.” HB 6,

 Price concluded, benefitted TimkenSteel by turning “a cost into a savings.” TimkenSteel also

 supported Householder, donating $5,000 to his Friends of Householder PAC in February 2020.

         254. For all of these reasons, the Board is incapable or unwilling to take the actions

 required to seek the relief requested in this Complaint. Because a majority of the Board faces a

 substantial risk of liability, demand is futile.




                                                    113
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 114 of 123 PAGEID #: 114




 IX.     CLAIMS AGAINST DEFENDANTS

                                           COUNT I
                   (Breach of Fiduciary Duty Against the Director Defendants)

         255. Plaintiff incorporates by reference and realleges each of the foregoing paragraphs as

 if fully set forth in this paragraph.

         256. Each of the Director Defendants owed and owe fiduciary duties to FirstEnergy and its

 stockholders. By reason of their fiduciary relationships, the Director Defendants specifically owed

 and owe FirstEnergy the highest obligation of good faith, fair dealing, loyalty, and due care in the

 administration and management of the affairs of the Company, including the Company’s financial

 reporting, internal controls, and compensation practices.

         257. Each of the Director Defendants consciously and deliberately breached their fiduciary

 duties of candor, good faith, loyalty, and reasonable inquiry to FirstEnergy by consciously ignoring

 numerous red flags related to the Ohio bribery scheme.

         258. These actions were not a good-faith exercise of prudent business judgment to protect

 and promote the Company’s corporate interests.

         259. Additionally, the Director Defendants have specific fiduciary duties as defined by the

 Company’s corporate governance documents, including the charters of various Board committees

 that, had they been discharged in accordance with the Director Defendants’ obligations, would

 have necessarily prevented the misconduct and the consequent harm to the Company alleged in

 this Complaint.

         260. Further, as alleged in detail herein, each of the Defendants (and particularly the

 Defendants on the Audit Committee) had a duty to ensure that FirstEnergy disseminated accurate,

 truthful, and complete information to its shareholders. Defendants violated their fiduciary duties

 of care, loyalty, and good faith by causing or allowing the Company to disseminate to FirstEnergy


                                                 114
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 115 of 123 PAGEID #: 115




 shareholders materially misleading and inaccurate information through, inter alia, FirstEnergy’s

 SEC filings and other public statements and disclosures as detailed herein, which failed to disclose

 that the Company was being operated in an unlawful and/or illicit manner. These actions could

 not have been a good faith exercise of prudent business judgment.

        261. Accordingly, to the extent any FirstEnergy exculpatory provision applies to the

 Director Defendants’ acts or omissions while acting in their capacity as directors, it cannot

 immunize them from (i) any non-monetary liability; (ii) monetary liability for their breaches of the

 duty of loyalty; (iii) monetary liability for acts or omissions not in good faith or that involved

 intentional misconduct or a knowing violation of law; or (iv) monetary liability in connection with

 any transaction from which they derived an improper personal benefit. As detailed in this

 Complaint, the Director Defendants’ misconduct with respect to the Ohio bribery scheme: (i)

 involved breaches of their duty of loyalty; and/or (ii) involved acts or omissions not in good faith

 or that involved intentional misconduct or a knowing violation of law. FirstEnergy’s exculpatory

 provision therefore cannot immunize the Director Defendants from liability for that misconduct.

        262. As a direct and proximate result of the Director Defendants’ breaches of their

 fiduciary obligations, FirstEnergy has sustained and continues to sustain significant damages.

        263. As a result of the misconduct alleged in this Complaint, the Director Defendants are

 liable to the Company.

                                          COUNT II
                   (Breach of Fiduciary Duty Against the Officer Defendants)

        264. Plaintiff incorporates by reference and realleges each of the foregoing allegations as

 though fully set forth in this paragraph. This Count is brought against the Officer Defendants

 solely in their capacity as officers of FirstEnergy.




                                                  115
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 116 of 123 PAGEID #: 116




        265. The Officer Defendants owed and owe fiduciary duties to FirstEnergy and its

 stockholders. By reason of this fiduciary relationship, the Officer Defendants specifically owed

 and owe FirstEnergy the highest obligation of good faith, fair dealing, loyalty, and due care in the

 administration and management of the affairs of the Company, including the Company’s financial

 reporting, internal controls, and compensation practices.

        266. The Officer Defendants consciously and deliberately breached their fiduciary duties

 of candor, good faith, and loyalty by either intentionally causing the Company to issue false proxy

 statements or consciously ignoring numerous red flags related to the Ohio bribery scandal.

        267. These actions were not a good-faith exercise of prudent business judgment to protect

 and promote the Company’s corporate interests.

        268. Additionally, the Officer Defendants are not entitled to claim any immunity under

 ORC 1701.59(E) to the extent this claim is asserted against them in their capacity as officers of

 the Company.

        269. As a direct and proximate result of the Officer Defendants’ breaches of their fiduciary

 obligations, FirstEnergy has sustained and continues to sustain significant damages.

        270. As a result of the misconduct alleged in this Complaint, the Officer Defendants are

 liable to the Company.

                                        COUNT III
     (Breach of Fiduciary Duty for Insider Selling and Misappropriation of Confidential
    Information Against Defendants Jones, Strah, Pearson, Taylor, Reffner, Dowling, and
                                    Yeboah-Amankwah)

        271. Plaintiff incorporates by reference and realleges each of the foregoing allegations as

 though fully set forth in this paragraph.

        272. At the time of the stock sales set forth above, Defendants Jones, Strah, Pearson,

 Taylor, Reffner, Dowling, and Yeboah-Amankwah knew or consciously disregarded the


                                                 116
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 117 of 123 PAGEID #: 117




 information described in this Complaint regarding the Ohio bribery scheme and sold or otherwise

 disposed of FirstEnergy common stock on the basis of that information.

        273. The information described above was proprietary non-public information concerning

 the Company’s unlawful conduct associated with the Ohio bribery scheme. The information was

 a proprietary asset belonging to the Company, which Defendants Jones, Strah, Pearson, Taylor,

 Reffner, Dowling, and Yeboah-Amankwah used for their own benefit when they sold FirstEnergy

 common stock.

        274. Defendants Jones, Strah, Pearson, Taylor, Reffner, Dowling, and Yeboah-

 Amankwah’s sales of FirstEnergy common stock while in possession and control of this material

 adverse non-public information was a breach of their fiduciary duties of loyalty and good faith.

        275. Because the use of the Company’s proprietary information for their own gain

 constitutes a breach of the fiduciary duties by Defendants Jones, Strah, Pearson, Taylor, Reffner,

 Dowling, and Yeboah-Amankwah, the Company is entitled to the imposition of a constructive

 trust on any profits Defendants Jones, Strah, Pearson, Taylor, Reffner, Dowling, and Yeboah-

 Amankwah obtained thereby.

                                            COUNT IV
                             (Unjust Enrichment Against All Defendants)

        276. Plaintiff incorporates by reference and realleges each of the foregoing allegations as

 though fully set forth in this paragraph.

        277. By their wrongful acts and omissions, Defendants were unjustly enriched at the

 expense of and to the detriment of FirstEnergy in the form of, inter alia¸ salaries, bonuses, stock

 options, and/or other forms of executive compensation.




                                                117
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 118 of 123 PAGEID #: 118




        278. Plaintiff, as a stockholder and representative of FirstEnergy, seeks restitution from

 Defendants and seeks an order of this Court disgorging all profits, benefits, and other

 compensation obtained by Defendants due to their wrongful conduct alleged in this Complaint.

                                         COUNT V
                            (Corporate Waste Against all Defendants)

        279. Plaintiff incorporates by reference and realleges each of the foregoing allegations as

 though fully set forth in this paragraph.

        280. By their wrongful acts and omissions, Defendants wasted FirstEnergy’s valuable

 corporate assets by, among other things, causing the Company to pay improper fees, salaries,

 performance-based compensation and other benefits to Defendants who breached their fiduciary

 duties owed to FirstEnergy and its shareholders. FirstEnergy received no benefit from these

 improper payments. As a result, Defendants damaged FirstEnergy and are liable to the Company

 for corporate waste.

        281. Plaintiff, on behalf of FirstEnergy, has no adequate remedy at law.

                                         COUNT VI
                   (Contribution and Indemnification Against all Defendants)

        282. Plaintiff incorporates by reference and realleges each of the foregoing allegations as

 though fully set forth herein.

        283. FirstEnergy is alleged to be liable to various persons, entities and/or classes by virtue

 of the same facts or circumstances as are alleged herein that give rise to Defendants’ liability to

 FirstEnergy.

        284. FirstEnergy’s alleged liability on account of the wrongful acts, practices and related

 misconduct described above arises, in whole or in part, from the knowing, reckless, disloyal and/or

 bad faith acts or omissions of the Defendants as alleged above, and FirstEnergy is entitled to

 contribution and indemnification from each Defendant in connection with all such claims that have
                                                 118
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 119 of 123 PAGEID #: 119




 been, are or may in the future be asserted against, FirstEnergy by virtue of the Defendants’

 misconduct.

                                            COUNT VII
               (Violation of Section 14(a) of the Exchange Act and SEC Rule 14a-9
                                 Against the Director Defendants)

        285. Plaintiff incorporates by reference and realleges each of the foregoing allegations as

 though fully set forth herein.

        286. This claim is based solely on negligence, not on any allegation of reckless or knowing

 conduct by or on behalf of the Director Defendants. Plaintiff specifically disclaims any allegations

 of, reliance upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness

 with regard to this claim.

        287. SEC Rule 14a-9 (17 C.F.R. § 240.14a-9), promulgated under Section 14(a) of the

 Exchange Act, provides:

                 No solicitation subject to this regulation shall be made by means of any
                 proxy statement form of proxy, notice of meeting or other communication,
                 written or oral, containing any statement which, at the time and in the light
                 of the circumstances under which it is made, is false or misleading with
                 respect to any material fact, or which omits to state any material fact
                 necessary in order to make the statements therein not false or misleading or
                 necessary to correct any statement in any earlier communication with
                 respect to the solicitation of a proxy for the same meeting or subject matter
                 which has become false or misleading.

        288. The Director Defendants negligently issued, caused to be issued, and participated in

 the issuance of materially misleading written statements to shareholders which were contained in

 the 2018, 2019, and 2020 Proxies. These Proxies contained proposals to FirstEnergy shareholders

 urging them to elect and re-elect members of the Board and provide advisory votes on issues

 relating to executive compensation. These Proxies, however, misleadingly suggested that the

 Board maintained effective risk management and omitted any disclosures regarding (i)

 FirstEnergy’s ineffective internal and disclosure controls related to the Company’s political

                                                  119
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 120 of 123 PAGEID #: 120




 spending activities; (ii) reporting failures that failed to appropriately disclose a culture of

 complicity over compliance within FirstEnergy; and (iii) the fact that FirstEnergy’s compensation

 program actually encouraged, and consistently rewarded, extreme risk-taking and illegal practices.

        289. By reason of this conduct, the Director Defendants violated Section 14(a) of the

 Exchange Act. As a direct and proximate result of this wrongful conduct, FirstEnergy mislead

 and/or deceived its shareholders by making misleading statements that were an essential link in

 shareholders heeding FirstEnergy’s recommendations to re-elect and elect the current Board and

 provide advisory votes on executive compensation.

        290. The false and misleading information contained in the Proxies was material to

 FirstEnergy’s shareholders in determining whether to re-elect and elect the current Board and

 provide advisory votes on executive compensation. This information was also material to the

 integrity of the directors who were proposed for election to the Board. Plaintiff, on behalf of

 FirstEnergy, thereby seeks relief for damages inflicted upon the Company based upon the

 misleading Proxy Statements in connection with the improper election and reelection of the

 members of the Board, and advisory votes on executive compensation.

        291. This action was timely commenced within three years of the date of each Proxy

 Statement and within one year from the time Plaintiff discovered or reasonably could have

 discovered the facts on which this claim is based.

 X.     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment as follows:

        A.      A determination that this action is a proper derivative action maintainable under the

 law and that demand was excused as futile;

        B.      Declaring that Defendants have breached their fiduciary duties to FirstEnergy;

        C.      Determining and awarding to FirstEnergy the damages sustained by it as a result of
                                                120
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 121 of 123 PAGEID #: 121




 the violations set forth above from each Defendant, jointly and severally, together with

 prejudgment and post-judgment interest thereon;

        D.      Directing FirstEnergy to take all necessary actions to reform and improve its

 corporate governance and internal procedures to comply with applicable laws and to protect the

 Company and its stockholders from a repeat of the damaging events described in this Complaint,

 including putting forward for a stockholder vote resolutions for amendments to the Company’s

 By-Laws or Articles of Incorporation, and taking such other actions as may be necessary;

        E.      Extraordinary equitable or injunctive relief as permitted by law or equity, including

 attaching, impounding, imposing a constructive trust on, or otherwise restricting Defendants’

 assets so as to assure that Plaintiff, on behalf of FirstEnergy, has an effective remedy;

        F.      Awarding to FirstEnergy restitution from Defendants, and each of them, and

 ordering disgorgement of all profits, benefits, and other compensation obtained by Defendants;

        G.      Ordering an accounting of all compensation awarded to the Individual Defendants

 during the Relevant Period;

        H.      Awarding to Plaintiff costs and disbursements related to this action, including

 reasonable attorneys’ fees, consultant and expert fees, costs, and expenses; and

        I.      Granting such other and further relief as the Court deems just and proper.

 XI.    JURY DEMAND

        Plaintiff demands a trial by jury.




                                                 121
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 122 of 123 PAGEID #: 122




 Dated: October 5, 2020               Respectfully Submitted,

                                      BRENNAN, MANNA & DIAMOND, LLC

                                      /s/ Donald W. Davis, Jr.
                                      Donald W. Davis, Jr. (#0030559)
                                      Adam D. Fuller (#0076431)
                                      Elizabeth Shively Boatwright (#0081264)
                                      75 E. Market Street,
                                      Akron, OH 44308
                                      Telephone: (330) 253-5060
                                      Facsimile: (330) 253-1977
                                      dwdavis@bmdllc.com
                                      adfuller@bmdllc.com
                                      esboatwright@bmdllc.com

                                      Steven J. Toll
                                      Daniel S. Sommers
                                      COHEN MILSTEIN SELLS & TOLL PLLC
                                      1100 New York Ave. NW, Fifth Floor
                                      Washington, D.C. 20005
                                      Telephone: (202) 408-4600
                                      Facsimile: (202) 408-4699
                                      stoll@cohenmilstein.com
                                      dsommers@cohenmilstein.com

                                      Richard A. Speirs
                                      Christopher Lometti
                                      Amy Miller
                                      COHEN MILSTEIN SELLS & TOLL PLLC
                                      88 Pine Street, 14th Floor
                                      New York, NY 10005
                                      Telephone: (212) 838-7797
                                      Facsimile: (212) 838 7745
                                      rspeirs@cohenmilstein.com
                                      clometti@cohenmilstein.com
                                      amiller@cohenmilstein.com

                                      Counsel for Massachusetts Laborers Pension Fund




                                       122
Case: 2:20-cv-05237-SDM-CMV Doc #: 1 Filed: 10/05/20 Page: 123 of 123 PAGEID #: 123




                                         VERIFICATION


        I, Louis A. Mandarini, am the Executive Director of the Massachusetts Laborers Pension

 Fund (“MLPF”). MLPF is a stockholder of FirstEnergy Corp. I hereby verify that MLPF has

 authorized the filing of the attached Verified Shareholder Derivative Complaint (the “Complaint”),

 that MLPF has reviewed the Complaint, and that upon information and belief and based on the

 investigation of counsel, except as to those allegations concerning Plaintiff, which are alleged upon

 personal knowledge, the facts alleged therein are true and correct to the best of MLPF’s

 knowledge.

        I declare under the penalty of perjury that the foregoing is true and correct.



 Dated: October 5, 2020
                                                             Digitally signed by Louis
                                               Louis         Mandarini III

                                               Mandarini III Date: 2020.10.05 13:37:05
                                               ________________________
                                                             -04'00'

                                               Louis A. Mandarini
                                               Executive Director, Massachusetts Laborers Pension
                                               Fund
